


EXHIBIT 10.1
FIFTH AMENDMENT AND RESTATEMENT AGREEMENT
Dated as of April 17, 2012
among
PINNACLE FOODS FINANCE LLC,
as the Borrower,
PEAK FINANCE HOLDINGS LLC,
as Holdings,
THE GUARANTORS PARTY HERETO,
BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent and Swingline Lender
and,
THE OTHER LENDERS PARTY HERETO
 
 
BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, and
J.P. MORGAN SECURITIES LLC,
as the Extension Arrangers and Extension Bookrunners
BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
J.P. MORGAN SECURITIES LLC, and
MACQUARIE CAPITAL (USA) INC.
as Term Loan E Arrangers and Term Loan E Bookrunners
This FIFTH AMENDMENT AND RESTATEMENT, dated as of April 17, 2012 (this
“Agreement”), is entered into by and among PINNACLE FOODS FINANCE LLC, a
Delaware limited liability company (the “Borrower”), PEAK FINANCE HOLDINGS LLC,
a Delaware limited liability company (“Holdings”), the Guarantors, the several
banks and other financial institutions or entities listed on the signature pages
hereto as lenders (collectively, the “Signing Lenders”) and Barclays Bank PLC,
as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Restated Credit Agreement (as defined in Section 2.2
below).
RECITALS
WHEREAS, the Borrower, Holdings, the Lenders party thereto, the Administrative
Agent and the other agents and arrangers party thereto have entered into that
certain Credit Agreement dated as of April 2, 2007 (as amended by that certain
First Amendment, Resignation, Waiver, Consent and Appointment Agreement dated as
of December 4, 2009, that certain Second Amendment to Credit Agreement dated as
of December 23, 2009, that certain Third Amendment to Credit Agreement dated as
of March 24, 2010 and that certain Fourth Amendment to Credit Agreement dated as
of August 17, 2010, as so amended, the “Original Credit Agreement”);
WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated in its entirety to, among other things:
(a) make certain amendments affecting the existing Initial Term Loans as more
specifically set forth in the Restated Credit Agreement (as defined below) and
convert certain Initial Terms Loans into Extended Initial Term Loans (as defined
below) under the Restated Credit Agreement in the manner set forth herein and in
the Restated Credit Agreement;
(b) establish a new tranche of term loans (the “Extended Initial Term Loan
Facility”), which Extended Initial Term Loan Facility shall be in a principal
amount equal to the aggregate principal amount of Initial Term Loans that have
been converted into extended Initial Term Loans under the Extended Initial Term
Loan Facility (the “Extended Initial Term Loans”);
(c) establish a new tranche of term loans (the “Tranche E Term Loan Facility”),
which Tranche E Term Loan Facility shall consist of Tranche E Term Loans in an
aggregate principal amount equal to $400,000,000;
(d) establish a new revolving credit facility (the “Restatement Revolving Credit
Facility”), which Restatement Revolving Credit Facility shall consist of
commitments in an aggregate principal amount equal to $150,000,000 (the
“Restatement Revolving Credit Commitments”);
(e) make certain amendments affecting the existing Term Loans such that some or
all of the Term Lenders may agree to extend the Maturity Date with respect to
their Term Loans and Term Commitments in the future, as more specifically set
forth in the Restated Credit Agreement; and
(f) make certain amendments permitting the prepayment of Senior Subordinated
Notes, provide for the future extensions of Revolving Credit Loans and Term
Loans and refinancings of Revolving Credit Loans and Term Loans as more
specifically set forth in the Restated Credit Agreement;
WHEREAS, each existing Initial Term Lender with outstanding Initial Term Loans
immediately prior to the Restatement Date (as defined below) (an “Existing
Initial Term Lender”) that executes and delivers a signature page to this
Agreement on or prior to the Restatement Date whereby such Existing Initial Term
Lender consents to be an “Extended Initial Term Lender” in accordance with the
provisions of Section 2.3 hereof (an “Extended Initial Term Lender”) will be
deemed upon the Restatement Date to have agreed to the terms of this Agreement
and the Restated Credit Agreement and will be deemed to have made Extended
Initial Term Loans under the Restated Credit Agreement in an aggregate principal
amount equal to a portion of the aggregate principal amount of such Existing
Initial Term Lender’s outstanding Initial Term Loans immediately prior to the
Restatement Date as separately agreed with Barclays Bank PLC, Bank of America
Merrill Lynch and J.P. Morgan Securities Inc. (together, the “Extension
Arrangers”) and provided to the Administrative Agent and the Borrower, with the
remaining portion of such Extending Initial Term Lender’s Initial Term Loans
remaining outstanding as Initial Term Loans under the Restated Credit Agreement;
WHEREAS, each Existing Initial Term Lender that executes and delivers this
Agreement solely in its capacity as an Existing Initial Term Lender and not as
an Extending Initial Term Lender (a “Non-Extending Initial Term Lender”) shall
be deemed upon the Restatement Date to have agreed to the terms of this
Agreement and the Restated Credit Agreement, but will not be deemed by virtue of
such execution and delivery to have made any Extended Initial Term Loans under
the Restated Credit Agreement (as defined below). The Initial Term Loans of each
such Non-Extending Initial Term Lender and the Initial Term Loans of each
Existing Initial Term Lender that is not a Signing Lender shall remain
outstanding as Initial Term Loans under the Restated Credit Agreement in an
aggregate principal amount for each such Non-Extending Initial Term Lender and
each such Existing Initial Term Lender equal to the aggregate principal amount
of Initial Term Loans of such Non-Extending Term Lender and Existing Term Lender
outstanding under the Original Credit Agreement immediately prior to the
Restatement Date;
WHEREAS, each party that executes and delivers a signature page to this
Agreement consenting to be a “Tranche E Term Lender” in accordance with the
provisions of Section 2.4 of this Agreement will be deemed upon the Restatement
Date to have agreed to the terms of this Agreement and the Restated Credit
Agreement and will be deemed to have a Tranche E Term Commitment in an aggregate
principal amount specified on Schedule I to this Agreement;
WHEREAS, each party that executes and delivers a signature page to this
Agreement consenting to be a “Restatement Revolving Credit Lender” in accordance
with the provisions of Section 2.5 of this Agreement will be deemed upon the
Restatement Date to have agreed to the terms of this Agreement and the Restated
Credit Agreement and will be deemed to have a Restatement Revolving Credit
Commitment in an aggregate principal amount specified on Schedule II to this
Agreement;
WHEREAS, the existing revolving credit facility (the “Initial Revolving Credit
Facility”) and Commitments thereunder (the “Initial Revolving Credit
Commitments”) will be terminated on the Restatement Date as provided in
Section 1.1 of this Agreement and (i) any revolving loans incurred under the
Initial Revolving Credit Facility will be refinanced, or deemed refinanced, with
loans incurred under the Restatement Revolving Credit Facility and (ii) any
letters of credit issued under the Initial Revolving Credit Facility shall be
deemed to be issued under the Restatement Revolving Credit Facility; and
WHEREAS, the Lenders party hereto are willing to effect the amendments set forth
herein and in the Restated Credit Agreement, the Extending Initial Term Lenders
are willing to convert their Initial Term Loans into Extended Initial Term Loans
as contemplated hereby, and the Tranche E Term Lenders party hereto and the
Restatement Revolving Credit Lenders party hereto are willing to extend Tranche
E Term Loans and provide Restatement Revolving Credit Commitments, respectively,
in accordance with the terms and subject to the conditions of this Agreement and
the Restated Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
 
SECTION I.
TERMINATION OF REVOLVING CREDIT COMMITMENTS UNDER THE ORIGINAL CREDIT AGREEMENT

1.1    The Borrower has provided a notice of termination of the Initial
Revolving Credit Commitments pursuant to Section 2.06(a) of the Original Credit
Agreement. Such termination shall be deemed effective immediately prior to the
effectiveness of the amendments set forth in Section II below.
 
SECTION II.
SUBSEQUENT AMENDMENTS TO THE ORIGINAL CREDIT AGREEMENT

2.1    Subject to the satisfaction of the conditions set forth in Section 3.2
hereof, effective as of the Restatement Date (as defined in Section 3.2 hereof),
the Original Credit Agreement is hereby amended immediately subsequent to the
termination of the Initial Revolving Credit Commitments described in Section 1.1
of this Agreement as set forth in this Section II:
 
2.2
Amendment and Restatement of Original Credit Agreement.

The parties hereto agree that the Original Credit Agreement shall be amended on
the Restatement Date such that, on the Restatement Date, the terms set forth in
the Amended and Restated Credit Agreement attached hereto as Exhibit A (the
“Restated Credit Agreement”) shall replace the terms of the Original Credit
Agreement in its entirety. Each of Exhibit D and Exhibit J to the Restated
Credit Agreement shall replace Exhibit D and Exhibit J to the Original Credit
Agreement in its entirety, respectively, and Schedule 2.03 to the Restated
Credit Agreement shall be inserted in proper numerical order in the schedules to
the Restated Credit Agreement. Each of Exhibit D and Exhibit J and Schedule 2.03
are attached hereto as Exhibit B.
2.3
Extended Initial Term Loans.

A.    Subject to the terms and conditions set forth herein and in the Restated
Credit Agreement, each Extending Initial Term Lender agrees that (i) that
portion of the Initial Term Loans made by such Lender under the Original Credit
Agreement, in an aggregate principal amount set forth on its signature page to
this Agreement, shall be converted to, and remain outstanding on and after the
Restatement Date as, Extended Initial Term Loans, which shall be deemed to be
made and exist pursuant to, and under, the Restated Credit Agreement and
(ii) the remaining Initial Term Loans made by such Lender under the Original
Credit Agreement shall remain outstanding on and after the Restatement Date
under the Restated Credit Agreement as Initial Term Loans originally made on the
Closing Date.
B.    All Extended Initial Term Loans of Extending Initial Term Lenders as of
the Restatement Date that are Eurocurrency Rate Loans will have initial Interest
Periods ending on the same dates as the Interest Periods applicable at such time
to the corresponding Initial Term Loans of such Extending Initial Term Lenders.
 
2.4
Tranche E Term Loan Facility.

Each Tranche E Term Lender agrees that (i) effective on and at all times after
the Restatement Date, in addition to all Term Loans of such Lender (if any)
outstanding prior to the Restatement Date, such Tranche E Term Lender will be
bound by all obligations of a Lender under the Restated Credit Agreement in
respect of the Tranche E Term Commitment in the amount set forth on Schedule I
to this Agreement (or such lesser amount allocated to such Tranche E Term Lender
by the Term Loan E Bookrunners) and (ii) on the Restatement Date such Tranche E
Term Lender agrees that (a) it will fund Tranche E Term Loans in the amount of
such Tranche E Term Lender’s Tranche E Term Commitment as set forth on Schedule
I to this Agreement or (b) 100% of the aggregate outstanding principal amount of
its Tranche D Term Loans shall be converted to, and remain outstanding on and
after the Restatement Date as, Tranche E Term Loans (or such lesser amount
allocated to such Tranche E Term Lender by the Term Loan E Bookrunners, such
amount to be set forth on Schedule I to this Agreement), which shall be deemed
to be made and exist pursuant to, and under, the Restated Credit Agreement. On
the Restatement Date, each Tranche E Term Lender which was not a Lender prior to
the Restatement Date will become a Lender for all purposes under the Restated
Credit Agreement. The obligations of the Tranche E Term Lenders hereunder are in
all respects several and not joint. No Tranche E Term Lender is or ever shall be
in any respect responsible or liable for any obligation of any other Tranche E
Term Lender or any other Lender.
 
2.5
Restatement Revolving Credit Facility.

Each Restatement Revolving Credit Lender agrees that (i) effective on and at all
times after the Restatement Date such Restatement Revolving Credit Lender will
be bound by all obligations of a Lender under the Restated Credit Agreement in
respect of the Restatement Revolving Credit Commitment in the amount set forth
on Schedule II to this Agreement and (ii) from time to time on or after the
Restatement Date such Restatement Revolving Credit Lender will fund Restatement
Revolving Credit Loans in accordance with the provisions of the Restated Credit
Agreement. On the Restatement Date, each Restatement Revolving Credit Lender
which was not a Lender prior to the Restatement Date will become a Lender for
all purposes of the Restated Credit Agreement. The obligations of the
Restatement Revolving Credit Lenders hereunder are
in all respects several and not joint. No Restatement Revolving Credit Lender is
or ever shall be in any respect responsible or liable for any obligation of any
other Restatement Revolving Credit Lender or any other Lender.
 
2.6
Resignation of L/C Issuer.

By a notice dated March 30, 2012, Union Bank, N.A. provided notice of its
intention to resign as an L/C Issuer under the Original Credit Agreement. The
parties hereto agree to waive the requirement for thirty (30) days’ notice by
Union Bank, N.A. to resign as an L/C Issuer pursuant to Section 10.07(j) of the
Original Credit Agreement, which resignation shall be effective as of the
Termination Effective Date (as defined in Section 3.1 of this Agreement). For
the avoidance of doubt, nothing herein shall be deemed to be a further waiver,
amendment, modification or other change of, any of the terms conditions,
obligations or agreements contained in the Original Credit Agreement or any
other Loan Document except as expressly set forth herein.
 
SECTION III.
EFFECTIVENESS OF AGREEMENT.

3.1
Termination Effective Date.

The effectiveness of the termination of the Initial Revolving Credit Commitments
as set forth in Section I above is subject to the satisfaction of the following
conditions precedent (the date of such satisfaction, the “Termination Effective
Date”):
A.    Fees. The Administrative Agent shall have received by wire transfer of
immediately available funds for the account of each Lender with a Initial
Revolving Credit Commitment that has delivered a counterpart signature page to
this Agreement to the Administrative Agent (or its designee) on or prior to 2:00
p.m. (EDT) on March 28, 2012, a nonrefundable fee equal to 0.10% of the
principal amount of such Lender’s Initial Revolving Credit Commitment as in
effect immediately prior to the termination thereof; and
B.    Repayment of Indebtedness. On the Termination Effective Date all Initial
Revolving Credit Loans (if any) (including all accrued but unpaid interest with
respect thereto) shall have been paid in full in accordance with the Original
Credit Agreement.
 
3.2
Restatement Date

The effectiveness of the amendments to the Original Credit Agreement set forth
in Section II of this Agreement, the obligations of each Extending Initial Term
Lender to convert its Initial Term Loans (or any portion thereof) into Extended
Initial Term Loans, the obligations of the Tranche E Term Lenders and the
Restatement Revolving Credit Lenders to provide Tranche E Term Loans and
Restatement Revolving Credit Commitments, respectively, and the amendment and
restatement of the Original Credit Agreement as the Restated Credit Agreement
are subject to the satisfaction or waiver of the following conditions (the date
on which such conditions are satisfied or waived, the “Restatement Date”):
A.    Termination Effective Date. The Termination Effective Date shall have
occurred.
B.    Execution. The Administrative Agent shall have (i) executed this Agreement
and (ii) received a counterpart signature page of this Agreement duly executed
by (a) each of the Loan Parties, (b) the Required Lenders, (c) each Extending
Initial Term Lender, (d) each Tranche E Term Lender, (e) each Restatement
Revolving Credit Lender, (f) each L/C Issuer, and (g) the Swing Line Lender;
C.    Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice relating to the Borrowing of the Tranche E Term Loans and
Restatement Revolving Credit Loans on the Restatement Date;
D.    Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an executed copy of a written opinion of Simpson, Thacher & Bartlett
LLP, counsel for the Loan Parties, addressed to the Administrative Agent and the
Lenders party to the Restated Credit Agreement, dated as of the Restatement
Date, in form and substance satisfactory to the Administrative Agent;
E.    No Default or Event of Default. No event shall have occurred and be
continuing or will result from the consummation of the transactions contemplated
by, and the effectiveness of, this Agreement and the Restated Credit Agreement
(including, without limitation, any Credit Extension under the Restated Credit
Agreement) that would constitute a Default or an Event of Default);
F.    Representations and Warranties. (i) Each of the representations and
warranties contained in Section IV below shall be true and correct in all
material respects (both before and after giving effect to the Agreement);
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;
G.    Fees and Expenses. The Administrative Agent shall have received by wire
transfer of immediately available funds (i) for the account of each Term Lender
that has consented to this Agreement and the Restated Credit Agreement and has
delivered a counterpart signature page to this Agreement to the Administrative
Agent (or its designee) on or prior to 2:00 p.m. (EDT) on March 28, 2012, a
nonrefundable fee equal to 0.10% of the principal amount of such Lender’s Term
Loans under the Original Credit Agreement outstanding as of the Restatement
Date, (ii) for the account of each Extending Initial Term Lender that has
consented to this Agreement and the Restated Credit Agreement and has delivered
a counterpart signature page to this Agreement to the Administrative Agent (or
its designee) on or prior to 2:00 p.m. (EDT) on March 28, 2012, a nonrefundable
fee equal to 0.15% of the principal amount of such Extending Initial Term
Lender’s Extended Initial Term Loans converted on the Restatement Date,
(iii) for the ratable benefit of each Tranche E Term Lender that has consented
to this Agreement and the Restated Credit Agreement and has delivered a
counterpart signature page to this Agreement to the Administrative Agent (or its
designee) on or prior to 2:00 p.m. (EDT) on March 28, 2012, a nonrefundable fee
equal to 1.00% of the principal amount of Tranche E Term Loans funded on the
Restatement Date (it being understood that such fee will take the form of
original issue discount on the aggregate principal amount of the Tranche E Term
Loans funded
on the Restatement Date) and (iv) all fees and other amounts due and payable on
or prior to the Restatement Date, as well as, to the extent invoiced on or
before the Restatement Date, reimbursement or other payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower in connection with
the Restated Credit Agreement or under any Loan Document (including all
reasonable fees, charges and disbursements of Latham & Watkins LLP, counsel to
the Administrative Agent, incurred in connection with this Agreement and the
Restated Credit Agreement);
H.    Repayment of Indebtedness. Substantially concurrently with the
effectiveness of this Agreement and the Restated Credit Agreement all Tranche D
Term Loans (including all accrued but unpaid interest with respect thereto)
shall have been paid in full and all Senior Subordinated Notes (including all
accrued but unpaid interest with respect thereto) shall have either been paid in
full or arrangements reasonably satisfactory to the Administrative Agent shall
have been made regarding the redemption of the Senior Subordinated Notes, which
in no event shall occur later than three (3) Business Days after the repayment
of the Tranche D Term Loans;
I.    Consent from Extending Initial Term Lenders. Notwithstanding anything to
the contrary set forth herein, the amendments in the Agreement and the Restated
Credit Agreement related to the establishment of the Extended Initial Term Loan
Facility and the conversion of Initial Term Loans into Extended Initial Term
Loans shall also be subject to the Administrative Agent’s receipt of the consent
of Extending Initial Term Lenders having more than 55% of the aggregate
outstanding amount of Initial Term Loans immediately prior to the Restatement
Date; provided that the Borrower shall have the right to waive this condition in
its sole discretion by providing written notice to the Administrative Agent of
such waiver on or prior to the Restatement Date.
J.    Other Documents. The Administrative Agent and the Lenders shall have
received customary corporate documents and certificates (including a certificate
from the chief financial officer of the Borrower with respect to the solvency
(on a consolidated basis) of the Borrower and its subsidiaries) each in form and
substance substantially identical to those delivered in connection with the
Original Credit Agreement on the Closing Date and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.
 
SECTION IV.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Administrative Agent, the L/C Issuers, the Swing Line
Lender, the Required Lenders, the Extending Initial Term Lenders, the Tranche E
Term Lenders and the Restatement Revolving Credit Lenders to enter into this
Agreement and the Restated Credit Agreement in the manner provided herein, each
Loan Party which is a party hereto represents and warrants to each of the
Administrative Agent, the L/C Issuers, the Swing Line Lender, the Required
Lenders, the Extending Initial Term Lenders, the Tranche E Term Lenders and the
Restatement Revolving Credit Lenders that the following statements are true and
correct in all material respects (provided that any of the following statements
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language is true and correct in all respects). Capitalized terms used in this
Section IV but not defined in this Agreement shall have the meanings assigned to
such terms in the Restated Credit Agreement.
A.    Corporate Power and Authority. Each Loan Party which is party hereto has
all requisite power and authority to enter into this Agreement and to carry out
the transactions contemplated by, and to perform its obligations under, this
Agreement and under the Restated Credit Agreement and the other Loan Documents
to which it is a party.
B.    Authorization of Agreements. The execution and delivery of this Agreement
and the performance of this Agreement and the Restated Credit Agreement and the
other Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of each Loan Party party hereto and thereto.
C.    No Conflict. The execution and delivery by each Loan Party of this
Agreement and the performance by each Loan Party party hereto and thereto of
this Agreement and the Restated Credit Agreement and the other Loan Documents to
which it is a party do not and will not (i) contravene the terms of any of such
Loan Party’s Organizational Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted under Section 7.01 of the Restated Credit Agreement), or require any
payment to be made under (a) any Contractual Obligation to which such Loan Party
is a party or affecting such Loan Party or the properties of such Loan Party or
any of its Subsidiaries or (b) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(a), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
D.    Governmental Consents. No material action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each Loan
Party of this Agreement and the performance by, or enforcement against, each
Loan Party party hereto and thereto of this Agreement and the Restated Credit
Agreement and the other Loan Documents to which it is a party, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect.
E.    Binding Obligation. This Agreement and the Restated Credit Agreement have
been duly executed and delivered by each of the Loan Parties party thereto and
each constitutes a legal, valid and binding obligation of such Loan Party to the
extent a party thereto, enforceable against such Loan Party in accordance with
its terms, except as enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
F.    Incorporation of Representations and Warranties from Restated Credit
Agreement. The representations and warranties contained in Article V of the
Restated Credit Agreement are and will be true and correct in all material
respects on and as of the Restatement Date; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
are true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates.
G.    Patriot Act. To the extent applicable, each Loan Party and each Subsidiary
of each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
SECTION V.
ACKNOWLEDGMENT AND CONSENT.

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Restated Credit Agreement and this Agreement and consents to the
amendment of the Original Credit Agreement effected pursuant to this Agreement,
including any increase or decrease in Commitments from the Original Credit
Agreement (and any new Commitments by any additional Lenders) and acknowledges
and agrees that the Lenders (including both existing Lenders and additional
Lenders) are “Lenders” and “Secured Parties” for all purposes under the Loan
Documents to which such Guarantor is a party. The Borrower and each Guarantor
hereby confirms that each Loan Document to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents the payment and performance of all “Obligations” under each
of the Loan Documents to which it is a party (in each case as such terms are
defined in the applicable Loan Document (as amended hereby)).
The Borrower and each Guarantor acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement and the Restated Credit Agreement.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Agreement, such Guarantor is not required by
the terms of the Original Credit Agreement or any other Loan Document to consent
to the amendments to the Original Credit Agreement effected pursuant to this
Agreement and (ii) nothing in the Restated Credit Agreement, this Agreement or
any other Loan Document shall be deemed to require the consent of such Guarantor
to any future amendments to the Restated Credit Agreement.
 
SECTION VI.
MISCELLANEOUS.

A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i) On and after the Restatement Date, each reference in the Restated Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Original Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Original Credit Agreement shall mean and be a
reference to the Restated Credit Agreement.
(ii) Except as specifically amended by this Agreement, the Restated Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(iii) The execution, delivery and performance of this Agreement shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Restated Credit Agreement or
any of the other Loan Documents. This Agreement and the Restated Credit
Agreement do not constitute a novation or termination of the Indebtedness and
Obligations existing under the Original Credit Agreement.
B.    Headings. Section and Subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
C.    Integration, Applicable Law and Waiver of Jury Trial. The provisions of
Sections 10.12 (Integration), 10.16 (Governing Law) and 10.17 (Waiver of Right
to Trial by Jury) of the Restated Credit Agreement shall apply with like effect
to this Agreement. This Agreement is a Loan Document as defined in the Restated
Credit Agreement.
D.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic method of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic method be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic method.
E.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
[Remainder of page left intentionally blank]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
 
 
 
 
 
 
 
BORROWER:
 
 
 
PINNACLE FOODS FINANCE LLC
 
 
 
 
 
 
 
 
By:
 
/s/ John F. Kroeger
 
 
 
 
Name: John F. Kroeger
 
 
 
 
Title: Vice President
 
 
 
GUARANTORS :
 
 
 
PEAK FINANCE HOLDINGS LLC
 
 
 
 
 
 
 
 
By:
 
/s/ John F. Kroeger
 
 
 
 
 
 
Name: John F. Kroeger
 
 
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
PINNACLE FOODS FINANCE CORP.
 
 
 
 
 
 
 
 
By:
 
/s/ John F. Kroeger
 
 
 
 
 
 
Name: John F. Kroeger
 
 
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
PINNACLE FOODS GROUP LLC
 
 
 
 
 
 
 
 
By:
 
/s/ John F. Kroeger
 
 
 
 
 
 
Name: John F. Kroeger
 
 
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
PINNACLE FOODS INTERNATIONAL CORP.
 
 
 
 
 
 
 
 
By:
 
/s/ John F. Kroeger
 
 
 
 
 
 
Name: John F. Kroeger
 
 
 
 
 
 
Title: Vice President

 
 
 
BIRDS EYE FOODS, INC.
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President
 
AVIAN HOLDINGS LLC
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President
 
BIRDS EYE FOODS LLC
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President
 
KENNEDY ENDEAVORS, INCORPORATED
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President
 
SEASONAL EMPLOYERS, INC.
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President

 
 
 
BEMSA HOLDING, INC.
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President
 
GLK HOLDINGS, INC.
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President
 
GLK, LLC
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President
 
ROCHESTER HOLDCO LLC
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President

 
 
 
PINNACLE FOODS FORT MADISON LLC
 
 
By:
 
/s/ John F. Kroeger
 
 
Name: John F. Kroeger
 
 
Title: Vice President

 
 
 
BARCLAYS BANK PLC,
as Administrative Agent, L/C Issuer and as Swing Line Lender
 
 
By:
 
/s/ Diane Rolfe
 
 
Name: Diane Rolfe
 
 
Title: Director

Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $          (    %).
 
 
 
 
Name of Institution:
 
Genesis CLO 2007-1 Ltd
 
By: GLG Ore Hill LLC, its Collateral Manager
 
 
By
 
/s/ Marshall E. Stearns
 
 
Name: Marshall E. Stearns
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $          (    %).
 
 
 
 
Name of Institution:
 
Northwoods Capital IV, Limited
 
By: Angelo, Gordon & Co., L.P. As Collateral Manager
 
 
By
 
/s/ Bruce Martin
 
 
Name: Bruce Martin
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Oak Hill Credit Partners IV, Limited,
as a Tranche D Term Lender
 
By: Oak Hill CLO Management IV, LLC, as Investment Manager
 
 
By:
 
/s/ Glenn R. August
 
 
Name: Glenn R. August
 
 
Title: Authorized Signatory
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $          (    %).
 
 
 
 
Name of Institution:
 
Oak Hill Credit Partners IV, Limited
 
By: Oak Hill CLO Management IV, LLC,
as Investment Manager
 
 
By
 
/s/ Glenn R. August
 
 
Name: Glenn R. August
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
HillMark Funding, Ltd.
 
By: HillMark Capital Management, L.P.,
as Collateral Manager, As Lender
 
as a Tranche D Term Lender
 
 
By:
 
/s/ Mark Gold
 
 
Name: Mark Gold
 
 
Title: CEO
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Stoney Lane Funding I, Ltd.
 
By: HillMark Capital Management, L.P.,
as Collateral Manager, as Lender
 
as a Tranche D Term Lender
 
 
By:
 
/s/ Mark Gold
 
 
Name: Mark Gold
 
 
Title: CEO
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Texas Exchange Bank
 
 
By
 
/s/ Pat Dunne
 
 
Name: Pat Dunne
 
 
Title: CFO
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Mill Creek CLO, Ltd.
 
 
By
 
/s/ Bryan Higgins
 
 
Name: Bryan Higgins
 
 
Title: Authorized Signor
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Eagle Creek CLO, Ltd.
 
 
By
 
/s/ Bryan Higgins
 
 
Name: Bryan Higgins
 
 
Title: Authorized Signor
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
KATHONAH VII CLO LTD.
 
 
By
 
/s/ Daniel Gilligan
 
 
Name: Daniel Gilligan
 
 
Title:
 
Authorized Officer,
 
 
 
 
Katonah Debt Advisors, L.L.C.
 
 
 
 
As Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
 
 
Title:
 
 

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
KATONAH VIII CLO LTD.
 
 
By
 
/s/ Daniel Gilligan
 
 
Name: Daniel Gilligan
 
 
Title:
 
Authorized Officer,
 
 
 
 
Katonah Debt Advisors, L.L.C.
 
 
 
 
As Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
 
 
Title:
 
 

Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
KATONAH IX CLO LTD.
 
 
By
 
/s/ Daniel Gilligan
 
 
Name: Daniel Gilligan
 
 
Title:
 
Authorized Officer,
 
 
 
 
Katonah Debt Advisors, L.L.C.
 
 
 
 
As Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
 
 
Title:
 
 

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
KATONAH X CLO LTD.
 
 
By
 
/s/ Daniel Gilligan
 
 
Name: Daniel Gilligan
 
 
Title:
 
Authorized Officer,
 
 
 
 
Katonah Debt Advisors, L.L.C.
 
 
 
 
As Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
 
 
Title:
 
 

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
KATONAH 2007-I CLO LTD.
 
 
By
 
/s/ Daniel Gilligan
 
 
Name: Daniel Gilligan
 
 
Title:
 
Authorized Officer,
 
 
 
 
Katonah Debt Advisors, L.L.C.
 
 
 
 
As Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
 
 
Title:
 
 

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
San Joaquin County Employees’ Retirement Association,
as a Tranche D Term Lender
 
 
By:
 
/s/ Adam J. Shapiro
 
 
Name: Adam J. Shapiro
 
 
Title: General Counsel
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
JHF II-Multi Sector Bond Fund,
as a Tranche D Term Lender
 
 
By:
 
/s/ Adam J. Shapiro
 
 
Name: Adam J. Shapiro
 
 
Title: General Counsel
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Libra Global Limited,
as a Tranche D Term Lender
 
 
By:
 
/s/ Adam J. Shapiro
 
 
Name: Adam J. Shapiro
 
 
Title: General Counsel
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Stone Harbor Global Funds PLC – Stone Harbor Leveraged Loan Portfolio,
as a Tranche D Term Lender
 
 
By:
 
/s/ Adam J. Shapiro
 
 
Name: Adam J. Shapiro
 
 
Title: General Counsel
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
San Joaquin County Employees’ Retirement Association
 
 
By:
 
/s/ Adam J. Shapiro
 
 
Name: Adam J. Shapiro
 
 
Title: General Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
JHF II-Multi Sector Bond Fund
 
 
By:
 
/s/ Adam J. Shapiro
 
 
Name: Adam J. Shapiro
 
 
Title: General Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Libra Global Limited
 
 
By:
 
/s/ Adam J. Shapiro
 
 
Name: Adam J. Shapiro
 
 
Title: General Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stone Harbor Global Funds PLC – Stone Harbor Leveraged Loan Portfolio
 
 
By:
 
/s/ Adam J. Shapiro
 
 
Name: Adam J. Shapiro
 
 
Title: General Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
Pioneer Bond Fund
 
 
By:
 
Pioneer Investment Management, Inc., as adviser to each Lender above
 
 
By
 
/s/ Margaret C. Begley
 
 
Name: Margaret C. Begley
 
 
Title: Secretary and Associate General Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
 
 
Title:
 
 

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
Pioneer Floating Rate Trust
 
 
By
 
/s/ Margaret C. Begley
 
 
Name: Margaret C. Begley
 
 
Title: Secretary and Associate General Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
 
 
Title:
 
 

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stichting Pensioenfonds Medische Specialisten
 
By: Pioneer Institutional Asset Management, Inc., as adviser to each Lender
above
 
 
By
 
/s/ Margaret C. Begley
 
 
Name: Margaret C. Begley
 
 
Title: Secretary and Associate General Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stichting Pensioenfonds voor Huisartsen
 
By: Pioneer Institutional Asset Management, Inc., as adviser to each Lender
above
 
 
By
 
/s/ Margaret C. Begley
 
 
Name: Margaret C. Begley
 
 
Title: Secretary and Associate General Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Waveland – INGOTS Limited
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Executive Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 



--------------------------------------------------------------------------------




 
 
 
Name of Institution:
 
Loan Funding III (Delaware) LLC
By:
 
Pacific Investment Management Company, LLC, as its Investment Advisor
 
 
By
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Executive Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Southport CLO, Limited
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Executive Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Fairway Loan Funding Company
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Executive Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Mayport CLO Ltd.
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Executive Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Portola CLO, Ltd.
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Executive Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
PIMCO Funds: PIMCO Senior Floating Rate Fund
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Executive Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
PIMCO Funds: Private Account Portfolio Series Senior Floating Rate Portfolio
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Executive Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
PIMCO Cayman Bank Loan Fund
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Executive Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Virtus Senior Floating Rate Fund
 
 
By
 
/s/ Kyle Jennings
 
 
Name: Kyle Jennings
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Virtus Multi Sector Short Term Bond Fund
 
 
By
 
/s/ Kyle Jennings
 
 
Name: Kyle Jennings
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
VVIT: Virtus Multi Sector Fixed Income Series
 
 
By
 
/s/ Kyle Jennings
 
 
Name: Kyle Jennings
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Mayport CLO Ltd.,
as a Tranche D Term Lender
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By:
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Fairway Loans Funding Company,
as a Tranche D Term Lender
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By:
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Portola CLO, Ltd.,
as a Tranche D Term Lender
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By:
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
PIMCO Cayman Bank Loan Fund,
as a Tranche D Term Lender
 
 
By:
 
Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By:
 
/s/ Arthur Y.D. Ong
 
 
Name: Arthur Y.D. Ong
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Montpelier Investments Holdings Ltd.
 
By: Pioneer Institutional Asset Management, Inc., as adviser to each Lender
above
 
 
By
 
/s/ Margaret C. Begley
 
 
Name: Margaret C. Begley
 
 
Title: Secretary and Associate General Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CONFLUENT 4 LIMITED,
As Lender
 
 
By:
 
Loomis, Sayles & Company, L.P.,
 
 
As Sub-Manager
 
 
By:
 
Loomis, Sayles & Company, Incorporated
 
 
Its General Partner
 
 
By
 
/s/ Mary McCarthy
 
 
Name: Mary McCarthy
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LOOMIS SAYLES CLO I, LTD.
As Lender
 
 
By:
 
Loomis, Sayles & Company, L.P.,
 
 
Its Collateral Manager
 
 
By:
 
Loomis, Sayles & Company, Incorporated,
 
 
Its General Partner
 
 
By
 
/s/ Mary McCarthy
 
 
Name: Mary McCarthy
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
DIVERSIFIED CREDIT PORFOLIO LTD.,
as a Tranche E Term Lender
 
By: INVESCO Senior Secured Management, Inc. as Investment Adviser
 
 
By:
 
/s/ Phillip Yarrow
 
 
Name: Phillip Yarrow
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
Invesco Van Kampen Dynamic Credit Opportunities Fund,
as a Tranche E Term Lender
 
By: Invesco Senior Secured Management, Inc. as Sub-Adviser
 
 
By:
 
/s/ Phillip Yarrow
 
 
Name: Phillip Yarrow
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
Invesco Floating Rate Fund,
as a Tranche E Term Lender
 
By: INVESCO Senior Secured Management, Inc. as Sub-Adviser
 
 
By:
 
/s/ Phillip Yarrow
 
 
Name: Phillip Yarrow
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
MSIM Peconic Bay, Ltd.,
as a Tranche E Term Lender
 
By: Invesco Senior Secured Management, Inc. As Collateral Manager
 
 
By:
 
/s/ Phillip Yarrow
 
 
Name: Phillip Yarrow
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
Invesco Van Kampen Senior Income Trust,
as a Tranche E Term Lender
 
By: Invesco Senior Management, Inc. as
Sub-Adviser
 
 
By:
 
/s/ Phillip Yarrow
 
 
Name: Phillip Yarrow
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
Invesco Van Kampen Senior Loan Fund,
as a Tranche E Term Lender
 
By: Invesco Senior Secured Management, Inc. as Sub-Adviser
 
 
By:
 
/s/ Phillip Yarrow
 
 
Name: Phillip Yarrow
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
Invesco Zodiac Funds – Invesco US Senior Loan Fund,
as a Tranche E Term Lender
 
By: Invesco Management S.A. As Investment Manager
 
 
By:
 
/s/ Phillip Yarrow
 
 
Name: Phillip Yarrow
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Chatham Light II CLO, Limited
 
By: Sankaty Advisors, LLC as Collateral Manager
 
 
By
 
/s/ Andrew S. Viens
 
 
Name: Andrew S. Viens
 
 
Title: Sr. Vice President of Operations
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
COA Caerus CLO Ltd., as Lender
 
By: FS COA Management LLC, as Portfolio Manager
 
 
By
 
/s/ David Nadeau
 
 
Name: David Nadeau
 
 
Title: Partner
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Fraser Sullivan CLO I, Ltd., as Lender
 
By: WCAS Fraser Sullivan Investment Management, LLC, as Collateral Manager
 
 
By
 
/s/ David Nadeau
 
 
Name: David Nadeau
 
 
Title: Partner
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Fraser Sullivan CLO II, Ltd., as Lender
 
By: WCAS Fraser Sullivan Investment Management, LLC, as Collateral Manager
 
 
By
 
/s/ David Nadeau
 
 
Name: David Nadeau
 
 
Title: Partner
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
AllianceBernstein Institutional Investments – High Yield Loan Portfolio
 
By: AllianceBernstein L.P.
 
 
By
 
/s/ Michael Sohr
 
 
Name: Michael Sohr
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Four Corners CLO III, Ltd.
 
 
By
 
/s/ Adam Brown
 
 
Name: Adam Brown
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Fraser Sullivan CLO VI Ltd.
 
By: FS COA Management, LLC, as Portfolio Manager
 
 
By
 
/s/ David Nadeau
 
 
Name: David Nadeau
 
 
Title: Partner
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Golden Knight II CLO, Ltd.
 
 
By
 
/s/ Joel Serebransky
 
 
Name: Joel Serebransky
 
 
Title: Portfolio Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
ABS Loans 2007 Limited, a subsidiary of Goldman Sachs Institutional Funds II
PLC,
as a Tranche D Term Lender
 
 
By:
 
/s/ Keith Rothwell
 
 
Name: Keith Rothwell
 
 
Title: Authorised Signatory
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Frances Johnson
 
 
Name: Frances Johnson
 
 
Title: Authorised Signatory

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Flagship CLO III
 
 
By:
 
Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc), As Collateral Manager
 
 
By
 
/s/ Eric S. Meyer
 
 
Name: Eric S. Meyer
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Phuong T. Le
 
 
Name: Phuong T. Le
 
 
Title: Director

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
DWS Floating Rate Fund,
as a Tranche D Term Lender
 
 
By:
 
Deutsche Investment Management Americas, Inc.
 
 
Investment Advisor
 
 
By:
 
/s/ Eric S. Meyer
 
 
Name: Eric S. Meyer
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Phuong T. Le
 
 
Name: Phuong T. Le
 
 
Title: Director

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Flagship CLO IV,
as a Tranche D Term Lender
 
By: Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc.) As Collateral Manager
 
 
By:
 
/s/ Eric S. Meyer
 
 
Name: Eric S. Meyer
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Phuong T. Le
 
 
Name: Phuong T. Le
 
 
Title: Director

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
DWS Floating Rate Fund
 
 
By:
 
Deutsche Investment Management Americas, Inc.
 
 
Investment Advisor
 
 
By:
 
/s/ Eric S. Meyer
 
 
Name: Eric S. Meyer
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Phuong T. Le
 
 
Name: Phuong T. Le
 
 
Title: Director

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $          (    %).
 
 
 
 
Name of Institution:
 
Flagship CLO IV
 
By: Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc.)
As Collateral Manager
 
 
By:
 
/s/ Eric S. Meyer
 
 
Name: Eric S. Meyer
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Phuong T. Le
 
 
Name: Phuong T. Le
 
 
Title: Director

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (%).
 
 
 
 
Name of Institution:
 
Flagship CLO V
 
By: Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc.)
As Collateral Manager
 
 
By:
 
/s/ Eric S. Meyer
 
 
Name: Eric S. Meyer
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Phuong T. Le
 
 
Name: Phuong T. Le
 
 
Title: Director

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Flagship CLO VI
By: Deutsche Investment Management Americas, Inc.
As Collateral Manager
 
 
By:
 
/s/ Eric S. Meyer
 
 
Name: Eric S. Meyer
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Phuong T. Le
 
 
Name: Phuong T. Le
 
 
Title: Director

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Northwoods Capital IV, Limited,
as a Tranche D Term Lender
 
By: ANGELO, GORDON & CO., L.P. AS COLLATERAL MANAGER
 
 
By:
 
/s/ Bruce Martin
 
 
Name: Bruce Martin
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Northwoods Capital IV, Limited
 
By: ANGELO, GORDON & CO., L.P. AS COLLATERAL MANAGER
 
 
By:
 
/s/ Bruce Martin
 
 
Name: Bruce Martin
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (        %).
 
 
 
 
Name of Institution:
 
ARES VIR CLO LTD.
 
By: ARES CLO MANAGEMENT VIR, L.P., ITS INVESTMENT MANAGER
 
By: ARES CLO GP VIR, LLC, ITS GENERAL PARTNER
 
 
By
 
/s/ Seth Brufsky
 
 
Name: Seth Brufsky
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ARES IX CLO LTD.
 
BY: ARES CLO MANAGEMENT IX, L.P., ITS INVESTMENT MANAGER
 
BY: ARES CLO GP IX, LLC, ITS GENERAL PARTNER
 
 
By
 
/s/ Seth Brufsky
 
 
Name: Seth Brufsky
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Ares NF CLO XIII Ltd
 
By: ARES NF CLO XIII MANAGEMENT, L.P., Its collateral manager
 
By: ARES NF CLO XIII Management LLC, Its general partner
 
 
By
 
/s/ Seth Brufsky
 
 
Name: Seth Brufsky
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Ares NF CLO XIV Ltd.
 
By: ARES NF CLO XIV Management, L.P., its collateral manager
 
By: ARES NF CLO XIV Management LLC, its general partner
 
 
By
 
/s/ Seth Brufsky
 
 
Name: Seth Brufsky
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Ares NF CLO XV Ltd
 
By: Ares NF CLO XV Management, L.P., its collateral manager
 
By: Ares NF CLO XV Management LLC, its general partner
 
 
By
 
/s/ Seth Brufsky
 
 
Name: Seth Brufsky
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ARES XXIII CLO LTD.
 
BY: ARES CLO MANAGEMENT XXIII, L.P., ITS ASSET MANAGER
 
BY: ARES CLO GP XXIII, LLC, ITS GENERAL PARTNER
 
 
By
 
/s/ Seth Brufsky
 
 
Name: Seth Brufsky
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CONFLUENT 2 LIMITED
 
By: ARES PRIVATE ACCOUNT MANAGEMENT I, L.P., AS SUB-MANAGER
 
By: ARES PRIVATE ACCOUNT MANAGEMENT I GP, LLC, ITS GENERAL PARTNER
 
 
By
 
/s/ Americo Cascella
 
 
Name: Americo Cascella
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
WELLPOINT, INC.
 
By: ARES WLP MANAGEMENT, L.P., ITS INVESTMENT MANAGER
 
By: ARES WLP AMANGEMENT GP, LLC, ITS GENERAL PARTNER
 
 
By
 
/s/ Seth Brufsky
 
 
Name: Seth Brufsky
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
ARES IX CLO LTD.,
as a Tranche D Term Lender
 
BY: ARES CLO MANAGEMENT IX, L.P., ITS INVESTMENT MANAGER
 
BY: ARES CLO GP IX, LLC, ITS GENERAL PARTNER
 
 
By
 
/s/ Americo Cascella
 
 
Name: Americo Cascella
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Ares NF CLO XIII Ltd,
as a Tranche D Term Lender
 
By: Ares NF CLO XIII Management, L.P., its collateral manager
 
By: Ares NF CLO XIII Management LLC, its general partner
 
 
By
 
/s/ Americo Cascella
 
 
Name: Americo Cascella
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Barclays Bank PLC
 
 
By
 
/s/ Diane Rolfe
 
 
Name: Diane Rolfe
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Barclays Bank PLC,
as a Tranche D Term Lender
 
 
By
 
/s/ Diane Rolfe
 
 
Name: Diane Rolfe
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
Barclays Bank PLC,
as a Revolving Credit Lender
 
 
By
 
/s/ Diane Rolfe
 
 
Name: Diane Rolfe
 
 
Title: Director
 
For any Revolving Credit Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
 
 
 
Barclays Bank PLC,
as a Restatement Revolving Credit Lender
 
 
By
 
/s/ Diane Rolfe
 
 
Name: Diane Rolfe
 
 
Title: Director
 
For any Restatement Revolving Credit Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Restatement Revolving Credit Commitment:
 
 
 
 
Notice Address:
  
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention:
  
Diane Rolfe
Telephone:
  
212-526-1109
Facsimile:
  
646-758-5957

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
CIT CLO I LTD.
 
By: CIT Asset Management LLC
 
 
By
 
/s/ Roger M. Burns
 
 
Name:
 
Roger M. Burns
 
 
Title:
 
CIT Asset Management LLC, Executive VP
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
 
 
Title:
 
 

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
GOLDMAN SACHS ASSET
MANAGEMENT CLO, PUBLIC
LIMITED COMPANY
 
By: Goldman Sachs Asset Manager, L.P., as Manager
 
 
By
 
/s/ Sriuathsa Godinath
 
 
Name: Sriuathsa Godinath
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CREDIT SUISSE LOAN FUNDING LLC
 
 
By
 
/s/ Michael Wotanowski
 
 
Name: Michael Wotanowski
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Barry Zamore
 
 
Name: Barry Zamore
 
 
Title: Managing Director

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
CREDIT SUISSE LOAN FUNDING LLC,
as a Tranche D Term Lender
 
 
By
 
/s/ Michael Wotanowski
 
 
Name: Michael Wotanowski
 
 
Title: Authorized Signatory
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Robert Healey
 
 
Name: Robert Healey
 
 
Title: Authorized Signatory

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Deutsche Bank AG New York Branch
as a Tranche D Term Lender
 
By: DB Services New Jersey, Inc.
 
 
By
 
/s/ Christine LaMonaca
 
 
Name: Christine LaMonaca
 
 
Title: Assistant Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Deidre Cesarió
 
 
Name: Deirdre Cesarió
 
 
Title: Assistant Vice President

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Nob Hill CLO, Limited
 
 
By
 
/s/ Bradley Kane
 
 
Name: Bradley Kane
 
 
Title: Portfolio Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Nob Hill CLO II, Limited
 
 
By
 
/s/ Bradley Kane
 
 
Name: Bradley Kane
 
 
Title: Portfolio Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
Blackrock Senior High Income Fund, Inc.
Allied World Assurance Company, Ltd
JPMBI re Blackrock BankLoan Fund
BlackRock Floating Rate Income Trust
BlackRock Defined Opportunity Credit Trust
BlackRock Limited Duration Income Trust
BMI-CLO-I
BlackRock Funds II BlackRock Floating
Rate Income Portfolio
BlackRock Senior Income Series II
BlackRock Senior Income Series IV
BlackRock Senior Income Series V Limited
BlackRock Debt Strategies Fund, Inc.
BlackRock Diversified Income Strategies Fund, Inc.
BlackRock Floating Rate Income
Strategies Fund, Inc.
BlackRock Floating Rate Income
Strategies Fund II, Inc.
BlackRock Global Investment Series:
Income Strategies Portfolio
Alterra Bermuda Limited
Ironshore Inc.
Missouri State Employees’ Retirement System
BlackRock Senior Floating Rate Portfolio,
as a Tranche E Term Lender
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory

 
Fifth Amendment and Restatement for Credit Agreement
 
 
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment
 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
BlackRock Senior Income Series,
as a Tranche D Term Lender
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement



--------------------------------------------------------------------------------






Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Senior Income Series
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Senior High Income Fund, Inc.
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
JPMBI re BlackRock Bank Loan Fund
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Defined Opportunity Credit Trust
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Funds II BlackRock Floating Rate Income Portfolio
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Senior Income Series II
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Senior High Income Fund, Inc.
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Blackrock Senior Income Series IV
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Senior Income Series V Limited
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Diversified Income Strategies Fund, Inc.
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Floating Rate Income
Strategies Fund, Inc.
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BlackRock Floating Rate Income Strategies Fund II, Inc.
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Ironshore Inc.
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Missouri State Employees’ Retirement System
 
 
By:
 
/s/ C. Adrian Marshall
 
 
Name: C. Adrian Marshall
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
NB Global Floating Rate Income Fund Limited,
as a Tranche D Term Lender
 
By: Neuberger Berman Fixed Income LLC, as collateral manger
 
 
By:
 
/s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Neuberger Berman – Floating Rate Income Fund,
as a Tranche D Term Lender
 
By: Neuberger Berman Fixed Income LLC, as collateral manger
 
 
By:
 
/s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Neuberger Berman Strategic Income Fund,
as a Tranche D Term Lender
 
By: Neuberger Berman Fixed Income LLC, as collateral manger
 
 
By:
 
/s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LightPoint CLO III, Ltd.
 
By: Neuberger Berman Fixed Income LLC, as collateral manager
 
 
By:
 
/s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LightPoint CLO IV, Ltd.
 
By: Neuberger Berman Fixed Income LLC, as collateral manager
 
 
By:
 
/s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LightPoint CLO V, Ltd.
 
By: Neuberger Berman Fixed Income LLC, as collateral manager
 
 
By:
 
/s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LightPoint CLO VII, Ltd.
 
By: Neuberger Berman Fixed Income LLC, as collateral manager
 
 
By:
 
/s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LightPoint CLO VIII, Ltd.
 
By: Neuberger Berman Fixed Income LLC, as collateral manager
 
 
By:
 
/s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Airlie CLO 2006-I, Ltd.
 
By: Neuberger Berman Fixed Income LLC, as collateral manager
 
 
By:
 
/s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement


Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ACA CLO 2007-I, LTD
 
By: Its Investment Advisor Apidos Capital Management, LLC
 
 
By
 
/s/ Jennifer Patrickakos
 
 
Name: Jennifer Patrickakos
 
 
Title: VP
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
APIDOS CDO I
 
By: Its Investment Advisor Apidos Capital Management, LLC
 
 
By
 
/s/ Jennifer Patrickakos
 
 
Name: Jennifer Patrickakos
 
 
Title: VP
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
APIDOS CDO II
 
By: Its Investment Advisor Apidos Capital Management, LLC
 
 
By
 
/s/ Jennifer Patrickakos
 
 
Name: Jennifer Patrickakos
 
 
Title: VP
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
APIDOS CDO III
 
By: Its Investment Advisor Apidos Capital Management, LLC
 
 
By
 
/s/ Jennifer Patrickakos
 
 
Name: Jennifer Patrickakos
 
 
Title: VP
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
APIDOS CDO IV
 
By: Its Investment Advisor Apidos Capital Management, LLC
 
 
By
 
/s/ Jennifer Patrickakos
 
 
Name: Jennifer Patrickakos
 
 
Title: VP
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
APIDOS QUATTRO CDO
 
By: Its Investment Advisor Apidos Capital Management, LLC
 
 
By
 
/s/ Jennifer Patrickakos
 
 
Name: Jennifer Patrickakos
 
 
Title: VP
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
APIDOS CDO V
 
By: Its Investment Advisor Apidos Capital Management, LLC
 
 
By
 
/s/ Jennifer Patrickakos
 
 
Name: Jennifer Patrickakos
 
 
Title: VP
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
APIDOS CINCO CDO
 
By: Its Investment Advisor Apidos Capital Management, LLC
 
 
By
 
/s/ Jennifer Patrickakos
 
 
Name: Jennifer Patrickakos
 
 
Title: VP
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Green Island CBNA Loan Funding LLC
 
By: Citibank, N.A.
 
 
By
 
/s/ Emily Chong
 
 
Name: Emily Chong
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
NAVIGATOR CDO 2005, LTD., as a Lender
 
By: GE Capital Debt Advisors LLC, as Collateral Manager
 
 
By
 
/s/ Kathleen Brooks
 
 
Name: Kathleen Brooks
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
NAVIGATOR CDO 2006, LTD., as a Lender
 
By: GE Capital Debt Advisors LLC, as Collateral Manager
 
 
By
 
/s/ Kathleen Brooks
 
 
Name: Kathleen Brooks
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Ballyrock CLO III Limited
 
By: Ballyrock Investment Advisors LLC, as Collateral Manager
 
 
By
 
/s/ Lisa Rymut
 
 
Name: Lisa Rymut
 
 
Title: Assistant Treasurer
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Fidelity Advisor Series I: Fidelity Advisor Floating Rate High Income Fund,
as a Tranche D Term Lender
 
 
By:
 
/s/ Adrien Deberghes
 
 
Name: Adrien Deberghes
 
 
Title: Deputy Treasurer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
 
 
CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH,
as a Restatement Revolving Credit Lender
 
 
By:
 
/s/ Judith E. Smith
 
 
Name: Judith E. Smith
 
 
Title: Managing Director
 
For any Restatement Revolving Credit Lender requiring a second signature line:
 
 
By
 
/s/ Tyler R. Smith
 
 
Name: Tyler R. Smith
 
 
Title: Associate

Restatement Revolving Credit Commitment:
 
 
 
 
Notice Address:
  
Eleven Madison Avenue
New York, NY 10010
Attention:
  
Sean Portrait
Telephone:
  
919-994-6369
Facsimile:
  
212-32202291

 
Amendment and Restatement and Resignation and Appointment Agreement
 
 
 
MORGAN STANLEY BANK, N.A.,
as a Restatement Revolving Credit Lender
 
 
By:
 
/s/ Michael King
 
 
Name: Michael King
 
 
Title: Authorized Signatory
 
For any Restatement Revolving Credit Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Restatement Revolving Credit Commitment:
 
 
 
 
Notice Address:
  
Morgan Stanley Loan Servicing
1300 Thames Street, Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention:
  
Edward Henley
Telephone:
  
443-627-4326
Facsimile:
  
212-404-9645

 
Amendment and Restatement and Resignation and Appointment Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Wells Fargo Advantage Short-Term High Yield Bond Fund
 
 
By
 
/s/ Michael J. Schueller
 
 
Name: Michael J. Schueller
 
 
Title: Portfolio Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Alterra Bermuda Limited, as a Lender
 
By: Wellington Management Company, as its Investment Advisor
 
 
By
 
/s/ Steven M. Hoffman
 
 
Name: Steven M. Hoffman
 
 
Title: Vice President and Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Global Indemnity (Cayman) Limited, as a Lender
 
By: Wellington Management Company, as its Investment Advisor
 
 
By
 
/s/ Steven M. Hoffman
 
 
Name: Steven M. Hoffman
 
 
Title: Vice President and Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
SunAmerica Senior Floating Rate Fund, Inc., as a Lender
 
By: Wellington Management Company, as its Investment Advisor
 
 
By
 
/s/ Steven M. Hoffman
 
 
Name: Steven M. Hoffman
 
 
Title: Vice President and Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
U.A.I. (Luxembourg) Investment S.a.r.l.,
as a Lender
 
By: Wellington Management Company, as its Investment Advisor
 
 
By
 
/s/ Steven M. Hoffman
 
 
Name: Steven M. Hoffman
 
 
Title: Vice President and Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
UMC Benefit Board, Inc., as a Lender
 
By: Wellington Management Company, as its Investment Advisor
 
 
By
 
/s/ Steven M. Hoffman
 
 
Name: Steven M. Hoffman
 
 
Title: Vice President and Counsel
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
U.A.I. (Luxembourg) Investment S.a.r.l.,
as a Tranche E Term Lender
 
By: Wellington Management Company, as its Investment Advisor
 
 
 
 
 
By
 
/s/ Steven M. Hoffman
 
 
 
 
Name: Steven M. Hoffman
 
 
 
 
Title: Vice President and Counsel
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
U.S. CAPITAL FUNDING, VI, LTD.
 
By: StoneCastle Advisors, LLC, its attorney-in-fact
 
 
By
 
/s/ Joshua Siegel
 
 
Name: Joshua Siegel
 
 
Title: President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
U.S. CAPITAL FUNDING, V, LTD.
 
By: StoneCastle Advisors, LLC, its attorney-in-fact
 
 
By
 
/s/ Joshua Siegel
 
 
Name: Joshua Siegel
 
 
Title: President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
Union Bank, NA,
as a Revolving Credit Lender
 
 
By:
 
/s/ Michael Gardner
 
 
Name: Michael Gardner
 
 
Title: Vice President
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
TRS HY FUNDS LLC
 
By: Deutsche Bank AG Cayman Islands Branch, its sole member
 
By: DB Services New Jersey, Inc.
 
 
By
 
/s/ Christine LaMonaca
 
 
Name: Christine LaMonaca
 
 
Title: Assistant Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Angeline Quintana
 
 
Name: Angeline Quintana
 
 
Title: Assistant Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
XELO VII LIMITED,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as
Sub-Advisor
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
SUMMIT LAKE CLO, LTD.,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
ST. JAMES RIVER CLO, LTD.,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
SAPPHIRE VALLEY CDO I, LTD.,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Investment Adviser
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
DIAMOND LAKE CLO, LTD.,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Servicer
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
C.M. LIFE INSURANCE COMPANY,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Investment Adviser
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
CLEAR LAKE CLO, LTD.,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
BABSON CLO LTD. 2011-I,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
BILL AND MELINDA GATES FOUNDATION TRUST,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Investment Adviser
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
BABSON CLO LTD. 2007-I,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
BABSON CLO LTD. 2006-II,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
BABSON CLO LTD. 2006-1,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
BABSON CLO LTD. 2005-1,
as a Tranche D Term Lender
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By:
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
JFIN CLO 2007 LTD.
 
By: Jefferies Finance LLC as Collateral Manager
 
 
By
 
/s/ Kevin Stephens
 
 
Name: Kevin Stephens
 
 
Title: Closing Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BABSON CLO LTD. 2004-II
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BABSON CLO LTD. 2005-II
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BABSON CLO LTD. 2004-I
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BABSON CLO LTD. 2006-II
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
VINACASA CLO, LTD.
 
By: Babson Capital Management LLC as Collateral Servicer
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BABSON CLO LTD. 2008-II
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BABSON LOAN OPPORTUNITY CLO, LTD.
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
OSPREY CDO 2006-1 LTD.
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
VICTORIA FALLS CLO, LTD.
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BILL AND MELINDA GATES FOUNDATION TRUST
 
By: Babson Capital Management LLC as Investment Adviser
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BABSON CLO LTD. 2007-I
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BABSON CLO LTD. 2006-I
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BABSON CLO LTD. 2005-I
 
By: Babson Capital Management LLC as Collateral Manager
 
 
By
 
/s/ David M. Mihalick
 
 
Name: David M. Mihalick
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
The Standard Fire Insurance Company,
as a Tranche D Term Lender
 
 
By:
 
/s/ Annette Masterson
 
 
Name: Annette Masterson
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
The Standard Fire Insurance Company
 
 
By
 
/s/ Annette Masterson
 
 
Name: Annette Masterson
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Founders Grove CLO, Ltd.,
as a Tranche D Term Lender
 
By: Tall Tree Investment Management, LLC as Collateral Manager
 
 
By:
 
/s/ Michael J. Starshak Jr.
 
 
Name: Michael J. Starshak Jr.
 
 
Title: Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Founders Grove CLO, Ltd.
 
By: Tall Tree Investment Management, LLC as Collateral Manager
 
 
By
 
/s/ Michael J. Starshak Jr.
 
 
Name: Michael J. Starshak Jr.
 
 
Title: Officer
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
Grant Grove CLO, Ltd.,
as a Tranche E Term Lender
 
By: Tall Tree Investment Management, LLC as Collateral Manager
 
 
By
 
/s/ Michael J. Starshak Jr.
 
 
Name: Michael J. Starshak Jr.
 
 
Title: Officer
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Grant Grove CLO, Ltd.
 
By: Tall Tree Investment Management, LLC as Collateral Manager
 
 
By
 
/s/ Michael J. Starshak Jr.
 
 
Name: Michael J. Starshak Jr.
 
 
Title: Officer
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
Muir Grove CLO, Ltd.,
as a Tranche E Term Lender
 
By: Tall Tree Investment Management, LLC as Collateral Manager
 
 
By
 
/s/ Michael J. Starshak Jr.
 
 
Name: Michael J. Starshak Jr.
 
 
Title: Officer
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Muir Grove CLO, Ltd.
 
By: Tall Tree Investment Management, LLC as Collateral Manager
 
 
By
 
/s/ Michael J. Starshak Jr.
 
 
Name: Michael J. Starshak Jr.
 
 
Title: Officer
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Penn Series Funds, Inc. – Flexibly Managed Fund
 
By: T. Rowe Price Associates, Inc. as investment advisor:
 
 
By
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ING Investors Trust – ING T. Rowe Price Capital Appreciation Portfolio
 
By: T. Rowe Price Associates, Inc. as investment advisor:
 
 
By
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
John Hancock Variable Insurance Trust – Capital Appreciation Value Trust
 
By: T. Rowe Price Associates, Inc. as investment sub-advisor:
 
 
By
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
T. Rowe Price Capital Appreciation Fund
 
 
By
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
T. Rowe Price Floating Rate Fund, Inc.
 
 
By
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ACE AMERICAN INSURANCE COMPANY
 
By: T. Rowe Price Associates, Inc. as investment advisor:
 
 
By
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Penn Series Funds, Inc. – Flexibly Managed Fund,
as a Tranche D Term Lender
 
By: T. Rowe Price Associates, Inc. as investment advisor
 
 
By:
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
ING Investors Trust – ING T. Rowe Price Capital Appreciation Portfolio,
as a Tranche D Term Lender
 
By: T. Rowe Price Associates, Inc. as investment advisor
 
 
By:
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
T. Rowe Price Institutional Common Trust Fund – T. Rowe Price Capital
Appreciation Trust,
as a Tranche D Term Lender
 
 
By:
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
T. Rowe Price Capital Appreciation Fund,
as a Tranche D Term Lender
 
 
By:
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
T. Rowe Price Floating Rate Fund, Inc.,
as a Tranche D Term Lender
 
 
By:
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
ACE AMERICAN INSURANCE COMPANY,
as a Tranche D Term Lender
 
By: T. Rowe Price Associates, Inc. as investment advisor
 
 
By:
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
T. Rowe Price Institutional Floating Rate Fund,
as a Tranche D Term Lender
 
 
By:
 
/s/ Brian Burns
 
 
Name: Brian Burns
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Rampart CLO 2006-1 Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Loan Star State Trust
 
By: Stone Tower Fund Management LLC As Its Investment Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Cornerstone CLO Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stone Tower CLO VII Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Rampart CLO 2007 Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stone Tower CLO VI Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stone Tower CLO V Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Granite Ventures III Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Granite Ventures II Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stone Tower CLO IV Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stone Tower CLO III Ltd.
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
IBM Personal Pension Plan Trust,
as a Tranche E Term Lender
 
By: Stone Tower Fund Management LLC As Its Investment Manager
 
 
 
 
 
By
 
/s/ Michael W. DelPercio
 
 
 
 
Name: Michael W. DelPercio
 
 
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Stone Tower CLO V Ltd.,
as a Tranche E Term Lender
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
 
 
 
By
 
/s/ Michael W. DelPercio
 
 
 
 
Name: Michael W. DelPercio
 
 
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Stone Tower CLO IV Ltd.,
as a Tranche E Term Lender
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
 
 
 
By
 
/s/ Michael W. DelPercio
 
 
 
 
Name: Michael W. DelPercio
 
 
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Stone Tower Credit Funding I Ltd.,
as a Tranche E Term Lender
 
By: Stone Tower Fund Management LLC As Its Collateral Manager
 
 
 
 
 
By
 
/s/ Michael W. DelPercio
 
 
 
 
Name: Michael W. DelPercio
 
 
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Rampart CLO 2006-1 Ltd.,
as a Tranche D Term Lender
 
By: Stone Tower Debt Advisors LLC As Its Collateral Manager
 
 
By:
 
/s/ Michael W. DelPercio
 
 
Name: Michael W. DelPercio
 
 
Title: Authorized Signatory

 
 
 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Liberty Island Funding 2011-1 Ltd.
 
 
By
 
/s/ Edward T. Crook
 
 
Name: Edward T. Crook
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Christian Paragot-Rieutort
 
 
Name: Christian Paragot-Rieutort
 
 
Title: Director

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Southfork CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Westchester CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stratford CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Rockwall CDO II, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Red River CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Loan Funding VII LLC,
as a Tranche D Term Lender
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory

 
 
 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Loan Funding VII LLC
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
LOAN FUNDING IV LLC,
as a Tranche D Term Lender
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory

 
 
 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LOAN FUNDING IV LLC
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Liberty CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Jasper CLO Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 



--------------------------------------------------------------------------------




 
 
 
Name of Institution:
 
Greenbriar CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Grayson CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Gleneagles CLO Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Eastland CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Brentwood CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Armstrong Loan Funding, LTD.
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Aberdeen Loan Funding, Ltd
 
By: Highland Capital Management, L.P., As Collateral Manager
 
By: Strand Advisors, Inc., Its General Partner
 
 
By
 
/s/ Carter Chism
 
 
Name: Carter Chism
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Venture IX CDO, Limited,
as a Tranche D Term Lender
 
By: its investment advisor, MJX Asset Management LLC
 
 
By
 
/s/ John P. Calaba
 
 
Name: John P. Calaba
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------






Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Venture VIII CDO, Limited,
as a Tranche D Term Lender
 
By: its investment advisor, MJX Asset Management, LLC
 
 
By
 
/s/ John P. Calaba
 
 
Name: John P. Calaba
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Venture IV CDO Limited
 
By: its investment advisor, MJX Asset Management LLC
 
 
By
 
/s/ John P. Calaba
 
 
Name: John P. Calaba
 
 
Title: Portfolio Manager
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Venture VI CDO Limited,
as a Tranche D Term Lender
 
By: its investment advisor, MJX Asset Management, LLC
 
 
By
 
/s/ John P. Calaba
 
 
Name: John P. Calaba
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Venture V CDO Limited,
as a Tranche D Term Lender
 
By: its investment advisor, MJX Asset Management, LLC
 
 
By
 
/s/ John P. Calaba
 
 
Name: John P. Calaba
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ILLINOIS STATE BOARD OF INVESTMENT
 
By: McDonnell Alternative Credit Strategies, LLC, as Investment Manager
 
 
By
 
/s/ Kathleen A. Zarn
 
 
Name: Kathleen A. Zarn
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
WIND RIVER CLO I LTD.,
as a Tranche D Term Lender
 
By: McDonnell Alternative Credit Strategies, LLC, as Manager
 
 
By
 
/s/ Kathleen A. Zarn
 
 
Name: Kathleen A. Zarn
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ING IM CLO 2011-1, Ltd.
 
By: ING Alternative Asset Management LLC, as its portfolio manager
 
 
By
 
/s/ Jim Essert
 
 
Name: Jim Essert
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Phoenix CLO I, Ltd.
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
By
 
/s/ Jim Essert
 
 
Name: Jim Essert
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Phoenix CLO III, Ltd.
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
By
 
/s/ Jim Essert
 
 
Name: Jim Essert
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Phoenix CLO II, Ltd.
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
By
 
/s/ Jim Essert
 
 
Name: Jim Essert
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ING Investment Management CLO IV, Ltd.
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
By
 
/s/ Jim Essert
 
 
Name: Jim Essert
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Fraser Sullivan CLO V Ltd., as Lender
 
By: WCAS Fraser Sullivan Investment Management, LLC as Portfolio Manager
 
 
By
 
/s/ David Nadeau
 
 
Name: David Nadeau
 
 
Title: Partner
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
COA Tempus CLO Ltd, as Lender
 
By: FS COA Management, LCC as Portfolio Manager
 
 
By
 
/s/ David Nadeau
 
 
Name: David Nadeau
 
 
Title: Partner
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
ISL Loan Trust,
as a Tranche E Term Lender
 
By: ING Investment Management Co., as its investment advisor
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
IBM Personal Pension Plan Trust,
as a Tranche E Term Lender
 
By: ING Investment Management Co., as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
ING IM CLO 2011-1, Ltd.,
as a Tranche E Term Lender
 
By: ING Alternative Asset Management LLC, as its portfolio manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Phoenix CLO I, LTD.,
as a Tranche E Term Lender
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Phoenix CLO III, LTD.,
as a Tranche E Term Lender
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Phoenix CLO II, Ltd.,
as a Tranche E Term Lender
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
ING Investment Trust Co. Plan for Employee Benefit Investment Funds – Senior
Loan Fund,
as a Tranche E Term Lender
 
By: ING Investment Trust Co. as its trustee
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
ING (L) Flex – Senior Loans,
as a Tranche E Term Lender
 
By: ING Investment Management Co., as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
ING Investment Management CLO V, LTD.,
as a Tranche E Term Lender
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
ING Investment Management CLO IV, LTD.,
as a Tranche E Term Lender
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
ING Investment Management CLO III, LTD.,
as a Tranche E Term Lender
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
ING Investment Management CLO II, LTD.
 
By: ING Alternative Asset Management LLC, as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
ING Investment Management CLO I, LTD.
 
By: ING Investment Management Co., as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
ING Prime Rate Trust,
as a Tranche E Term Lender
 
By: ING Investment Management Co., as its investment manager
 
 
 
 
 
By
 
/s/ Jim Essert
 
 
 
 
Name: Jim Essert
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Prospero CLO II B.V.
 
By: Alcentra NY, LLC, as investment advisor
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Veritas CLO II, LTD
 
By: Alcentra NY, LLC, as investment advisor
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Veritas CLO I, LTD
 
By: Alcentra NY, LLC, as investment advisor
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Prospero CLO I B.V.
 
By: Alcentra NY, LLC, as investment advisor
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Westwood CDO II LTD
 
By: Alcentra NY, LLC, as investment advisor
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Westwood CDO I LTD
 
By: Alcentra NY, LLC, as investment advisor
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Pacifica CDO VI LTD
 
By: Alcentra NY, LLC, as investment advisor
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Pacifica CDO IV LTD
 
By: Alcentra NY, LLC, as investment advisor
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Pacifica CDO III LTD
 
By: Alcentra NY, LLC, as investment advisor
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
One Wall Street CLO II LTD,
as a Tranche D Term Lender
 
By: Alcentra NY, as investment advisor

 
 
 
 
 
 
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
One Wall Street CLO II LTD
 
By: Alcentra NY, LLC, as investment advisor

 
 
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
OWS CLO I LTD
 
By: Alcentra NY, LLC, as investment advisor

 
 
 
 
By
 
/s/ Frank Longobardi
 
 
Name: Frank Longobardi
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
OHA Park Avenue CLO I, Ltd.,
as a Tranche D Term Lender
 
By: Oak Hill Advisors, L.P. as Investment Manager

 
 
 
 
 
 
 
 
By
 
/s/ Glenn R. August
 
 
Name: Glenn R. August
 
 
Title: Authorized Signatory
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
OHA Park Avenue CLO I, Ltd.
 
By: Oak Hill Advisors, L.P., as Investment Manager

 
 
 
 
By
 
/s/ Glenn R. August
 
 
Name: Glenn R. August
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
Oak Hill Credit Partners V, Limited,
as a Tranche D Term Lender
 
By: Oak Hill Advisors, L.P. as Portfolio Manager

 
 
 
 
 
 
 
 
By
 
/s/ Glenn R. August
 
 
Name: Glenn R. August
 
 
Title: Authorized Signatory
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
Oak Hill Credit Partners V Limited
 
By: Oak Hill Advisors, L.P., as Portfolio Manager

 
 
 
 
By
 
/s/ Glenn R. August
 
 
Name: Glenn R. August
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Maryland State Retirement and Pension System
 
 
By
 
/s/ Jeffrey Smith
 
 
Name: Jeffrey Smith
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
KKR FINANCIAL CLO 2007-1, LTD.
 
 
By
 
/s/ Jeffrey Smith
 
 
Name: Jeffrey Smith
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
KKR FINANCIAL CLO 2005-2, LTD.
 
 
By
 
/s/ Jeffrey Smith
 
 
Name: Jeffrey Smith
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
KKR FINANCIAL CLO 2005-1, LTD.
 
 
By
 
/s/ Jeffrey Smith
 
 
Name: Jeffrey Smith
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CCT Funding LLC
 
 
By
 
/s/ Jeffrey Smith
 
 
Name: Jeffrey Smith
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ACE Tempest Reinsurance Ltd
 
 
By
 
/s/ Jeffrey Smith
 
 
Name: Jeffrey Smith
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
KKR FLOATING RATE FUND L.P.
 
 
By
 
/s/ Jeffrey Smith
 
 
Name: Jeffrey Smith
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
Gulf Stream – Sextant CLO 2007-1, Ltd.
 
By: Gulf Stream Asset Management LLC As Collateral Manager

 
 
 
 
By
 
/s/ Joe Moroney
 
 
Name: Joe Moroney
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
Gulf Stream – Sextant CLO 2006-1, Ltd.
 
By: Gulf Stream Asset Management LLC As Collateral Manager

 
 
 
 
By
 
/s/ Joe Moroney
 
 
Name: Joe Moroney
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
Gulf Stream – Compass CLO 2007, Ltd.
 
By: Gulf Stream Asset Management LLC As Collateral Manager

 
 
 
 
By
 
/s/ Joe Moroney
 
 
Name: Joe Moroney
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
Gulf Stream – Compass CLO 2005-II, Ltd.
 
By: Gulf Stream Asset Management LLC As Collateral Manager

 
 
 
 
By
 
/s/ Joe Moroney
 
 
Name: Joe Moroney
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
Gulf Stream – Compass CLO 2005-I, Ltd.
 
By: Gulf Stream Asset Management LLC As Collateral Manager

 
 
 
 
By
 
/s/ Joe Moroney
 
 
Name: Joe Moroney
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Gulf Stream – Compass CLO 2003-1, Ltd.
 
By: Gulf Stream Asset Management LLC As Collateral Manager
 
 
By
 
/s/ Joe Moroney
 
 
Name: Joe Moroney
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Gulf Stream – Compass CLO 2002-1, Ltd.
 
By: Gulf Stream Asset Management LLC As Collateral Manager
 
 
By
 
/s/ Joe Moroney
 
 
Name: Joe Moroney
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
VALIDUS REINSURANCE LTD
 
By: PineBridge Investments LLC Its Investment Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
PineBridge Bank Loan Fund Ltd.
 
By: PineBridge Investments LLC Its Investment Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Plymouth Rock CLO Ltd.
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Saturn CLO, Ltd.
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Galaxy X CLO, LTD
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Galaxy VIII CLO, LTD
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Galaxy VII CLO, LTD
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Galaxy VI CLO, LTD
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Galaxy V CLO, LTD
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Galaxy IV CLO, LTD
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Galaxy III CLO, LTD
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Galaxy CLO 2003-I, LTD
 
By: PineBridge Investments LLC Its Collateral Manager
 
 
By
 
/s/ Steven Oh
 
 
Name: Steven Oh
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Carlyle Veyron CLO, Ltd.
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Carlyle Vantage CLO, Ltd.
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Mountain Capital CLO VI Ltd.
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Mountain Capital CLO V Ltd.
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Mountain Capital CLO IV Ltd.
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Mountain Capital CLO III Ltd.
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Foothill CLO I, Ltd
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Carlyle High Yield Partners VII, Ltd
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Carlyle Bristol CLO, Ltd.
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Carlyle Azure CLO, Ltd.
 
 
By
 
/s/ Linda Pace
 
 
Name: Linda Pace
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
ACE Tempest Reinsurance Ltd.,
as a Tranche D Term Lender
 
By: Oaktree Capital Management, L.P. Its: Investment Manager
 
 
By
 
/s/ Francie Nelson
 
 
Name: Francie Nelson
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
/s/ Desmund Shirazi
 
 
 
 
Name: Desmund Shirazi
 
 
 
 
Title: Managing Director

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
The Public School Retirement System of Missouri,
as a Tranche D Term Lender
 
By: Oaktree Capital Management, L.P. Its: Investment Manager
 
 
By
 
/s/ Francie Nelson
 
 
Name: Francie Nelson
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
/s/ Desmund Shirazi
 
 
 
 
Name: Desmund Shirazi
 
 
 
 
Title: Managing Director

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
The Public Education Employees Retirement System of Missouri,
as a Tranche D Term Lender
 
By: Oaktree Capital Management, L.P. Its: Investment Manager
 
 
By
 
/s/ Francie Nelson
 
 
Name: Francie Nelson
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
/s/ Desmund Shirazi
 
 
 
 
Name: Desmund Shirazi
 
 
 
 
Title: Managing Director

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Oaktree Senior Loan Fund, L.P.,
as a Tranche D Term Lender
 
By: Oaktree Senior Loan Fund GP, L.P. Its: General Partner
 
By: Oaktree Fund GP IIA, LLC Its: General Partner
 
By: Oaktree Fund GP II, L.P. Its Managing Member
 
 
By
 
/s/ Francie Nelson
 
 
Name: Francie Nelson
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
/s/ Desmund Shirazi
 
 
 
 
Name: Desmund Shirazi
 
 
 
 
Title: Managing Director

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Kingsland V Ltd.
 
By: Kingsland Capital Management, LLC, as Manager
 
 
By
 
/s/ Scott Lotter
 
 
Name: Scott Lotter
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Kingsland IV Ltd.
 
By: Kingsland Capital Management, LLC, as Manager
 
 
By
 
/s/ Scott Lotter
 
 
Name: Scott Lotter
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Kingsland III, Ltd.
 
By: Kingsland Capital Management, LLC, as Manager
 
 
By
 
/s/ Scott Lotter
 
 
Name: Scott Lotter
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Kingsland II, Ltd.
 
By: Kingsland Capital Management, LLC, as Manager
 
 
By
 
/s/ Scott Lotter
 
 
Name: Scott Lotter
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Kingsland I, Ltd.
 
By: Kingsland Capital Management, LLC, as Manager
 
 
By
 
/s/ Scott Lotter
 
 
Name: Scott Lotter
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LATITUDE CLO III, LTD
 
 
By
 
/s/ Kirk Wallace
 
 
Name: Kirk Wallace
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LATITUDE CLO II, LTD
 
 
By
 
/s/ Kirk Wallace
 
 
Name: Kirk Wallace
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
LATITUDE CLO I, LTD
 
 
By
 
/s/ Kirk Wallace
 
 
Name: Kirk Wallace
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
Mizuho Corporate Bank, Ltd,
as a Revolving Credit Lender
 
 
By:
 
/s/ James R. Fayen
 
 
Name: James R. Fayen
 
 
Title: Deputy General Manager
 
For any Revolving Credit Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
AIMCO CLO, SERIES 2005-A,
as a Tranche E Term Lender
 
 
By
 
/s/ Chris Goergen
 
 
Name: Chris Goergen
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
/s/ Michael T. Moran
 
 
Name: Michael T. Moran
 
 
Title: Authorized Signatory

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
AIMCO CLO, SERIES 2006-A,
as a Tranche E Term Lender
 
 
By
 
/s/ Chris Goergen
 
 
Name: Chris Goergen
 
 
Title: Authorized Signatory
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
/s/ Michael T. Moran
 
 
Name: Michael T. Moran
 
 
Title: Authorized Signatory

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
AIMCO CLO, SERIES 2005-A
 
 
By
 
/s/ Chris Goergen
 
 
Name: Chris Goergen
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Jerry D. Zinkula
 
 
Name: Jerry D. Zinkula
 
 
Title: Authorized Signatory

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Cortina Funding
 
 
By
 
/s/ Richard Taylor
 
 
Name: Richard Taylor
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Westbrook CLO, Ltd.
 
By: Shenkman Capital Management, Inc., as Investment Manager
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Credos Floating Rate Fund, L.P.
 
By: Shenkman Capital Management, Inc., its General Partner
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Credos Floating Rate Fund, L.P.
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., its General Partner
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Primus High Yield Bond Fund, L.P.
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., its General Partner
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Harbor High Yield Bond Fund, L.P.
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., as Sub Advisor
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Trustmark Insurance Company
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., as Investment Advisor
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Texas PrePaid Higher Education Tuition Board
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., as Investment Advisor
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Highmark, Inc.
(Shenkman – BANK LOAN ACCOUNT)
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., as Investment Manager
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
BSA Retirement Plan for Employees
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., as Investment Manager
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
WM Pool – Fixed Interest Trust No. 7
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., as Investment Manager
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
BSA Commingled Endowment Fund, LP
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., as Investment Manager
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 



--------------------------------------------------------------------------------






Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Teachers’ Retirement System of Louisiana
(Shenkman – BANK LOAN ACCOUNT)
as a Tranche D Term Lender
 
By: Shenkman Capital Management, Inc., as Investment Manager
 
 
By
 
/s/ Richard H. Weinstein
 
 
Name: Richard H. Weinstein
 
 
Title: Chief Operating Officer
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
ALZETTE EUROPEAN CLO S.A.
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ATLANTIS FUNDING LTD.
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
AVALON CAPITAL LTD. 3
 
By: INVESCO Senior Secured Management, Inc. As Asset Manager
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CELTS CLO 2007-1 LTD
 
By: INVESCO Senior Secured Management, Inc. As Portfolio Manager
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CHAMPLAIN CLO, LTD.
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Confluent 3 Limited.
 
By: Invesco Senior Secured Management, Inc. As Investment Manager
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
DIVERSIFIED CREDIT PORTFOLIO LTD.
 
By: INVESCO Senior Secured Management, Inc. As Investment Manager
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
PowerShares Senior Loan Portfolio.
 
By: Invesco Senior Secured Management, Inc. As Collateral Manager
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
KATONAH V, LTD.
 
By: INVESCO Senior Secured Management, Inc. As Investment Manager

 
 
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
Medical Liability Mutual Insurance Company
 
By: Invesco Advisers, Inc. as Investment Manager

 
 
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
MOSELLE CLO S.A.
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager

 
 
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
MSIM Peconic Bay, Ltd.
 
By: Invesco Senior Secured Management, Inc. As Collateral Manager

 
 
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
PETRUSSE EUROPEAN CLO S.A.
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager

 
 
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
SAGAMORE CLO LTD.
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager

 
 
 
 
By
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
MIHI LLC,
as a Revolving Credit Lender
 
 
By:
 
/s/ Andrew Stock
 
 
Name: Andrew Stock
 
 
Title: Authorized Signatory

 
 
 
 
For any Revolving Credit Lender requiring a second signature line:
 
 
By:
 
/s/ Katherine Mogg
 
 
Name: Katherine Mogg
 
 
Title: Authorized Signatory

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
GSC Investment Corp CLO 2007
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager

 
 
 
 
By
 
/s/ Tom Inglesby
 
 
Name: Tom Inglesby
 
 
Title: Managing Director

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
SANDELMAN FINANCE 2006-2, LTD.
 
By: Mercer Park, LP As Collateral Manager

 
 
 
 
By
 
/s/ Andrew Curtis
 
 
Name: Andrew Curtis
 
 
Title: PM

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
CAVALRY CLO I, Ltd.
 
By: Regiment Capital Management, LLC, its Investment Adviser

 
 
 
 
By
 
/s/ William J. Heffron
 
 
Name: William J. Heffron
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
Principal Life Insurance Company On Behalf of One or More Separate Accounts
(Principal Life Insurance Company, DBA Bond & Mortgage Separate Account)
 
By: Principal Global Investors, LLC
A Delaware limited liability company, its authorized signatory

 
 
 
 
By
 
/s/ Justin T. Lange
 
 
Name: Justin T. Lange
 
 
Title: Counsel

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ James C. Fifield
 
 
Name: James C. Fifield
 
 
Title: Assistant General Counsel

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
Principle Funds, Inc. – Bond & Mortgage Securities Fund
 
By: Principle Global Investors, LLC a Delaware limited liability company, its
authorized signatory

 
 
 
 
By
 
/s/ Justin T. Lange
 
 
Name: Justin T. Lange
 
 
Title: Counsel

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ James C. Fifield
 
 
Name: James C. Fifield
 
 
Title: Assistant General Counsel

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ALTENBERG FUNDING
 
 
By
 
/s/ Richard Taylor
 
 
Name: Richard Taylor
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
The Hartford Mutual Funds, Inc. on behalf of The Hartford Floating Rate Fund
 
By Hartford Investment Management Company, Its Sub-advisor

 
 
 
 
By
 
/s/ Francesco Ossino
 
 
Name: Francesco Ossino
 
 
Title: Senior Vice President

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
CALLIDUS DEBT PARTNERS CLO FUND IV, LTD.
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
CALLIDUS DEBT PARTNERS CLO FUND V, LTD.
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
CALLIDUS DEBT PARTNERS CLO FUND VI, LTD.
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
CALLIDUS DEBT PARTNERS CLO FUND VII, LTD.
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
ESSEX PARK CDO LTD.
 
By: Blackstone Debt Advisors L.P. as Collateral Manager

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
FM LEVERAGED CAPITAL FUND II
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC as Subadviser to FriedbergMilstein
LLC

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
GALE FORCE 1 CLO, LTD.
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
GALE FORCE 2 CLO, LTD.
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
GALE FORCE 3 CLO, LTD.
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
GALE FORCE 4 CLO, LTD.
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
HUDSON STRAITS CLO 2004, LTD.
 
By: GSO/BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
INWOOD PARK CDO LTD.
 
By: Blackstone Debt Advisors L.P. as Collateral Manager

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
LAFAYETTE SQUARE CDO LTD.
 
By: Blackstone Debt Advisors L.P. as Collateral Manager

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
MAPS CLO FUND I, LLC
 
By: GSO/Blackstone Debt Funds Management LLC as Collateral Manager

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
MAPS CLO FUND II, LLC
 
By: GSO/Blackstone Debt Funds Management LLC as Collateral Manager

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
PROSPECT PARK CDO LTD.
 
By: Blackstone Debt Advisors L.P. as Collateral Manager

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ST. JAMES’S PARK CDO B.V., as a Lender
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ýThe undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
Name of Institution:
 
UNITED HEALTHCARE INSURANCE COMPANY
 
By: GSO Capital Advisors LLC as Manager

 
 
 
 
By
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
GALE FORCE 2 CLO, LTD.,
as a Tranche D Term Lender
 
By: GSO/BLACKSTONE Debt Funds Management LLC as Collateral Manager

 
 
 
 
By:
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
GALE FORCE 4 CLO, LTD.,
as a Tranche D Term Lender
 
By: GSO/BLACKSTONE Debt Funds Management LLC as Collateral Manager

 
 
 
 
By:
 
/s/ Daniel H. Smith
 
 
Name: Daniel H. Smith
 
 
Title: Authorized Signatory

 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
BLACKSTONE SPECIAL FUNDING (IRELAND),
as a Tranche D Term Lender
 
By: GSO Capital Partners LP, as Manager

 
 
 
 
By:
 
/s/ Marisa Beeney
 
 
Name: Marisa Beeney
 
 
Title: Authorized Signatory

 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
280 Funding I,
as a Tranche D Term Lender
 
By: GSO Capital Partners LP, as Portfolio Manager

 
 
 
 
By:
 
/s/ Marisa Beeney
 
 
Name: Marisa Beeney
 
 
Title: Authorized Signatory

 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
 
 
UBS Loan Finance LLC,
as a Restatement Revolving Credit Lender
 
 
By:
 
/s/ Mary E. Evans
 
 
Name: Mary E. Evans
 
 
Title: Associate Director

 
 
 
 
For any Restatement Revolving Credit Lender requiring a second signature line:
 
 
By
 
/s/ Joselin Fernandes
 
 
Name: Joselin Fernandes
 
 
Title: Associate Director

 
 
 
 
Restatement Revolving Credit Commitment:
 
 
Notice Address:
 
677 Washington Blvd.
Stamford, CT 06901
Attention:
 
Jitesh Hotwani
Telephone:
 
203-719-3000
Facsimile:
 
203-719-3888

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
ATRIUM V,
MADISON PARK FUNDING II, LTD.
MADISON PARK FUNDING III, LTD.
MADISON PARK FUNDING IV, LTD.
MADISON PARK FUNDING V, LTD.
as a Tranche D Term Lender
 
By: Credit Suisse Asset Management, LLC, as collateral manager
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory

 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
 
 
 
AUSTRALIANSUPER
as a Tranche D Term Lender
 
By: Credit Suisse Asset Management, LLC, as sub-advisor to Bentham Asset
Management Pty Ltd. in its capacity as agent of and investment manager for
AustralianSuper Pty Ltd. in its capacity as trustee of AustralianSuper
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory

 
Fifth Amendment and Restatement to Credit Agreement
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
 
 
 
MADISON PARK FUNDING I, LTD.
CASTLE GARDEN FUNDING
as a Tranche D Term Lender
 
By: Credit Suisse Asset Management, LLC, as collateral manager
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory

 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
 
 
 
BENTHAM WHOLESALE SYNDICATED LOAN FUND
as a Tranche D Term Lender
 
By: Credit Suisse Asset Management, LLC, as agent (sub-advisor) for Challenger
Investment Services Limited, the Responsible Entity for Bentham Wholesale
Syndicated Loan Fund
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory

 
 
 
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ATRIUM II
CSAM FUNDING I
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
Title: Authorized Signatory

 
 
 
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ATRIUM III
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ATRIUM V
 
By: Credit Suisse Asset Management, LLC, as collateral manager
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CALIFORNIA STATE TEACHER’S
RETIREMENT SYSTEM
 
By: Credit Suisse Asset Management, LLC, as investment manager
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CREDIT SUISSE NOVA (LUX)
 
By: Credit Suisse Asset Management, LLC, or Credit Suisse Asset Management
Limited, each as Co-Investment Adviser to Credit Suisse Fund Management S.A.,
management company for Credit Suisse Nova (Lux)
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CSAM FUNDING IV
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CREDIT SUISSE FLOATING RATE HIGH INCOME FUND
 
By: Credit Suisse Asset Management, LLC, as investment advisor
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
MADISON PARK FUNDING I, LTD.
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
MADISON PARK FUNDING III, LTD.
 
By: Credit Suisse Asset Management, LLC, as collateral manager
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
QUALCOMM GLOBAL TRADING, INC.
 
By: Credit Suisse Asset Management, LLC, as investment manager
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
CASTLE GARDEN FUNDING,
as a Revolving Credit Lender
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
MADISON PARK FUNDING III, LTD.
MADISON PARK FUNDING VI, LTD.
as a Revolving Credit Lender
 
By: Credit Suisse Asset Management, LLC, as collateral manager
 
 
By:
 
/s/ Thomas Flannery
 
 
Name: Thomas Flannery
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
 
 
 
GOLDMAN SACHS BANK USA,
as a Restatement Revolving Credit Lender
 
 
By:
 
/s/ Mark Walton
 
 
Name: Mark Walton
 
 
Title: Authorized Signatory
 
For any Restatement Revolving Credit Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Restatement Revolving Credit Commitment:
 
 
 
 
Notice Address:
  
Goldman Sachs & Co.
30 Hudson Street, 38th Floor
Jersey City, NJ 07302
Rick Canonico
 
 
Attention:
  
Telephone:
  
Facsimile:
  

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Trimaran CLO IV Ltd.,
as a Tranche D Term Lender
 
By: Trimaran Advisors, L.L.C.
 
 
By:
 
/s/ Dominick J. Mazzitelli
 
 
Name: Dominick J. Mazzitelli
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Trimaran CLO IV Ltd.
 
By: Trimaran Advisors, L.L.C.
 
 
By:
 
/s/ Dominick J. Mazzitelli
 
 
Name: Dominick J. Mazzitelli
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Trimaran CLO V Ltd.,
as a Tranche D Term Lender
 
By: Trimaran Advisors, L.L.C.
 
 
By:
 
/s/ Dominick J. Mazzitelli
 
 
Name: Dominick J. Mazzitelli
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Trimaran CLO V Ltd.
 
By: Trimaran Advisors, L.L.C.
 
 
By:
 
/s/ Dominick J. Mazzitelli
 
 
Name: Dominick J. Mazzitelli
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Trimaran CLO VI Ltd.,
as a Tranche D Term Lender
 
By: Trimaran Advisors, L.L.C.
 
 
By:
 
/s/ Dominick J. Mazzitelli
 
 
Name: Dominick J. Mazzitelli
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Trimaran CLO VI Ltd.
 
By: Trimaran Advisors, L.L.C.
 
 
By:
 
/s/ Dominick J. Mazzitelli
 
 
Name: Dominick J. Mazzitelli
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
Trimaran CLO VII Ltd.,
as a Tranche D Term Lender
 
By: Trimaran Advisors, L.L.C.
 
 
By:
 
/s/ Dominick J. Mazzitelli
 
 
Name: Dominick J. Mazzitelli
 
 
Title: Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Trimaran CLO VII Ltd.
 
By: Trimaran Advisors, L.L.C.
 
 
By:
 
/s/ Dominick J. Mazzitelli
 
 
Name: Dominick J. Mazzitelli
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
LMP Corporate Loan Fund, Inc.
as a Tranche D Term Lender
 
By: Citi Alternative Investments LLC
 
 
By:
 
/s/ Melanie Hanlon
 
 
Name: Melanie Hanlon
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
CCA EAGLE LOAN MASTER FUND LTD.
as a Tranche D Term Lender
 
By: Citigroup Alternative Investments LLC, as Investment manager for and on
behalf of CCA EAGLE LOAN MASTER FUND LTD.
 
 
By:
 
/s/ Melanie Hanlon
 
 
Name: Melanie Hanlon
 
 
Title: Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
DUANE STREET CLO I, LTD.
 
By: Citigroup Alternative Investments LLC, As Collateral Manager
 
 
By:
 
/s/ Melanie Hanlon
 
 
Name: Melanie Hanlon
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
DUANE STREET CLO II, LTD.
 
By: Citigroup Alternative Investments LLC, As Collateral Manager
 
 
By:
 
/s/ Melanie Hanlon
 
 
Name: Melanie Hanlon
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
DUANE STREET CLO III, LTD.
 
By: Citigroup Alternative Investments LLC, As Collateral Manager
 
 
By:
 
/s/ Melanie Hanlon
 
 
Name: Melanie Hanlon
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Fortress Credit Investments I LTD.
 
 
By:
 
/s/ Glenn P. Cummins
 
 
Name: Glenn P. Cummins
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Fortress Credit Investments II LTD.
 
 
By:
 
/s/ Glenn P. Cummins
 
 
Name: Glenn P. Cummins
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CIFC Funding 2006-I, Ltd.
CIFC Funding 2006-II, Ltd.
CIFC Funding 2007-I, Ltd.
 
By: CIFC Asset Management LLC, its Collateral Manager
 
ColumbusNova CLO Ltd. 2006-II
ColumbusNova CLO Ltd. 2007-I
ColumbusNova CLO IV Ltd. 2007-II
 
By: Columbus nova Credit Investments Management, LLC, its Collateral Manager
 
Bridgeport CLO Ltd.
Burr Ridge CLO Plus Ltd.
Bridgeport CLO II Ltd.
 
By: Deerfield Capital Management LLC, its Collateral Manager
 
 
By:
 
/s/ Stephen J. Vaccaro
 
 
Name: Stephen J. Vaccaro
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ColumbusNova CLO Ltd. 2006-I
 
By: Columbus nova Credit Investments Management, LLC, its Collateral Manager
 
Cumberland II CLO Ltd.
Marquette Park CLO Ltd.
 
By: Deerfield Capital Management LLC, its Collateral Manager
 
 
By:
 
/s/ Stephen J. Vaccaro
 
 
Name: Stephen J. Vaccaro
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Cumberland II CLO Ltd.,
as a Tranche D Term Lender
 
By: Deerfield Capital Management LLC, its Collateral Manager
 
Bridgeport CLO Ltd.,
as a Tranche D Term Lender
 
By: Deerfield Capital Management LLC, its Collateral Manager
 
Schiller Park CLO Ltd.,
as a Tranche D Term Lender
 
By: Deerfield Capital Management LLC, its Collateral Manager
 
Burr Ridge CLO Ltd.,
as a Tranche D Term Lender
 
By: Deerfield Capital Management LLC, its Collateral Manager
 
Burr Ridge CLO Plus Ltd.,
as a Tranche D Term Lender
 
By: Deerfield Capital Management LLC, its Collateral Manager
 
Bridgeport CLO II Ltd.,
as a Tranche D Term Lender
 
By: Deerfield Capital Management LLC, its Collateral Manager
 
ColumbusNova CLO Ltd. 2006-II,
as a Tranche D Term Lender
 
By: Columbus Nova Credit Investments Management, LLC, its Collateral Manager
 
 
By:
 
/s/ Stephen J. Vaccaro
 
 
Name: Stephen J. Vaccaro
 
 
Title: Authorized Signatory

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Citibank, N.A.
 
 
By:
 
/s/ Scott R. Evan
 
 
Name: Scott R. Evan
 
 
Title: Attorney-in-Fact
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
JERSEY STREET CLO, LTD.
 
By its Collateral Manager, Massachusetts Financial Services Company
 
 
By:
 
/s/ Authorized Signatory
 
 
Name:
 
 
Title: Authorized representative and not individually
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
JERSEY STREET CLO, LTD.
as a Tranche D Term Lender
 
By its Collateral Manager, Massachusetts Financial Services Company
 
 
By:
 
/s/ Authorized Signatory
 
 
Name:
 
 
Title: Authorized representative and not individually
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
MARLBOROUGH STREET CLO, LTD.
 
By its Collateral Manager, Massachusetts Financial Services Company
 
 
By:
 
/s/ Authorized Signatory
 
 
Name:
 
 
Title: Authorized representative and not individually
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement



--------------------------------------------------------------------------------




Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
 
 
MARLBOROUGH STREET CLO, LTD.
as a Tranche D Term Lender
 
By its Collateral Manager, Massachusetts Financial Services Company
 
 
By:
 
/s/ Authorized Signatory
 
 
Name:
 
 
Title: Authorized representative and not
individually
 
For any Tranche D Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CELEBRITY CLO LTD.
 
By: TCW-WLA JV Venture LLC, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
FIRST 2004-I CLO, LTD.
 
By: TCW-WLA JV Venture LLC, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
FIRST 2004-II CLO, LTD.
 
By: TCW-WLA JV Venture LLC, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
FIRST 2004-II CLO, LTD.
as a Tranche D Term Lender
 
By: TCW-WLA JV Venture LLC, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
MOMENTUM CAPITAL FUND, LTD.
 
By: TCW-WLA JV Venture LLC, its sub-adviser
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
MOMENTUM CAPITAL FUND, LTD.,
as a Tranche E Term Lender
 
By: TCW-WLA JV Venture LLC, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
VITESSE CLO LTD.
 
By: TCW-WLA JV Venture LLC, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
VITESSE CLO LTD.,
as a Tranche E Term Lender
 
By: TCW-WLA JV Venture LLC, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
ILLINOIS STATE BOARD OF INVESTMENT
as a Tranche D Term Lender
 
By: Crescent Capital Group LP, its sub-adviser
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
MAC CAPITAL, LTD.
as a Tranche D Term Lender
 
By: TCW-WLA JV Venture LLC, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
RGA REINSURANCE COMPANY
as a Tranche D Term Lender
 
By: Crescent Capital Group LP, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
TCW SENIOR SECURED LOAN FUND, LP
as a Tranche D Term Lender
 
By: Crescent Capital Group LP, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
WEST BEND MUTUAL INSURANCE COMPANY
as a Tranche D Term Lender
 
By: Crescent Capital Group LP, its sub-advisor
 
 
By
 
/s/ Jonathan R. Insull
 
 
Name: Jonathan R. Insull
 
 
Title: Managing Director
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Gil Tollinchi
 
 
Name: Gil Tollinchi
 
 
Title: Senior Vice President

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ROSEDALE CLO, LTD.
 
By: Princeton Advisory Group, Inc. the Collateral Manager
 
 
By
 
/s/ Ashish Sood
 
 
Name: Ashish Sood
 
 
Title: Senior Analyst
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
FRANKLIN TEMPLETON SERIES II FUNDS – FRANKLIN FLOATING RATE II FUND,
as a Tranche E Term Lender
 
 
 
 
 
By
 
/s/ Richard Hsu
 
 
 
 
Name: Richard Hsu
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
FRANKLIN FLOATING RATE MASTER SERIES,
as a Tranche E Term Lender
 
 
 
 
 
By
 
/s/ Richard Hsu
 
 
 
 
Name: Richard Hsu
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
FRANKLIN TEMPLETON LIMITED DURATION INCOME TRUST,
as a Tranche E Term Lender
 
 
 
 
 
By
 
/s/ Richard Hsu
 
 
 
 
Name: Richard Hsu
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
FRANKLIN INVESTORS SECURITIES TRUST – FRANKLIN FLOATING RATE DAILY ACCESS FUND,
as a Tranche E Term Lender
 
 
 
 
 
By
 
/s/ Richard Hsu
 
 
 
 
Name: Richard Hsu
 
 
 
 
Title: Vice President
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
BLUE SHIELD OF CALIFORNIA
 
 
By:
 
/s/ Guang Alex Yu
 
 
Name: Guang Alex Yu
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
FRANKLIN TEMPLETON SERIES II FUNDS – FRANKLIN FLOATING RATE II FUND
 
 
 
 
 
By
 
/s/ Richard Hsu
 
 
 
 
Name: Richard Hsu
 
 
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
FRANKLIN FLOATING RATE MASTER SERIES
 
 
 
 
 
By
 
/s/ Richard Hsu
 
 
 
 
Name: Richard Hsu
 
 
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
FRANKLIN TEMPLETON LIMITED DURATION INCOME TRUST
 
 
 
 
 
By
 
/s/ Richard Hsu
 
 
 
 
Name: Richard Hsu
 
 
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
FRANKLIN INVESTORS SECURITIES TRUST - FRANKLIN FLOATING RATE DAILY ACCESS FUND
 
 
 
 
 
By
 
/s/ Richard Hsu
 
 
 
 
Name: Richard Hsu
 
 
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
COMSTOCK FUNDING LTD.
 
By: Silvermine Capital Management LLC As Collateral Manager
 
 
 
 
 
By
 
/s/ Pallo Blum-Tucker
 
 
 
 
Name: Pallo Blum Tucker
 
 
 
 
Title: Analyst
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
 
 
Name of Institution:
 
Harch CLO II, Limited
 
 
 
 
 
By
 
/s/ Joseph Harch
 
 
 
 
Name: Joseph Harsh
 
 
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
AMMC CLO III, LIMITED
 
By: American Money Management Corp., as Collateral Manager
 
 
By:
 
/s/ Chester M. Eng
 
 
Name: Chester M. Eng
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
AMMC CLO IV, LIMITED
 
By: American Money Management Corp., as Collateral Manager
 
 
By:
 
/s/ Chester M. Eng
 
 
Name: Chester M. Eng
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
AMMC CLO V, LIMITED
 
By: American Money Management Corp., as Collateral Manager
 
 
By:
 
/s/ Chester M. Eng
 
 
Name: Chester M. Eng
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
AMMC CLO VI, LIMITED
 
By: American Money Management Corp., as Collateral Manager
 
 
By:
 
/s/ Chester M. Eng
 
 
Name: Chester M. Eng
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
AMMC VII, LIMITED
 
By: American Money Management Corp., as Collateral Manager
 
 
By:
 
/s/ Chester M. Eng
 
 
Name: Chester M. Eng
 
 
Title: Senior Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
AMMC CLO IV, LIMITED
as a Tranche D Term Lender
 
By: American Money Management Corp., as Collateral Manager
 
 
By
 
/s/ Chester M. Eng
 
 
Name: Chester M. Eng
 
 
Title: Senior Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Authorized Signatory
 
 
Name:
 
 
Title: Authorized Signatory

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
AMMC CLO VI, LIMITED
as a Tranche D Term Lender
 
By: American Money Management Corp., as Collateral Manager
 
 
By
 
/s/ Chester M. Eng
 
 
Name: Chester M. Eng
 
 
Title: Senior Vice President
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
/s/ Authorized Signatory
 
 
Name:
 
 
Title: Authorized Signatory

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who would like to consent to the Agreement and
the Restated Credit Agreement
I confirm that I hereby irrevocably and unconditionally approve the Agreement
and the Restated Credit Agreement.
 
 
 
 
Thrivent Financial for Lutherans
as a Tranche D Term Lender
 
 
By
 
/s/ Paul Ocenasek
 
 
Name: Paul Ocenasek
 
 
Title: Sr. Portfolio Manager, High Yield
 
For any Tranche D Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Grand Horn CLO Ltd.
 
By: Seix Investment Advisors LLC, as Collateral Manager
 
As Lenders
 
 
By:
 
/s/ George Goudelias
 
 
Name: George Goudelias
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Mountain View Funding CLO 2006-I, Ltd.
 
By: Seix Investment Advisors LLC, as Collateral Manager
 
As Lenders
 
 
By:
 
/s/ George Goudelias
 
 
Name: George Goudelias
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Mountain View CLO III Ltd.
 
By: Seix Investment Advisors LLC, as Collateral Manager
 
As Lenders
 
 
By:
 
/s/ George Goudelias
 
 
Name: George Goudelias
 
 
Title: Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Columbia Floating Rate Fund, a series of
Columbia Funds Series Trust II
 
 
By:
 
/s/ Robin C. Stancil
 
 
Name: Robin C. Stancil
 
 
Title: Assistant Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
CANARAS SUMMIT CLO LTD
 
By: Canaras Capital Management LLC As Sub-Investment Adviser
 
 
By:
 
/s/ Benjamin S. Steger, CFA
 
 
Name: Benjamin S. Steger, CFA
 
 
Title: Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
Wells Fargo Principal Lending, LLC,
as a Revolving Credit Lender
 
 
By:
 
/s/ Sanjay Roy
 
 
Name: Sanjay Roy
 
 
Title: Director
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
The Foothill Group, Inc.
 
 
By:
 
/s/ Sanjay Roy
 
 
Name: Sanjay Roy
 
 
Title: Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Stedman Loan Fund II Subsidiary
Holding Company II LLC
 
 
By:
 
/s/ Adam Kaiser
 
 
Name: Adam Kaiser
 
 
Title: Assistant Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Yorkville CBNA Loan Funding LLC
 
 
By:
 
/s/ Malia Baynes
 
 
Name: Malia Baynes
 
 
Title: Attorney-in-Fact
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Victoria Court CBNA Loan Funding LLC
 
 
By:
 
/s/ Malia Baynes
 
 
Name: Malia Baynes
 
 
Title: Attorney-in-Fact
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Malibu CBNA Loan Funding LLC,
as a Tranche E Term Lender
 
 
By:
 
/s/ Malia Baynes
 
 
Name: Malia Baynes
 
 
Title: Attorney-in-Fact
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Malibu CBNA Loan Funding LLC
 
 
By:
 
/s/ Malia Baynes
 
 
Name: Malia Baynes
 
 
Title: Attorney-in-Fact
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Four Corners CLO II, Ltd.
 
 
By:
 
/s/ Matthew Garvis
 
 
Name: Matthew Garvis
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $          (     %).
 
 
 
 
Name of Institution:
 
Bushnell Loan Fund II Subsidiary
Holding Company II LLC
 
 
By:
 
/s/ Adam Kaiser
 
 
Name: Adam Kaiser
 
 
Title: Assistant Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
GSC Partners CDO Fund VI, Limited
 
By: GSC Acquisition Holdings, L.L.C., as its Collateral Manager
 
By: GSC MANAGER, LLC, in its capacity as Manager
 
By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member
 
 
By:
 
/s/ Stephen H. Deckoff
 
 
Name: Stephen H. Deckoff
 
 
Title: Managing Principal
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
GSC Capital Corp. Loan Funding 2005-1
 
By: GSC Acquisition Holdings, L.L.C., as its Collateral Manager
 
By: GSC MANAGER, LLC, in its capacity as Manager
 
By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member
 
 
By:
 
/s/ Stephen H. Deckoff
 
 
Name: Stephen H. Deckoff
 
 
Title: Managing Principal
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
GSC Partners CDO Fund VII, Limited
 
By: GSC Acquisition Holdings, L.L.C., as its Collateral Manager
 
By: GSC MANAGER, LLC, in its capacity as Manager
 
By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member
 
 
By:
 
/s/ Stephen H. Deckoff
 
 
Name: Stephen H. Deckoff
 
 
Title: Managing Principal
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
GSC Partners CDO Fund VIII, Limited
 
By: GSC Acquisition Holdings, L.L.C., as its Collateral Manager
 
By: GSC MANAGER, LLC, in its capacity as Manager
 
By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member
 
 
By:
 
/s/ Stephen H. Deckoff
 
 
Name: Stephen H. Deckoff
 
 
Title: Managing Principal
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
J.P. Morgan Whitefriars Inc.
 
 
By:
 
/s/ Virginia R. Conway
 
 
Name: Virginia R. Conway
 
 
Title: Attorney-in-Fact
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
ATLANTIS FUNDING LTD.
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
AVALON CAPITAL LTD. 3
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Asset Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
BELHURST CLO LTD.
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
CHAMPLAIN CLO LTD.
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
Invesco Floating Rate Fund
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Sub-Adviser
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
KATONAH V LTD.
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Investment Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
LIMEROCK CLO I
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Investment Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
 
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
LOAN FUNDING IX LCC, for itself or as agent for Corporate Loan Funding IX, LLC
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Portfolio Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
NAUTIQUE FUNDING LTD.
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
SAGAMORE CLO LTD.
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
SARATOGA CLO I, LIMITED.
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As the Asset Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
Invesco Kampen Senior Income Trust
as a Revolving Credit Lender
 
By: Invesco Senior Secured Management, Inc. As Sub-Adviser
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
Invesco Van Kampen Senior Loan Fund
as a Revolving Credit Lender
 
By: Invesco Senior Secured Management, Inc. As Sub-Adviser
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
WASATCH CLO LTD
as a Revolving Credit Lender
 
By: INVESCO Senior Secured Management, Inc. As Portfolio Manager
 
 
By:
 
/s/ Thomas Ewald
 
 
Name: Thomas Ewald
 
 
Title: Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
RWN Investment Holdings,
as a Tranche E Term Lender
 
 
 
 
 
By
 
/s/ Kevin C. Smith
 
 
 
 
Name: Kevin C. Smith
 
 
 
 
Title: Trader & Investment Analyst
 
For any Tranche E Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
RWN Investment Holdings LLC
 
 
By:
 
/s/ Kevin C. Smith
 
 
Name: Kevin C. Smith
 
 
Title: Trader & Investment Analyst
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
HSBC Bank USA, National Association,
as a Revolving Credit Lender
 
 
By:
 
/s/ Jason Fuqua
 
 
Name: Jason Fuqua
 
 
Title: Vice President
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Initial Revolving Credit Lenders whose commitments have been terminated
 
 
 
 
 
 
GE CAPITAL CORPORATION,
as a Revolving Credit Lender
 
 
By:
 
/s/ Rebecca Ford
 
 
Name: Rebecca Ford
 
 
Title: Duly Authorized Signatory
 
For any Revolving Credit Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
GE CAPITAL CORPORATION
 
 
By:
 
/s/ Rebecca Ford
 
 
Name: Rebecca Ford
 
 
Title: Duly Authorized Signatory
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Principal Funds, Inc. – Bond & Mortgage Securities Fund,
as a Tranche E Term Lender
 
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory
 
 
 
 
 
By
 
/s/ Justin T. Lange
 
 
 
 
Name: Justin T. Lange
 
 
 
 
Title: Counsel
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
/s/ James C. Fifield
 
 
 
 
Name: James C. Fifield
 
 
 
 
Title: Assistant General Counsel

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Principal Life Insurance Company on Behalf Of One or More Separate Accounts
(Principal Life Insurance Company, DBA Bond & Mortgage Separate Account),
as a Tranche E Term Lender
 
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory
 
 
 
 
 
By
 
/s/ Justin T. Lange
 
 
 
 
Name: Justin T. Lange
 
 
 
 
Title: Counsel
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
/s/ James C. Fifield
 
 
 
 
Name: James C. Fifield
 
 
 
 
Title: Assistant General Counsel

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Tranche D Term Lenders who are also Initial Term Lenders and would like
to become Tranche E Term Lenders
I confirm that I am both a Tranche D Term Lender and an Initial Term Lender and
I would like to convert 100% of the outstanding principal amount of Tranche D
Term Loan held by such Tranche D Term Lender (or such lesser amount allocated to
such Tranche D Term Lender by the Term Loan E Bookrunners) into a Tranche E Term
Loan in a like principal amount
 
 
 
 
 
 
Principal Funds, Inc. – High Yield Fund,
as a Tranche E Term Lender
 
 
 
 
 
By
 
/s/ Mark Deckinger
 
 
 
 
Name: Mark Deckinger
 
 
 
 
Title: Portfolio Manager
 
For any Tranche E Term Lender requiring a second signature line:
 
 
 
 
 
By
 
 
 
 
 
 
Name:
 
 
 
 
Title:

Tranche E Term Commitment:
 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
ORIX Corporate Capital Inc.
 
 
By:
 
/s/ Christopher L. Smith
 
 
Name: Christopher L. Smith
 
 
Title: Senior Managing Director
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement to Credit Agreement
Existing Initial Term Lenders
(please check only one)
ý The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and the Restated Credit Agreement and agrees to remain as
a Non-Extending Initial Term Lender
¨ The undersigned Initial Term Lender hereby irrevocably and unconditionally
approves the Agreement and Restated Credit Agreement and to extend the following
outstanding principal amount of its Initial Term Loans into the extended tranche
of Extended Initial Term Loans: $         (    %).
 
 
 
 
Name of Institution:
 
Genesis CLO 2007-2, Ltd., as a Lender
 
By: LLCP Advisors LLC, as Collateral Manager
 
 
By:
 
/s/ Steven Hartman
 
 
Name: Steven Hartman
 
 
Title: Vice President
 
For any Initial Term Lender requiring a second signature line:
 
 
By
 
 
 
 
Name:
 
 
Title:

 
Fifth Amendment and Restatement for Credit Agreement
Schedule I
Tranche E Term Commitments
On file with the Administrative Agent
Schedule II
Restatement Revolving Credit Commitments
On file with the Administrative Agent
 
Exhibit A
Restated Credit Agreement
See attached.
$1,740,625,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 17, 2012
among
PINNACLE FOODS FINANCE LLC,
as the Borrower,
PEAK FINANCE HOLDINGS LLC,
as Holdings,
BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent,
Swing Line Lender
and
THE OTHER LENDERS PARTY HERETO
 
 
BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
J.P. MORGAN SECURITIES LLC,
as the Extension Arrangers and Extension Bookrunners
BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC, and
MACQUARIE CAPITAL (USA) INC.
as Term Loan E Arrangers and Term Loan E Bookrunners
TABLE OF CONTENTS
 
 
 
 
 
 
Page
 
 
ARTICLE I Definitions and Accounting Terms
2


 
 
 
SECTION 1.01.
Defined Terms
2


SECTION 1.02.
Other Interpretive Provisions
60


SECTION 1.03.
Accounting Terms
61


SECTION 1.04.
Rounding
61


SECTION 1.05.
References to Agreements, Laws, Etc.
62


SECTION 1.06.
Times of Day
62


SECTION 1.07.
Timing of Payment of Performance
62


SECTION 1.08.
Currency Equivalents Generally
62


 
 
ARTICLE II The Commitments and Credit Extensions
63


 
 
 
SECTION 2.01.
The Loans
63


SECTION 2.02.
Borrowings, Conversions and Continuations of Loans
64


SECTION 2.03.
Letters of Credit
66


SECTION 2.04.
Swing Line Loans
75


SECTION 2.05.
Prepayments
78


SECTION 2.06.
Termination or Reduction of Commitments
83


SECTION 2.07.
Repayment of Loans
84


SECTION 2.08.
Interest
84


SECTION 2.09.
Fees
85


SECTION 2.10.
Computation of Interest and Fees
86


SECTION 2.11.
Evidence of Indebtedness
86


SECTION 2.12.
Payments Generally
87


SECTION 2.13.
Sharing of Payments
89


SECTION 2.14.
Incremental Credit Extensions
89






--------------------------------------------------------------------------------




SECTION 2.15.
Maturity Date Extensions for Revolving Credit Loans
91


SECTION 2.16.
Maturity Date Extensions for Term Loans
94


SECTION 2.17.
Refinancing Amendments
96


 
 
ARTICLE III Taxes, Increased Costs Protection and Illegality
98


 
 
 
SECTION 3.01.
Taxes
98


SECTION 3.02.
Illegality
100


SECTION 3.03.
Inability to Determine Rates
101


SECTION 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
101


SECTION 3.05.
Funding Losses
103


SECTION 3.06.
Matters Applicable to All Requests for Compensation
103


SECTION 3.07.
Replacement of Lenders under Certain Circumstances
104


SECTION 3.08.
Survival
106


 
 
ARTICLE IV Conditions Precedent to Credit Extensions
106



 
i
 
 
 
SECTION 4.01.
Conditions of Initial Credit Extension
106


SECTION 4.02.
Conditions to All Credit Extensions
109


 
 
ARTICLE V Representations and Warranties
109


 
 
 
SECTION 5.01.
Existence, Qualification and Power; Compliance with Laws
109


SECTION 5.02.
Authorization; No Contravention
110


SECTION 5.03.
Governmental Authorization; Other Consents
110


SECTION 5.04.
Binding Effect
110


SECTION 5.05.
Financial Statements; No Material Adverse Effect
110


SECTION 5.06.
Litigation
112


SECTION 5.07.
No Default
112


SECTION 5.08.
Ownership of Property; Liens
112


SECTION 5.09.
Environmental Compliance
112


SECTION 5.10.
Taxes
113


SECTION 5.11.
ERISA Compliance
113


SECTION 5.12.
Subsidiaries; Equity Interests
114


SECTION 5.13.
Margin Regulations; Investment Company Act
115


SECTION 5.14.
Disclosure
115


SECTION 5.15.
Intellectual Property; Licenses, Etc.
115


SECTION 5.16.
Solvency
115


SECTION 5.17.
Subordination of Junior Financing
116


SECTION 5.18.
Patriot Act
116


 
 
ARTICLE VI Affirmative Covenants
116


 
 
 
SECTION 6.01.
Financial Statements
116


SECTION 6.02.
Certificates; Other Information
118


SECTION 6.03.
Notices
119


SECTION 6.04.
Payment of Obligations
120






--------------------------------------------------------------------------------




SECTION 6.05.
Preservation of Existence, Etc.
120


SECTION 6.06.
Maintenance of Properties
120


SECTION 6.07.
Maintenance of Insurance
120


SECTION 6.08.
Compliance with Laws
120


SECTION 6.09.
Books and Records
121


SECTION 6.10.
Inspection Rights
121


SECTION 6.11.
Covenant to Guarantee Obligations and Give Security
121


SECTION 6.12.
Compliance with Environmental Laws
123


SECTION 6.13.
Further Assurances
123


SECTION 6.14.
Designation of Subsidiaries
124


 
 
ARTICLE VII Negative Covenants
125


 
 
 
SECTION 7.01.
Liens
125


SECTION 7.02.
Investments
129


SECTION 7.03.
Indebtedness
133


SECTION 7.04.
Fundamental Changes
137



 
ii
 
 
 
SECTION 7.05.
Dispositions
138


SECTION 7.06.
Restricted Payments
141


SECTION 7.07.
Change in Nature of Business
145


SECTION 7.08.
Transactions with Affiliates
145


SECTION 7.09.
Burdensome Agreements
146


SECTION 7.10.
Use of Proceeds
146


SECTION 7.11.
Accounting Changes
147


SECTION 7.12.
Prepayments, Etc. of Indebtedness
147


SECTION 7.13.
Equity Interests of Certain Restricted Subsidiaries
148


SECTION 7.14.
Net First Lien Leverage Ratio
148


 
 
ARTICLE VIII Events of Default and Remedies
148


 
 
 
SECTION 8.01.
Events of Default
148


SECTION 8.02.
Remedies Upon Event of Default
151


SECTION 8.03.
Exclusion of Immaterial Subsidiaries
152


SECTION 8.04.
Application of Funds
152


SECTION 8.05.
Borrower’s Right to Cure.
153


 
 
ARTICLE IX Administrative Agent and Other Agents
153


 
 
 
SECTION 9.01.
Appointment and Authorization of Agents
153


SECTION 9.02.
Delegation of Duties
154


SECTION 9.03.
Liability of Agents
155


SECTION 9.04.
Reliance by Agents
155


SECTION 9.05.
Notice of Default
156


SECTION 9.06.
Credit Decision; Disclosure of Information by Agents
156


SECTION 9.07.
Indemnification of Agents
157


SECTION 9.08.
Agents in their Individual Capacities
157


SECTION 9.09.
Successor Agents
157






--------------------------------------------------------------------------------




SECTION 9.10.
Administrative Agent May File Proofs of Claim
158


SECTION 9.11.
Collateral and Guaranty Matters
159


SECTION 9.12.
Other Agents; Arrangers and Managers
160


SECTION 9.13.
Appointment of Supplemental Administrative Agents
160


SECTION 9.14.
Withholding Tax
161


 
 
ARTICLE X Miscellaneous
162


 
 
 
SECTION 10.01.
Amendments, Etc.
162


SECTION 10.02.
Notices and Other Communications; Facsimile Copies
164


SECTION 10.03.
No Waiver; Cumulative Remedies
165


SECTION 10.04.
Attorney Costs and Expenses
165


SECTION 10.05.
Indemnification by the Borrower
165


SECTION 10.06.
Payments Set Aside
167


SECTION 10.07.
Successors and Assigns
167


SECTION 10.08.
Confidentiality
171


SECTION 10.09.
Setoff
172



 
iii
 
 
 
SECTION 10.10.
Interest Rate Limitation
173


SECTION 10.11.
Counterparts
173


SECTION 10.12.
Integration
173


SECTION 10.13.
Survival of Representations and Warranties
174


SECTION 10.14.
Severability
174


SECTION 10.15.
Tax Forms
174


SECTION 10.16.
GOVERNING LAW
176


SECTION 10.17.
WAIVER OF RIGHT TO TRIAL BY JURY
177


SECTION 10.18.
Binding Effect
177


SECTION 10.19.
Judgment Currency
177


SECTION 10.20.
Lender Action
178


SECTION 10.21.
USA PATRIOT Act
178


SECTION 10.22.
Agent for Service of Process
178


SECTION 10.23.
Delivery of Lender Addenda.
178


SECTION 10.24.
Amendment and Restatement.
178



SCHEDULES
 
 
 
 
I
  
Guarantors
1.01A
  
Certain Security Interests and Guarantees
1.01B
  
Unrestricted Subsidiaries
1.01D
  
Excluded Subsidiaries
2.03


  
Existing Letters of Credit
5.05


  
Certain Liabilities
5.10


  
Taxes
5.11(a)
  
ERISA Compliance
5.12


  
Subsidiaries and Other Equity Investments
7.01(b)
  
Existing Liens
7.02(g)
  
Existing Investments
7.03(c)
  
Existing Indebtedness
7.05(k)
  
Dispositions
7.08


  
Transactions with Affiliates
7.09


  
Existing Restrictions
10.02


  
Administrative Agent’s Office, Certain Addresses for Notices




--------------------------------------------------------------------------------




EXHIBITS
Form of
 
 
 
 
A
  
Committed Loan Notice
B
  
Swing Line Loan Notice
C-1
  
Term Note
C-2
  
Revolving Credit Note
D
  
Compliance Certificate
E
  
Assignment and Assumption
F
  
Guaranty
G
  
Security Agreement

 
iv



--------------------------------------------------------------------------------




 
 
 
H
  
Opinion Matters — Counsel to Loan Parties
I
  
Intellectual Property Security Agreement
J
  
Lender Addendum

 
v
 



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April 17, 2012,
among PINNACLE FOODS FINANCE LLC, a Delaware limited liability company (the
“Borrower”), PEAK FINANCE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, and
Swing Line Lender and each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower, Holdings, Barclays Bank PLC as administrative agent,
collateral agent and swingline lender, and certain banks and certain other
parties thereto entered into a Credit Agreement dated as of April 2, 2007 (as
amended by that certain First Amendment, Resignation, Waiver, Consent and
Appointment Agreement dated as of December 4, 2009, that certain Second
Amendment to Credit Agreement dated as of December 23, 2009, that certain Third
Amendment to Credit Agreement dated as of March 24, 2010 and that certain Fourth
Amendment to Credit Agreement dated as of August 17, 2010, the “Original Credit
Agreement”);
WHEREAS, the Borrower has requested that the Existing Lenders and other parties
hereto agree to amend and restate the Original Credit Agreement in its entirety
in the form hereof, inter alia, to (i) convert certain Initial Term Loans into
the Extended Initial Term Loans hereunder in the manner set forth herein and in
the Fifth Amendment; (ii) provide the Borrower, on the Restatement Date with
Tranche E Term Loans in an aggregate principal amount of $400,000,000;
(iii) make available to the Borrower, from the Restatement Date to the Maturity
Date of the Restatement Revolving Credit Commitments, Restatement Revolving
Credit Commitments in an initial aggregate amount of up to $150,000,000, which
may include one or more Swing Line Loans and one or more Letters of Credit from
time to time; and (iv) make certain other changes as more fully set forth
herein, which amendment and restatement shall become effective upon the
Restatement Date;
WHEREAS, the proceeds of (i) the Restatement Revolving Credit Loans will be used
to refinance the Initial Revolving Credit Loans (if any) and for working capital
and other general corporate purposes of the Borrower and its Subsidiaries,
including the financing of Permitted Acquisitions; (ii) Swing Line Loans and
Letters of Credit will be used for general corporate purposes of the Borrower
and its Subsidiaries; and (iii) the Tranche E Term Loans together with cash on
the balance sheet of the Loan Parties will be used to finance the prepayment in
full of each of the Tranche D Term Loans and the Senior Subordinated Notes on
the Restatement Date and to pay related fees, costs and expenses;
WHEREAS, on or prior to the Restatement Date, the Required Lenders have approved
this Agreement on behalf of all Existing Lenders by executing the Fifth
Amendment;
WHEREAS, each Tranche E Term Lender, Extending Initial Term Lender and
Restatement Revolving Credit Lender has executed the Fifth Amendment;

1

--------------------------------------------------------------------------------






WHEREAS, it is the intent of the parties hereto that the terms of this Agreement
and the Fifth Amendment not constitute a novation of the obligations and
liabilities of the parties under the Original Credit Agreement and that this
Agreement amend and restate in its entirety the Original Credit Agreement; and
WHEREAS, it is the intent of the Loan Parties to confirm that all Obligations of
the Loan Parties under the Loan Documents, as amended hereby, shall continue in
full force and effect and that, from and after the Restatement Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to the Original Credit Agreement as amended and restated hereby.
NOW THEREFORE, in consideration of the foregoing, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree to amend and restate the Original Credit Agreement
as follows:
ARTICLE I
Definitions and Accounting Terms
SECTION 1.01. Defined Terms. As used in this Agreement, including the recitals
hereto, the following terms shall have the meanings set forth below:
“8.25% Senior Notes” means $400,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2017 issued pursuant to the 8.25% Senior
Notes Indenture.
“8.25% Senior Notes Indenture” means the Indenture for the 8.25% Senior Notes,
dated as of August 17, 2010, among Pinnacle Foods Finance LLC and Pinnacle Foods
Finance Corp. as the issuers, the guarantors listed therein and Wilmington
Trust, National Association as trustee, as amended or supplemented from time to
time.
“9.25% Senior Notes” means $625,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2015 issued pursuant to the 9.25% Senior
Notes Indenture.
“9.25% Senior Notes Indenture” means the Indenture for the 9.25% Senior Notes,
dated as of April 2, 2007, among Pinnacle Foods Finance LLC and Pinnacle Foods
Finance Corp. as the issuers, the guarantors listed therein and Wilmington Trust
Company as trustee, as amended or supplemented from time to time.
“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business, all as determined on a
consolidated basis for such Acquired Entity or Business.

2

--------------------------------------------------------------------------------






“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.
“Additional Lender” has the meaning specified in Section 2.14(a).
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Other Term Loans, Other Term
Loan Commitments, Other Revolving Credit Commitments or Other Revolving Credit
Loans pursuant to a Refinancing Amendment in accordance with Section 2.17;
provided that each Additional Refinancing Lender shall be subject to the
approval of the Administrative Agent, such approval not to be unreasonably
withheld or delayed, to the extent such consent would be required for an
assignment to such Person pursuant to Section 10.07.
“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and, if any, the Supplemental Administrative Agents.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“All-in-Yield” means, as to any Indebtedness, the yield thereon as reasonably
determined by the Administrative Agent taking into account the interest rate,
margin, original issue discount, up-front fees and increases in Eurocurrency
Rate or Base Rate

3

--------------------------------------------------------------------------------






floor; provided that original issue discount and up-front fees shall be equated
to interest rate assuming a 4-year life to maturity and provided, further, that
“All-in Yield” shall not include arrangement, underwriting, structuring or
similar fees paid to arrangers or fees that are not paid generally to the
lenders providing such Indebtedness.
“Applicable Rate” means a percentage per annum equal to (a)(x)(i) for
Eurocurrency Rate Loans that are Extended Initial Term Loans, 3.50% and (ii) for
Base Rate Loans that are Extended Initial Term Loans, 2.50%; provided that any
extension of the Maturity Date of the Initial Term Loans that occurs after the
Restatement Date and which also results in an increase in the All-in Yield of
such extended Initial Term Loans such that the All-in Yield for the extended
Initial Term Loans exceeds the All-in-Yield of the Extended Initial Term Loans
by more than 0.50% per annum shall cause the applicable interest rate of the
Extended Initial Term Loans to be automatically increased (without further
consent of the affected Lenders) so that the All-in Yield of such extended
Initial Term Loans does not exceed the All-in Yield of the Extended Initial Term
Loans by more than 0.50% per annum and (y)(i) for Eurocurrency Rate Loans that
are Tranche E Term Loans, 3.50%; and (ii) for Base Rate Loans that are Tranche E
Term Loans, 2.50%; provided that from and after the date on which the Step-Down
Conditions have been satisfied, each of the rates set forth in the foregoing
clauses (i) and (ii) shall be decreased by 0.25% and (b) for Initial Term Loans
and Restatement Revolving Credit Loans, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Applicable Rate for Initial Term Loans
 
Pricing Level
 
Total Leverage Ratio
 
Eurocurrency
Rate Margin
 
Base Rate
Margin
1


 
>6.5:1
 
0.03


 
0.02


2


 
<6.5:1 but >6.0:1
 
0.03


 
0.02


3


 
<6.0:1 but >5.5:1
 
0.03


 
0.02


4


 
<5.5:1
 
0.03


 
0.02



Applicable Rate for Commitment Fees
 
 
 
 
Pricing Level
Total Leverage Ratio
Commitment
Fees Rate
1


>6.5:1
0.01


2


<6.5:1 but >6.0:1
0.01


3


<6.0:1 but >5.5:1
0.01


4


<5.5:1
0.004




4

--------------------------------------------------------------------------------




Applicable Rate for Restatement Revolving Credit Loans
 
Pricing Level
 
Total Leverage Ratio
 
Eurocurrency
Rate Margin
for
Restatement
Revolving
Credit Loans
and
Letter of
Credit Fees
 
Base Rate
Margin for
1


 
>5.25:1
 
0.04


 
0.03


2


 
<5.25:1 but >4.75:1
 
0.03


 
0.02


3


 
<4.75:1 but >4.25:1
 
0.03


 
0.02


4


 
<4.25:1
 
0.03


 
0.02



Any increase or decrease in the Applicable Rate applicable to Initial Term Loans
or Restatement Revolving Credit Loans resulting from a change in the Total
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Leverage Ratio for any period set forth in any Compliance Certificate delivered
in accordance with this Agreement is inaccurate for any reason and the result
thereof is that the Lenders received interest or fees for any period based on an
Applicable Rate that is less than that which would have been applicable had the
Total Leverage Ratio been accurately determined, then, for all purposes of this
Agreement, the “Applicable Rate” for any day occurring within the period covered
by such Compliance Certificate shall immediately and retroactively be deemed to
be the relevant percentage as based upon the accurately determined Total
Leverage Ratio for such period, and any shortfall in the interest or fees
theretofore paid by the Borrower for the relevant period pursuant to
Section 2.08 as a result of the miscalculation of the Total Leverage Ratio shall
be deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.08 at the time the interest or fees for such period were required to
be paid pursuant to said Section on the same basis as if the Total Leverage
Ratio had been accurately set forth in such Compliance Certificate (and shall
remain due and payable until paid in full, together with all amounts owing under
Section 2.08, in accordance with the terms of this Agreement).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

5

--------------------------------------------------------------------------------




“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
“Arrangers” means the Extension Arrangers and the Term Loan E Arrangers.
“Assignees” has the meaning specified in Section 10.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheets of
PFGI as of each of December 31, 2006 and December 25, 2005, and the related
audited consolidated statements of income, business/stockholders’ equity and
cash flows for PFGI for the fiscal years ended December 31, 2006 and
December 25, 2005 and for the periods November 25, 2003 through July 31, 2004
and August 1, 2004 through December 26, 2004 and for the period August 1, 2003
through November 24, 2003.
“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Available Amount” means, at any time (the “Reference Date”), an amount equal to
(a) the greater of (i) the percentage of Excess Cash Flow not required to be
prepaid pursuant to Section 2.05(b)(i) and (ii) 50% of Consolidated Net Income
(or 75% of Consolidated Net Income if the Senior Secured Leverage Ratio is less
than 3.25 to 1.00) for the period commencing at the beginning of the fiscal
quarter in which the Closing Date occurs and ending on the last day of the most
recent fiscal quarter or fiscal year, as applicable, for which financial
statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the Administrative Agent (or
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit); plus (b) the aggregate amount of Retained Declined
Proceeds retained by the Borrower during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date; plus (c) the aggregate amount of net cash proceeds of Scheduled
Dispositions received by the Borrower or any Restricted Subsidiary during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date; plus (d) the amount of any
capital contributions or Net Cash Proceeds from Permitted Equity Issuances (or
issuance of debt securities that have been converted or exchanged into Qualified
Equity Interests) (other than the Equity Contribution) received or made by the
Borrower (or any direct or indirect parent thereof and contributed by such
parent to the Borrower) during the period from and including the Business Day
immediately following the Closing Date through and including the Reference

6

--------------------------------------------------------------------------------




Date; plus (e) to the extent not (A) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries or
(B) already reflected as a return of capital or deemed reduction in the amount
of such Investment pursuant to clauses (h) and (i) below, the aggregate amount
of all cash dividends and other cash distributions received by the Borrower or
any Restricted Subsidiary from any minority investments or Unrestricted
Subsidiaries during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date; plus (f) to
the extent not (A) already included in the calculation of Consolidated Net
Income of the Borrower and the Restricted Subsidiaries or (B) already reflected
as a return of capital or deemed reduction in the amount of such Investment
pursuant to clauses (h) and (i) below, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any minority investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date in respect of loans or advances made by
the Borrower or any Restricted Subsidiary to such minority investments or
Unrestricted Subsidiaries; plus (g) to the extent not (A) already included in
the calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries, (B) already reflected as a return of capital or deemed reduction
in the amount of such Investment pursuant to clauses (h) and (i) below and
(C) required to be applied to prepay Term Loans in accordance with
Section 2.05(b)(i), the aggregate amount of all Net Cash Proceeds received by
the Borrower or any Restricted Subsidiary in connection with the sale, transfer
or other disposition of its ownership interest in any minority investment or
Unrestricted Subsidiary during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
minus (h) the aggregate amount of any Investments made pursuant to
Section 7.02(o)(ii) (net of any return of capital in respect of such Investment
or deemed reduction in the amount of such Investment including, without
limitation, upon the re-designation of any Unrestricted Subsidiary as a
Restricted Subsidiary or the Disposition of any such Investment), any Restricted
Payment made pursuant to Section 7.06(f)(i) or any payment made pursuant to
Section 7.12(a)(iv)(2)(B) during the period commencing on the Closing Date and
ending on prior to the Reference Date (and, for purposes of this clause (h),
without taking account of the intended usage of the Available Amount on such
Reference Date); and minus (i) the aggregate amount of any Restricted Payment
made pursuant to Section 7.06(o) or any payment made pursuant to
Section 7.12(a)(iv)(2)(C) during the period commencing on the Closing Date and
ending on prior to the Reference Date.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “Prime Rate”, (c) the Eurocurrency Rate that would be payable on such day
for a Eurocurrency Rate Loan with a one-month Interest Period plus 1.0% and
(d) solely with respect to Tranche E Term Loans that are Base Rate Loans,
2.25% per annum. The “Prime Rate” is a rate set by the British Banking
Association Telerate Page 5 (or such other comparable page as may, in the
opinion of the Administrative Agent, replace such page for the purpose of
displaying such rate), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually available. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Rate shall be effective as of the opening of business
on the day specified in the public announcement of such change in the Prime
Rate, or the Federal Funds Rate, respectively.

7

--------------------------------------------------------------------------------




“Base Rate Loan” means a Loan that bears interest at the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits are conducted by and between banks in the London
interbank eurodollar market.
“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries, (b) all Capitalized Software
Expenditures for such period, (c) the value of all assets under Capitalized
Leases incurred by the Borrower and the Restricted Subsidiaries during such
period (other than as a result of purchase accounting) and (d) less any capital
grants received from a Governmental Authority that are reflected as a reduction
of fixed assets in conformity with GAAP; provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (ii) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (iii) the purchase of
plant, property or equipment or software to the extent financed with the
proceeds of Dispositions that are not required to be applied to prepay Term
Loans pursuant to Section 2.05(b), (iv) expenditures that constitute any part of
Consolidated Lease Expense, (v) expenditures that are accounted for as capital
expenditures by the Borrower or any Restricted Subsidiary and that actually are
paid for by a Person other than the Borrower or any Restricted Subsidiary and
for which none of the Borrower or any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period), (vi) the book value of any asset owned by the Borrower or any
Restricted Subsidiary prior to or during such period to the extent that such
book value is included as a capital expenditure during such period as a result
of such Person reusing or beginning to reuse such asset during such period
without a corresponding expenditure actually having been made in such period;
provided that (x) any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period in which
such expenditure
 

8

--------------------------------------------------------------------------------




actually is made and (y) such book value shall have been included in Capital
Expenditures when such asset was originally acquired, (vii) expenditures that
constitute Permitted Acquisitions, (viii) any capitalized interest expense
reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries or (ix) any
non-cash compensation or other non-cash costs reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
“Capitalized Leases” means all leases that are required in accordance with GAAP,
recorded as capitalized leases; provided that for all purposes hereunder the
amount of obligations under any Capitalized Lease shall be the amount thereof
accounted for as a liability in accordance with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.
“Cash Collateral” has the meaning specified in Section 2.03(f).
“Cash Collateral Account” means a blocked account at any commercial bank
selected in compliance with Section 9.09 in the name of the Administrative Agent
and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.03(f).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
(1)     Dollars;
(2)     (a) Sterling, Euros or any national currency of any participating member
state of the EMU or (b) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;
(3)     securities issued or directly and fully and unconditionally guaranteed
or insured by the United States government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;



9

--------------------------------------------------------------------------------




(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;
(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (8) entered into with any financial institution meeting the
qualifications specified in clause (4) above;
(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;
(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower) and in each case maturing within 24 months after the date of creation
or acquisition thereof;
(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;
(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition;
(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three rating categories
by S&P or Moody’s; and
(11) investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (10) above.
In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (8) and clauses (10) and (11) above of
foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign
 

10

--------------------------------------------------------------------------------




Subsidiaries that are Restricted Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (11) and in this paragraph.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts. At any time at which the
value, calculated in accordance with GAAP, of all investments of the Borrower
and its Restricted Subsidiaries that were deemed, when made, to be Cash
Equivalents in accordance with clauses (1) through (11) above exceeds the
Indebtedness of the Borrower and its Restricted Subsidiaries, “Cash Equivalents”
shall also mean any investment (a “Qualifying Investment”) that satisfies the
following two conditions: (a) the Qualifying Investment is of a type described
in clauses (1) through (10) and the immediately preceding paragraph of this
definition, but has an effective maturity (whether by reason of final maturity,
a put option or, in the case of an asset-backed security, an average life) of
five years and one month or less from the date of such Qualifying Investment
(notwithstanding any provision contained in such clauses (1) through (10) and
the immediately preceding paragraph requiring a shorter maturity); and (b) the
weighted average effective maturity of such Qualifying Investment and all other
investments that were made as Qualifying Investments in accordance with this
paragraph, does not exceed two years from the date of such Qualifying
Investment.
“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
Cash Management Services to the Borrower or any Restricted Subsidiary.
“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and/or
cash management services or any automated clearing house transfers of funds.
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“Change of Control” means the earliest to occur of
(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Holdings; provided that the occurrence of
the foregoing event shall not be deemed a Change of Control if,
(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings at such time or (B) the Permitted Holders own a majority
of the outstanding voting Equity Interests of Holdings at such time, or

11

--------------------------------------------------------------------------------




(ii) at any time upon or after the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of then outstanding
voting stock of Holdings and (y) the percentage of then outstanding voting stock
of Holdings owned, directly or indirectly, beneficially by the Permitted
Holders, and (B) during each period of twelve (12) consecutive months, the board
of directors of Holdings shall consist of a majority of the Continuing
Directors; or
(b) any “Change of Control” (or any comparable term) in any document pertaining
to the High Yield Notes or any Junior Financing with an aggregate outstanding
principal amount in excess of the Threshold Amount; or
(c) the Borrower ceasing to be a directly or indirectly wholly owned Subsidiary
of Holdings or an Intermediate Holding Company;
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Restatement Revolving Credit Lenders, Initial Term Lenders, Extending
Initial Term Lenders, Tranche E Term Lenders or any Post-Restatement Date
Extending Revolving Credit Lenders or Post-Restatement Date Extending Term
Lenders in respect of the same Extension Series or Additional Refinancing
Lenders in respect of a Refinancing Amendment, (b) when used with respect to
Commitments, refers to whether such Commitments are Restatement Revolving Credit
Commitments, Initial Term Commitments, Extended Initial Term Commitments,
Tranche E Term Commitments or Post-Restatement Date Extended Revolving Credit
Commitments of the same Post-Restatement Date Extension Series and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Restatement Revolving Credit Loans, Initial Term
Loans, Extended Initial Term Loans, Tranche E Term Loans or Loans of the same
Extension Series or Other Term Loans, or Other Revolving Credit Loans in respect
of a Refinancing Amendment.
“Closing Date” means April 2, 2007.
“Closing Date Material Adverse Effect” means any change, effect, event,
circumstance or development (each a “Change”, and collectively, “Changes”),
individually or in the aggregate, together with all other Changes, that (A) has
had or would reasonably be expected to have a material adverse effect or change
in the business, operations, assets, liabilities, condition (financial or
otherwise) or results of operations of Holdings, the Borrower and its
Subsidiaries, taken as a whole or (B) would reasonably be expected to materially
adversely effect the ability of the Parent and its Subsidiaries to timely
consummate the Merger or any of the other transactions contemplated thereby;
provided, however, that, in determining whether there has been a Closing Date
Material Adverse Effect or whether a Closing Date Material Adverse Effect would
occur, this definition shall exclude any change, effect or occurrence to the
extent arising out of, attributable to or resulting from: (a) any generally
applicable change in Applicable Laws (as defined in the Merger Agreement) or
GAAP

12

--------------------------------------------------------------------------------




or interpretation of any thereof, (b) to the extent specifically demonstrated by
the Parent, (i) any public announcement prior to the date of the Merger
Agreement of discussions among the parties thereto regarding the transactions
contemplated thereby, (ii) the announcement of the Merger Agreement, (iii) the
pendency of the consummation of the Merger or the transactions contemplated
thereby or (iv) any suit, action or proceeding arising out of or in connection
with the Merger Agreement or the transactions contemplated thereby, (c) actions
or inactions taken by the Parent or its Subsidiaries in accordance with the
express provisions of the Merger Agreement, (d) changes in conditions generally
affecting the industries in which the Parent and its Subsidiaries conduct their
business, (e) general economic, political or financial market conditions,
(f) any outbreak or escalation of hostilities (including, without limitation,
any declaration of war by the U.S. Congress) or acts of terrorism and (g) any
failure by the Parent to meet internal projections or forecasts; provided, that
the underlying cause of any such failure may be taken into consideration in
making such determination; provided, further, that, in the case of the foregoing
clauses (a), (d), (e) and (f), the impact of such change, effect or occurrence
is not disproportionately adverse to the Parent and its Subsidiaries, taken as a
whole, as compared to other companies in the industries in which the Parent and
its Subsidiaries operate.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.
“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.
“Collateral Agent” means Barclays Bank PLC, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11 or Section 6.13 at such time, duly executed by each
Loan Party thereto;
(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Holdings, any Intermediate Holding Company and each Restricted
Subsidiary that is a Material Domestic Subsidiary and not an Excluded Subsidiary
including those that are listed on Schedule I hereto (each, a “Guarantor”);
(c) all guarantees issued or to be issued in respect of the Senior Subordinated
Notes (i) shall be subordinated to the Guarantees to the same extent that the
Senior Subordinated Notes are subordinated to the Obligations and (ii) shall
provide for their automatic release upon a release of the corresponding
Guarantee;
(d) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the
Borrower, (ii) all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of any Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 7.03(h)) of each wholly owned
Material Domestic Subsidiary of Holdings, any
 

13

--------------------------------------------------------------------------------




Intermediate Holding Company, the Borrower or any Guarantor that is the direct
Subsidiary of Holdings, any Intermediate Holding Company, the Borrower or such
Guarantor and (iii) 65% of the issued and outstanding voting Equity Interests
(and 100% of the issued and outstanding non-voting Equity Interests, if any) of
each wholly owned Material Foreign Subsidiary that is directly owned by
Holdings, the Borrower or any Domestic Subsidiary of Holdings that is a
Guarantor (other than any Equity Interest of any Restricted Subsidiary pledged
to secure Indebtedness permitted under Section 7.03(h));
(e) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities,
filing UCC financing statements or making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office) in, and
mortgages on, substantially all tangible and intangible assets of Holdings, any
Intermediate Holding Company, the Borrower and each other Guarantor (including
accounts (other than deposit accounts or other bank or securities accounts and
any Securitization Assets), inventory, equipment, investment property, contract
rights, intellectual property, other general intangibles, owned (but not leased)
real property and proceeds of the foregoing) and all Equity Interests owned by
Holdings and any Intermediate Holding Company, in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties;
(f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and
(g) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Borrower, the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

14

--------------------------------------------------------------------------------




The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents, and (b) the Collateral and Guarantee Requirement shall not apply to
any of the following assets: (i) any fee-owned real property that is not a
Material Real Property and any leasehold interests in real property, (ii) motor
vehicles and other assets subject to certificates of title, letter of credit
rights and commercial tort claims, (iii) assets for which a pledge thereof or a
security interest therein is prohibited by law or by agreements containing
anti-assignment clauses not overridden by Uniform Commercial Code or other
applicable law and (iv) assets (including deposit and securities accounts)
specifically requiring perfection through control agreements.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 6.11 or Section 6.13, the Guaranty and
each of the other agreements, instruments or documents that creates or purports
to create a Lien or Guarantee in favor of the Administrative Agent (or
Collateral Agent) for the benefit of the Secured Parties.
“Commitment” means a Term Commitment, a Revolving Credit Commitment, Other Term
Loan Commitment or Other Revolving Credit Commitment, as the context may
require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consent Solicitation” means the solicitation of consents from the holders of
the Existing Notes to amend the indenture governing the Existing Notes to
eliminate the significant restrictive covenants and certain default provisions
contained therein, to be effected concurrently with the Tender Offer.
 

15

--------------------------------------------------------------------------------




“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs and
Capitalized Software Expenditures of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(a) increased (without duplication) by the following, in each case to the extent
deducted in determining Consolidated Net Income for such period:
(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in calculating such Consolidated Net Income; plus
(ii) Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate risk, (y) bank
fees and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from Consolidated Interest Expense as set forth in sub-clauses
(vi) to (xii) of clause (a) of the definition thereof) to the extent the same
were deducted (and not added back) in calculating such Consolidated Net Income;
plus
(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus
(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition, or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to the
offering of the Senior Notes, the Senior Subordinated Notes, the Loans and any
credit facilities and (B) any amendment or other modification of the Senior
Notes, Senior Subordinated Notes, the Loans and the credit facilities and, in
each case, deducted (and not added back) in computing Consolidated Net Income;
plus
(v) the amount of any restructuring charges, integration costs or other business
optimization expenses (including cost and expenses relating to inventory
optimization programs and new systems design and implementation costs), costs
associated with new facilities up to the point of commercial production or
reserves deducted (and not added back) in such period in computing Consolidated
Net Income, including any one-time costs incurred in connection with
acquisitions after the Closing Date, and costs related to the closure and/or
consolidation of facilities; plus

16

--------------------------------------------------------------------------------




(vi) any other non-cash charges, (collectively, the “Non-Cash Charges”)
including any write offs or write downs reducing Consolidated Net Income for
such period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period); plus
(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus
(viii) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor to the extent permitted under Section 7.08
(and with respect to the calculation of Consolidated EBITDA for the first four
quarter period following the Closing Date, similar fees paid by the Borrower or
its Affiliates to investors in the Borrower or its Affiliates prior to the
Closing Date) and deducted (and not added back) in such period in computing
Consolidated Net Income; plus
(ix) the amount of net cost savings projected by the Borrower in good faith to
be realized as a result of specified actions taken or initiated during or prior
to such period (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings are reasonably identifiable and factually supportable, (B) such
actions are taken no later than 36 months after the Closing Date and (C) the
aggregate amount of cost savings added pursuant to this clause (ix) shall not
exceed $30,000,000 for any four consecutive quarter period (which adjustments
may be incremental to pro forma cost savings adjustments made pursuant to
Section 1.03); plus
(x) the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing; plus
(xi) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are Not Otherwise
Applied; plus

17

--------------------------------------------------------------------------------




(xii) any net loss from disposed or discontinued operations; plus
(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;
(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:
(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus
(ii) any net income from disposed or discontinued operations; and
(c) increased or decreased without duplication, as applicable, by any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).
There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition” and compliance with the
Senior Secured Incurrence Test and the Senior Secured Leverage Test, an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent and (C) for purposes of determining the
Total Leverage Ratio, the Net First Lien Leverage Ratio and the Senior Secured
Leverage Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by the

18

--------------------------------------------------------------------------------




Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or Business”)
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition.
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income, including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of obligations under any Swap Contracts or other derivative
instruments pursuant to GAAP), (iv) the interest component of Capitalized Lease
Obligations, and (v) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate obligations under any Swap Contracts with
respect to Indebtedness, and excluding (vi) any expense resulting from the
discounting of any Indebtedness in connection with the application of purchase
accounting in connection with the Transaction or any acquisition,
(vii) penalties and interest relating to taxes, (viii) any additional interest
owing pursuant to the registration rights agreement with respect to the Senior
Notes and the Senior Subordinated Notes or other securities, (ix) amortization
of deferred financing fees, debt issuance costs, commissions, fees and expenses,
(x) any expensing of bridge, commitment and other financing fees,
(xi) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing and
(xii) any accretion of accrued interest on discounted liabilities; plus
(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
(c) interest income for such period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Lease Expense” means, for any period, all rental expenses of the
Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases
 

19

--------------------------------------------------------------------------------




in effect at the time of (and immediately prior to) such acquisition and related
to periods prior to such acquisition and (c) all obligations under Capitalized
Leases, all as determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,
(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction Expenses or any multi-year strategic initiatives),
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,
(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,
(c) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,
(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business shall be excluded,
(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period,
(f) solely for the purpose of calculating the Available Amount, the Net Income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein,

20

--------------------------------------------------------------------------------




(g) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,
(h) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swaps Contracts or (iii) other
derivative instruments shall be excluded,
(i) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,
(j) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,
(k) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded, and
(l) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP shall be excluded, and
(m) the following items shall be excluded:
(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133; and
(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including any net loss or gain resulting from hedge agreements for
currency exchange risk).
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business

21

--------------------------------------------------------------------------------




interruption insurance and reimbursements of any expenses and charges that are
covered by indemnification or other reimbursement provisions in connection with
any investment or any sale, conveyance, transfer or other disposition of assets
permitted hereunder.
“Consolidated Senior Secured Debt” means, as of any date of determination,
(a) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of (i) Loans and
Unreimbursed Amounts hereunder, (ii) any Indebtedness incurred pursuant to
Section 7.03(f) and (iii) any other Indebtedness for borrowed money or debt
obligations evidenced by promissory notes or similar instruments that are
secured by a Lien, minus (b) the aggregate amount of cash and Cash Equivalents
(in each case, free and clear of all Liens, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(s) and clauses (i)
and (ii) of Section 7.01(u)) included in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date; provided that
Consolidated Senior Secured Debt shall not include (i) all Letters of Credit,
except to the extent of Unreimbursed Amounts thereunder and (ii) obligations
under Swap Contracts.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments, minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(s) and clauses (i) and (ii) of Section 7.01(u))
included in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date; provided that Consolidated Total Debt shall not
include Indebtedness in respect of any Qualified Securitization Financing;
provided that Consolidated Total Debt shall not include (i) all Letters of
Credit, except to the extent of Unreimbursed Amounts thereunder and
(ii) obligations under Swap Contracts.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than Cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Restatement Revolving Credit Loans, Swing Line Loans and L/C
Obligations to the extent otherwise included therein, (c) the current portion of
interest, (d) the current portion of current and deferred income taxes, (e) the
current portion of any Capitalized Lease Obligations and (f) deferred revenue
arising from cash receipts that are earmarked for specific projects.

22

--------------------------------------------------------------------------------




“Continuing Directors” means the directors of Holdings on the Closing Date, as
elected or appointed after giving effect to the Merger and the other
transactions contemplated by the Original Credit Agreement, and each other
director, if, in each case, such other director’s nomination for election to the
board of directors of Holdings (or the direct or indirect parent of Holdings
after a Qualifying IPO of such direct or indirect parent) is recommended by a
majority of the then Continuing Directors or such other director receives the
vote of the Permitted Holders in his or her election by the stockholders of
Holdings (or the direct or indirect parent of Holdings after a Qualifying IPO of
such direct or indirect parent).
“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.
“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA”.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Crunch Holding” means Crunch Holding Corp., a Delaware corporation.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in

23

--------------------------------------------------------------------------------




Swing Line Loans required to be funded by it hereunder within one (1) Business
Day of the date required to be funded by it hereunder, unless the subject of a
good faith dispute (or a good faith dispute that is subsequently cured), (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless the subject of a good faith dispute (or a good faith
dispute that is subsequently cured), or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).
“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date of the
Term Loans.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

24

--------------------------------------------------------------------------------




“ECF Percentage” has the meaning specified in Section 2.05(b)(i).
“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).
“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.
“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Contribution” means, collectively, (a) the contribution by the Equity
Investors of an aggregate amount of cash of not less than 18% of the aggregate
pro forma capitalization of the Borrower on the Closing Date to the Borrower or
one or more direct or indirect holding company parents of the Borrower, and
(b) the further contribution to the Borrower of any portion of such cash
contribution proceeds not directly received by the Borrower or used by Parent or
Holdings to finance the Transaction or to pay Transaction Expenses.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Equity Investors” means the Sponsor and the Management Stockholders.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

25

--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, that is in
endangered or critical status, within the meaning of Section 305 of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate or (g) on and after the effectiveness of the Pension Act, a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code).
“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:
(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Dow Jones Market screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or, if different, the date on
which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or
(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period, or
(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in
 

26

--------------------------------------------------------------------------------




Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Administrative Agent and with a term equivalent
to such Interest Period would be offered by a London Affiliate of Administrative
Agent to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period or, if different, the date on which quotations
would customarily be provided by leading banks in the London Interbank Market
for deposits of amounts in the relevant currency for delivery on the first day
of such Interest Period.
Notwithstanding the foregoing, the Eurocurrency Rate for Tranche E Term Loans
that are Eurocurrency Rate Loans shall at no time be less than 1.25% per annum.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a) the sum, without duplication, of:
(i) Consolidated Net Income for such period,
(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and
(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over
(b) the sum, without duplication, of:
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,
(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, except to the extent that
such Capital Expenditures or acquisitions were financed with the proceeds of
Indebtedness of the Borrower or the Restricted Subsidiaries,
 

27

--------------------------------------------------------------------------------




(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to such Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans, (Y) all prepayments of Revolving Credit Loans
and Swing Line Loans and (Z) all prepayments in respect of any other revolving
credit facility, except, in the case of clauses (Y) and (Z), to the extent there
is an equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of other Indebtedness of
the Borrower or the Restricted Subsidiaries,
(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting),
(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,
(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02(b), (j) or (o) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and the Restricted Subsidiaries;
(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(j) to the extent such Restricted Payments were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries;
(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,
(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

28

--------------------------------------------------------------------------------




(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters, and
(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Securitization Subsidiary, (c) each Subsidiary listed on
Schedule 1.01D hereto, (d) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Obligations, (e) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (f) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition and subject (as borrower or credit support
party) to any Indebtedness assumed pursuant to Section 7.03(h) and each
Restricted Subsidiary thereof that guarantees such Indebtedness; provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (f) if such secured Indebtedness is repaid or becomes unsecured or
if such Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable and (g) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, and each Unrestricted
Subsidiary.
“Existing Credit Agreement” means the Credit Agreement dated as of November 25,
2003 among Parent, PFGI, the lenders party thereto, Deutsche Bank Trust Company
Americas, as Administrative Agent, General Electric Capital Corporation, as
Syndication Agent, and JPMorgan Chase Bank, Citicorp North America, Inc., and
Canadian Imperial Bank of Commence, as Co-Documentation Agents.
“Existing Lender” means each existing Term Lender or Revolving Credit Lender, as
applicable, immediately prior to the date on which the Borrower delivers a Term
Loan Extension Request or Revolving Credit Extension Request, as applicable.
“Existing Letters of Credit” means each letter of credit listed on Schedule
2.03.

29

--------------------------------------------------------------------------------




“Existing Notes” means 8  1/4% senior subordinated notes due December 1, 2013,
issued on November, 2003 and on February, 2004, pursuant to an indenture dated
as of November, 2003.
“Existing Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).
“Existing Revolving Credit Commitment Class” has the meaning specified in
Section 2.15(a).
“Existing Revolving Credit Loans” has the meaning specified in Section 2.15(a).
“Existing Term Loan Class” has the meaning specified in Section 2.16(a).
“Extended Initial Term Commitment” means, as to each Extending Initial Term
Lender, its obligation to make, or be deemed to have made, an Extended Initial
Term Loan to the Borrower pursuant to Section 2.01(a)(ii) in an aggregate amount
not to exceed the amount set forth on such Lender’s signature page to the Fifth
Amendment, or, as the case may be, in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. On the
Restatement Date, the initial aggregate amount of the Extended Initial Term
Commitments was $641,111,103.49.
“Extended Initial Term Loan” means a Loan made, or deemed made, pursuant to
Section 2.01(a)(ii).
“Extending Initial Term Lender” means, at any time, any Lender that has an
Extended Initial Term Commitment or an Extended Initial Term Loan at such time.
“Extension Arrangers” means Barclays Bank PLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and J.P. Morgan Securities LLC, in their capacities as
Extensions Arrangers under this Agreement.
“Extension Series” means a Post-Restatement Date Extension Series or Term
Extension Series, as the case may be.
“Facility” means the Initial Term Loans, the Extended Initial Term Loans, the
Tranche E Term Loans and/or the Restatement Revolving Credit Facility, as the
context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the
 

30

--------------------------------------------------------------------------------




Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Administrative Agent on such day
on such transactions as determined by the Administrative Agent.
“Fifth Amendment” means that certain Fifth Amendment and Restatement Agreement
dated as of April 17, 2012, among the Borrower, Holdings, the Administrative
Agent, the L/C Issuer, the Swing Line Lender, the Tranche E Term Lenders, the
Restatement Revolving Credit Lenders and the other Lenders party thereto.
“Finance Sub” means Peak Finance LLC, a Delaware limited liability company.
“First Lien Intercreditor Agreement” means an intercreditor agreement among
Holdings, the Borrower, the Subsidiary Guarantors, the Collateral Agent and the
collateral trustee or entity performing a similar function under Permitted Other
Debt, pursuant to which, inter alia, it is agreed that the Liens on the
Collateral securing the obligations under the Permitted Other Debt are pari
passu to the Liens on the Collateral securing the Obligations on customary terms
and conditions reasonably satisfactory to the Administrative Agent and the
Borrower.
“Foreign Casualty Event” has the meaning specified in the last paragraph of
Section 2.05(b).
“Foreign Disposition” has the meaning specified in the last paragraph of
Section 2.05(b).
“Foreign Lender” has the meaning specified in Section 10.15(a)(i).
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.
“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by a
Responsible Officer, without intercompany eliminations.
“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of August 17, 2010, among the Borrower, Holdings, the Administrative Agent
and the Lenders party thereto.
“Fourth Amendment Effective Date” means the date of satisfaction of the
conditions precedent referred to in Section III of the Fourth Amendment.
 

31

--------------------------------------------------------------------------------




“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person,

32

--------------------------------------------------------------------------------




whether or not such Indebtedness or monetary other obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.
“Guaranty” means (a) the guaranty made by Holdings and the Subsidiary Guarantors
in favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit F and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that is a Lender, an Arranger or an Affiliate of
the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto.
“High Yield Notes” means the 8.25% Senior Notes, the 9.25% Senior Notes and
Senior Subordinated Notes.
“High Yield Notes Documentation” means the High Yield Notes, and all documents
executed and delivered with respect to the High Yield Notes, including the High
Yield Notes Indentures.
“High Yield Notes Indentures” means the 8.25% Senior Notes Indenture, 9.25%
Senior Notes Indenture and the Senior Subordinated Notes Indenture.
“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“IDB” means the Industrial Development Board of the City of Jackson, Tennessee.

33

--------------------------------------------------------------------------------




“Incremental Acquisition Loans” has the meaning specified in Section 2.14(a).
“Incremental Amendment” has the meaning specified in Section 2.14(a).
“Incremental Availability” has the meaning specified in Section 2.14(a).
“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).
“Incremental Term Loans” has the meaning specified in Section 2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;
(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f) all Attributable Indebtedness;
(g) all obligations of such Person in respect of Disqualified Equity Interests;
and
(h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a

34

--------------------------------------------------------------------------------




joint venturer, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Debt and (B) in the case of
the Borrower and its Subsidiaries, exclude all intercompany Indebtedness having
a term not exceeding 364 days (inclusive of any roll-over or extensions of
terms) and made in the ordinary of business consistent with past practice. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Initial Arrangers” means Lehman Brothers Inc. and Goldman Sachs Credit Partners
L.P., in their capacities as joint lead arrangers under the Original Credit
Agreement.
“Initial Revolving Borrowing” means one or more borrowings of Initial Revolving
Credit Loans or issuances or deemed issuances of Letters of Credit on the
Closing Date specified in the definition of the term “Permitted Initial
Revolving Borrowing Purposes”.
“Initial Revolving Credit Commitments” means revolving credit commitments
established on the Closing Date but terminated on the Restatement Date.
“Initial Revolving Credit Loans” means revolving credit loans issued under the
Initial Revolving Credit Commitments on and after the Closing Date but prior to
the Restatement Date.
“Initial Term Commitment” means, as to each Initial Term Lender, its obligation
to make an Initial Term Loan to the Borrower pursuant to Section 2.01(a)(i) in
an aggregate amount not to exceed the amount set forth opposite such Lender’s
name under the caption “Term Commitment” on Schedule 1 to the Lender Addendum
delivered by such Lender on or prior to the Closing Date, or, as the case may
be, in the Assignment and Assumption pursuant to which such Term Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement. On the Closing Date, the initial aggregate
amount of the Initial Term Commitments was $1,250,000,000.
“Initial Term Lender” means, at any time, any Lender that has an Initial Term
Commitment or an Initial Term Loan at such time.
“Initial Term Loan” means a Loan made pursuant to Section 2.01(a)(i).
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit I.

35

--------------------------------------------------------------------------------




“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Intermediate Holding Company” means any Subsidiary of Holdings (which prior to
a Qualifying IPO must be wholly owned by Holdings) that, directly or indirectly,
owns 100% of the issued and outstanding Equity Interests of the Borrower.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

36

--------------------------------------------------------------------------------




“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.
“IP Rights” has the meaning specified in Section 5.15.
“IRS” means the United States Internal Revenue Service.
“Jackson Transaction” means (a) the sale of project equipment by PFGI to IDB in
exchange for master industrial development revenue notes and (b) the lease by
PFGI of such project equipment from IDB.
“Junior Financing” has the meaning specified in Section 7.12(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Post-Restatement Date Extended Term Loan, any
Post-Restatement Date Extended Revolving Credit Commitment, any Incremental Term
Loans, any Revolving Commitment Increases or any Other Term Loan, Other Term
Loan Commitment, Other Revolving Credit Loan or Other Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiration date thereof, or the renewal or increase
of the amount thereof.
“L/C Issuer” means any Revolving Credit Lender and any of their respective
Affiliates that becomes a L/C Issuer in accordance with Section 2.03(j) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. To the extent
there is more than one L/C Issuer, each reference to “L/C Issuer” herein shall
be deemed, where appropriate, to be a reference to the relevant L/C Issuer with
respect to the relevant Letter of Credit.

37

--------------------------------------------------------------------------------




“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit
(whether or not such maximum amount is then in effect under any such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) plus the aggregate of all Unreimbursed Amounts in respect
of Letters of Credit, including all L/C Borrowings.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”
“Lender Addendum” means, with respect to any Initial Term Lender, Extending
Initial Term Lender, Tranche E Term Lender, Restatement Revolving Credit Lender,
a Lender of Incremental Term Loans, Revolving Commitment Increase Lender,
Post-Restatement Date Extending Lender or Additional Refinancing Lender, a
Lender Addendum, substantially in the form of Exhibit J, or otherwise acceptable
to the Administrative Agent, to be executed and delivered by such Lender on the
Closing Date, the Second Amendment Effective Date, the Fourth Amendment
Effective Date, the date of any Extension Series, or the date of any Refinancing
Amendment, as applicable, as provided in Section 10.23.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued (or deemed issued)
hereunder (including all Existing Letters of Credit). A Letter of Credit may be
a commercial letter of credit or a standby letter of credit but must be issued
in Dollars.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
 

38

--------------------------------------------------------------------------------




“Loan” means an extension of credit by a Lender to a the Borrower under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans, any extensions of credit under any
Revolving Commitment Increases, any Incremental Acquisition Loans, any Other
Term Loans, Other Revolving Credit Loans, Post-Restatement Date Extended
Revolving Credit Loans and Post-Restatement Date Extended Term Loans).
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Fifth Amendment and
(vi) each Letter of Credit Application.
“Loan Parties” means, collectively, (i) Holdings, (ii) any Intermediate Holding
Company, (iii) the Borrower, (iv) each Guarantor that is a Domestic Subsidiary
of the Borrower and (v) each other Guarantor that satisfies the Collateral and
Guarantee Requirement.
“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries including the Borrower who are investors in Holdings or any
direct or indirect parent thereof.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Loan Parties and the Guarantors (taken as a whole)
to perform their respective payment obligations under any Loan Document to which
any of the Loan Parties or Guarantors is a party or (c) a material adverse
effect on the rights and remedies of the Lenders or the Agents under any Loan
Document.
“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5% of the Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose gross
revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5% of the Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose gross
revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.
“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $10,000,000.
 

39

--------------------------------------------------------------------------------




“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
“Maturity Date” means (a) with respect to the Initial Term Loans, the seventh
anniversary of the Closing Date, (b) with respect to the Extended Initial Term
Loans, the earlier of (i) October 2, 2016 and (ii) the date (such date, “Trigger
Date A”) that is 91 days prior to the maturity date of the 9.25% Senior Notes if
more than $150,000,000 of the 9.25% Senior Notes are outstanding on Trigger Date
A, (c) with respect to the Tranche E Term Loans, the earliest of (i) October 17,
2018, (ii) Trigger Date A if more than $150,000,000 of the 9.25% Senior Notes
are outstanding on such date and (iii) the date (such date, “Trigger Date B”)
that is 91 days prior to the maturity date of the 8.25% Senior Notes if more
than $150,000,000 of the 8.25% Senior Notes are outstanding on Trigger Date B
and (d) with respect to the Restatement Revolving Credit Facility, the earliest
of (i) the fifth anniversary of the Restatement Date, (ii) Trigger Date A if
more than $150,000,000 of the 9.25% Senior Notes are outstanding on such date,
(iii) Trigger Date B if more than $150,000,000 of the 8.25% Senior Notes are
outstanding on such date, (iv) the date (such date, “Trigger Date C”) that is 91
days prior to the maturity date of the Initial Term Loans if more than
$150,000,000 of the aggregate principal amount of the Initial Term Loans are
outstanding on Trigger Date C, and (v) the date (such date, “Trigger Date D”)
that is 91 days prior to the maturity date of the Extended Initial Term Loans if
more than $150,000,000 of the aggregate principal amount of the Extended Initial
Term Loans are outstanding on Trigger Date D; provided that if any such day is
not a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.
“Maximum Rate” has the meaning specified in Section 10.10.
“Merger” has the meaning specified in the Original Credit Agreement.
“Merger Agreement” means the Agreement and Plan of Merger dated as of
February 10, 2007, by and among Crunch Holding, Peak Holdings, Merger Sub and
Finance Sub.
“Merger Sub” means Peak Acquisition Corp., a Delaware corporation.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11.
“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).
“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of Collateral and Guarantee Requirement.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes, has made, is obligated to make or has been obligated to make
contributions.
 

40

--------------------------------------------------------------------------------




“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Net Cash Proceeds” means:
(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or, if such
liabilities have not been satisfied in cash and such reserve is not reversed
within three hundred and sixty-five (365) days after such Disposition or
Casualty Event, the amount of such reserve; provided that (x) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed an amount of $10,000,000, (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed an amount of $30,000,000 (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)) and (z) net cash proceeds from Scheduled Dispositions should not
constitute Net Cash Proceeds; and
(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any equity issuance by the Borrower,
the



41

--------------------------------------------------------------------------------




excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of the Borrower, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
the Borrower.
“Net First Lien Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Net First Lien Secured Debt as of the last day of such Test Period
to (b) Consolidated EBITDA of the Borrower for such Test Period.
“Net First Lien Secured Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of (i) Loans and Unreimbursed
Amounts hereunder, (ii) any Indebtedness incurred pursuant to Section 7.03(f)
and (iii) any other Indebtedness for borrowed money or debt obligations
evidenced by promissory notes or similar instruments that are secured by a
first-priority Lien, minus (b) an amount of cash and Cash Equivalents (in each
case, free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(s) and clauses (i) and (ii) of
Section 7.01(u)) included in the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of such date; provided that Net First Lien
Secured Debt shall not include (i) Letters of Credit, except to the extent of
Unreimbursed Amounts thereunder and (ii) obligations under Swap Contracts.
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.
“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note or a Revolving Credit Note as the context may require.
“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), and
(b) has not previously been (and is not simultaneously being) applied to
anything other than that such particular use or transaction.
 

42

--------------------------------------------------------------------------------




“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party, any Guarantor and their respective
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party, any Guarantor or any of their
respective Subsidiaries of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party, any Guarantor and their respective Subsidiaries arising under any
Secured Hedge Agreement, and (z) Cash Management Obligations. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties and the
Guarantors under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party, any Guarantor or any of
their respective Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party, any Guarantor or any of their respective Subsidiaries to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party, such
Guarantor or such Subsidiary.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” has the meaning specified in the recitals.
“Other Revolving Credit Commitments” shall mean one or more classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.
“Other Revolving Credit Loans” shall mean one or more classes of Revolving
Credit Loans that result from a Refinancing Amendment.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Other Term Loan Commitments” shall mean one or more classes of term loan
commitments hereunder that result from a Refinancing Amendment.

43

--------------------------------------------------------------------------------




“Other Term Loans” shall mean one or more classes of Term Loans that result from
a Refinancing Amendment.
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a
Revolving Credit Borrowing) and Swing Line Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
aggregate outstanding amount thereof on such date after giving effect to any
related L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.
“Overnight Rate” means, for any day, the Federal Funds Rate.
“Parent” means (i) prior to the Merger, Merger Sub and (ii) after the Merger,
Crunch Holding.
“Participant” has the meaning specified in Section 10.07(e).
“Participant Register” has the meaning specified in Section 10.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Peak Holdings” means Peak Holdings LLC, a Delaware limited liability company.
“Pension Act” means the Pension Protection Act of 2006, as amended.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute.
“Permitted Acquisition” has the meaning specified in Section 7.02(j).
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings and after a
Qualifying IPO, of any Intermediate Holding Company, in each case to the extent
permitted hereunder.
“Permitted Holders” means each of (i) the Sponsor and (ii) the Management
Stockholders.
 

44

--------------------------------------------------------------------------------




“Permitted Initial Revolving Borrowing Purposes” means (a) one or more
Borrowings of Revolving Credit Loans in an amount not to exceed $10,000,000 to
finance the Transaction and to pay Transaction Expenses and (b) the issuance of
Letters of Credit in replacement of, or as a backstop for, letters of credit of
the Borrower or its Restricted Subsidiaries outstanding on the Closing Date.
“Permitted Other Debt” means (i) senior unsecured, senior subordinated or
subordinated Indebtedness issued or incurred by the Borrower, (ii) Indebtedness
issued or incurred by the Borrower that is secured by a Lien on the Collateral
ranking junior to the Liens securing the Obligations pursuant to a Second Lien
Intercreditor Agreement or (iii) Indebtedness issued or incurred by the Borrower
that is secured by a Lien ranking pari passu with the Liens securing the
Obligations pursuant to a First Lien Intercreditor Agreement, in each case,
(a) the terms of which do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to, at the time of incurrence of
such Permitted Other Debt, the Maturity Date of the Existing Term Loan Class
which is being refinanced by such Permitted Other Debt (other than customary
offers to repurchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights after an event of default),
(b) the covenants, events of default, guarantees, collateral, security and other
terms of such Indebtedness (other than interest rates, fees, funding discounts
and redemption or prepayment premiums), taken as a whole, are not more
restrictive on the Borrower and its Restricted Subsidiaries than the terms of
this Agreement; provided that a certificate of a Responsible Officer of the
Borrower shall be delivered to the Administrative Agent at least three Business
Days (or such shorter period as the Administrative Agent may reasonably agree)
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements and which shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement, (c) if such Indebtedness is senior
subordinated or subordinated Indebtedness, the terms of such Indebtedness
provide for customary subordination of such Indebtedness to the Obligations and
are reasonably acceptable to the Administrative Agent, (d) if such Indebtedness
is secured, such Indebtedness shall not be secured by any property or assets
other than the Collateral and (e) no Subsidiary of the Borrower (other than a
Guarantor) is an obligor under such Indebtedness. For the avoidance of doubt,
Permitted Other Debt may only be issued or incurred to refinance on a
dollar-for-dollar basis Term Loans incurred pursuant to this Agreement or
Permitted Other Debt that was itself initially issued to refinance Term Loans on
a dollar-for-dollar basis.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the

45

--------------------------------------------------------------------------------




final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(f), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(c), 7.03(u), 7.03(y) or is Junior Financing, (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended, and (e) in the case of any Permitted Refinancing in respect of the
Indebtedness under any Second Lien Facility, such Permitted Refinancing is
secured only by all or any portion of the Collateral (but not by any other
assets) pursuant to one or more security agreements subject to the Second Lien
Intercreditor Agreement (or another intercreditor agreement containing terms
that are at least as favorable to the Secured Parties as those contained in the
Second Lien Intercreditor Agreement).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PFGI” means Pinnacle Foods Group Inc., a Delaware corporation.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.
“Pledged Debt” has the meaning specified in the Security Agreement.
“Pledged Equity” has the meaning specified in the Security Agreement.
 

46

--------------------------------------------------------------------------------




“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.
“Post-Restatement Date Extended Lender” means any Post-Restatement Date
Extending Revolving Credit Lender or Post-Restatement Date Extending Term
Lender, as the case may be.
“Post-Restatement Date Extended Loans” means any Post-Restatement Extended
Revolving Credit Loan or Post-Restatement Date Extended Term Loan, as the case
may be.
“Post-Restatement Date Extended Revolving Credit Commitment” has the meaning
specified in Section 2.15(a).
“Post-Restatement Date Extending Revolving Credit Lender” has the meaning
specified in Section 2.15(b).
“Post-Restatement Date Extended Revolving Credit Loans” has the meaning
specified in Section 2.15(a).
“Post-Restatement Date Extended Term Loans” has the meaning specified in
Section 2.16(a).
“Post-Restatement Date Extending Term Lender” has the meaning specified in
Section 2.16(b)
“Post-Restatement Date Extension Series” shall mean all Post-Restatement Date
Extended Revolving Credit Commitments that are established pursuant to the same
Revolver Extension Agreement (or any subsequent Revolver Extension Agreement to
the extent such Revolver Extension Agreement expressly provides that the
Post-Restatement Date Extended Revolving Credit Commitments provided for therein
are intended to be a part of any previously established Post-Restatement Date
Extension Series) and that provide for the same interest margins, extension
fees, if any, and amortization schedule.
“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under the Revolving Credit Facility having an aggregate Outstanding Amount in
excess of $10,000,000.
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the

47

--------------------------------------------------------------------------------




combination of the operations of such Acquired Entity or Business or Converted
Restricted Subsidiary with the operations of the Borrower and the Restricted
Subsidiaries; provided that, (i) at the election of the Borrower, such Pro Forma
Adjustment shall not be required to be determined for any Acquired Entity or
Business or Converted Restricted Subsidiary to the extent the aggregate
consideration paid in connection with such acquisition was less than $5,000,000
and (ii) so long as such actions are taken during such Post-Acquisition Period
or such costs are incurred during such Post-Acquisition Period, as applicable,
for purposes of projecting such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, it may be assumed that
such cost savings will be realizable during the entirety of such Test Period, or
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.
“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder, that (A) to the extent applicable, the Pro Forma Adjustment
shall have been made and (B) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of its Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including operating expense reductions) that are (as determined by the Borrower
in good faith) (i) (x) directly attributable to such transaction, (y) expected
to have a continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.
“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the

48

--------------------------------------------------------------------------------




applicable Facility or Facilities at such time; provided that if such
Commitments have been terminated, then the Pro Rata Share of each Lender shall
be determined based on the Pro Rata Share of such Lender immediately prior to
such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
“Projections” shall have the meaning specified in Section 6.01(c).
“Purchase Price” has the meaning assigned thereto in the Merger Agreement.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower) and (iii) the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the Borrower) and may include Standard Securitization Undertakings. The
grant of a security interest in any Securitization Assets of the Borrower or any
of its Restricted Subsidiaries (other than a Securitization Subsidiary) to
secure Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.
“Qualifying IPO” means, as applicable, the issuance by Holdings, any direct or
indirect parent of Holdings or any Intermediate Holding Company of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Other Term
Loans, Other Term Loan Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans incurred pursuant thereto, in accordance with
Section 2.17.
“Register” has the meaning specified in Section 10.07(d).
“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).
“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

49

--------------------------------------------------------------------------------




“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender or the Borrower or any Affiliate
thereof shall be excluded for purposes of making a determination of Required
Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, controller or assistant treasurer
or other similar officer of a Loan Party or a Guarantor and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of a Loan
Party or a Guarantor. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party or Guarantor shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party or such Guarantor and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party or such Guarantor.
“Restatement Date” has the meaning given to such term in Section V of the Fifth
Amendment.
“Restatement Revolving Credit Commitment” means, as to each Restatement
Revolving Credit Lender, its obligation to (a) make Restatement Revolving Credit
Loans to the Borrower pursuant to Section 2.01(b), (b) purchase participations
in L/C Obligations in respect of Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth below such Lender’s name
next to the caption “Restatement Revolving Credit Commitment” on its signature
page to the Fifth Amendment, or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate Restatement Revolving Credit Commitments of all
Restatement Revolving Credit Lenders shall be $150,000,000 on the Restatement
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement.
“Restatement Revolving Credit Facility” shall mean the revolving credit facility
provided under the Restatement Revolving Credit Commitments.
“Restatement Revolving Credit Lender” means, at any time, any Lender that has a
Restatement Revolving Credit Commitment at such time.
“Restatement Revolving Credit Loan” has the meaning specified in
Section 2.01(b).

50

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).
“Revolver Extension Agreement” has the meaning specified in Section 2.15(c).
“Revolver Extension Election” has the meaning specified in Section 2.15(b).
“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).
“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).
“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period, made by each of the applicable Revolving Credit Lenders
pursuant to Section 2.01(b).
“Revolving Credit Commitment” means the Restatement Revolving Credit
Commitments.
“Revolving Credit Exposure” means, as to each Revolving Credit Lender for a
particular Revolving Credit Facility, the sum of the outstanding principal
amount of such Revolving Credit Lender’s Revolving Credit Loans and its Pro Rata
Share of the L/C Obligations and the Swing Line Obligations at such time.
“Revolving Credit Extension Request” has the meaning specified in
Section 2.15(a).
“Revolving Credit Facility” means the Restatement Revolving Credit Facility.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

51

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means immediately available funds.
“Scheduled Dispositions” has the meaning specified in Section 7.05(k).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of December 23, 2009 among the Borrower, Holdings, the Administrative Agent
and the Lenders party thereto.
“Second Amendment Effective Date” means the date of satisfaction of the
conditions precedent referred to in Section III of the Second Amendment.
“Second Lien Facility” means a senior secured credit facility providing for the
making of term loans to the Borrower, which credit facility may be secured on a
second-priority basis by all or any portion of the Collateral (but not by any
other assets) and may be guaranteed by each Guarantor; provided that (a) the
Indebtedness under such credit facility will not mature prior to the date that
is 91 days after the Maturity Date of the Term Loans, (b) such credit facility
shall provide for no scheduled amortization, payments of principal, sinking fund
or similar scheduled payments (other than regularly scheduled payments of
interest), (c) such credit facility has covenant, default and remedy provisions
and provisions relating to mandatory prepayment, repurchase, redemption and
offers to purchase that, taken as a whole, are consistent with those customarily
found in second lien financings and (d) concurrently with the effectiveness of
such credit facility, the Second Lien Intercreditor Agreement shall have been
entered into and shall at all times thereafter be in full force and effect.
“Second Lien Facility Documentation” means the credit agreement or loan
agreement evidencing the Second Lien Facility, the Second Lien Intercreditor
Agreement and all security agreements, guarantees, pledge agreements and other
agreements or instruments executed in connection therewith.
“Second Lien Intercreditor Agreement” means an intercreditor agreement among
Holdings, the Borrower, the Subsidiary Guarantors, the Collateral Agent and the
collateral agent under the Second Lien Facility or collateral trustee or entity
performing a similar function under Permitted Other Debt, pursuant to which it
is agreed that the Liens on the Collateral securing the obligations under the
Second Lien Facility or Permitted Other Debt are subordinated to the Liens on
the Collateral securing the Obligations on customary terms and conditions
reasonably satisfactory to the Administrative Agent and the Borrower.
“Section 2.15 Additional Agreement” has the meaning specified in
Section 2.15(c).
“Section 2.16 Additional Agreement” has the meaning specified in
Section 2.16(c).

52

--------------------------------------------------------------------------------




“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(g) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).
“Securities Act” means the Securities Act of 1933.
“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment related to the Specified Contract Rights
subject to a Qualified Securitization Financing and the proceeds thereof.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.
“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.
“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other

53

--------------------------------------------------------------------------------




Person (as provided below) as a Securitization Subsidiary and (a) no portion of
the Indebtedness or any other obligations (contingent or otherwise) of which
(i) is guaranteed by the Borrower or any Subsidiary of the Borrower, other than
another Securitization Subsidiary (excluding guarantees of obligations (other
than the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates the Borrower or
any Subsidiary of the Borrower, other than another Securitization Subsidiary, in
any way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of the Borrower or any Subsidiary of the
Borrower, other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which none of the Borrower or any
Subsidiary of the Borrower, other than another Securitization Subsidiary, has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of Parent and (c) to which none of the Borrower
or any Subsidiary of the Borrower, other than another Securitization Subsidiary,
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by the board of directors of the Borrower or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the board of directors of the Borrower
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.
“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Senior Notes” means collectively, the 8.25% Senior Notes and the 9.25% Senior
Notes.
“Senior Notes Indenture” means collectively, the 8.25% Senior Notes Indenture
and the 9.25% Senior Notes Indenture.
“Senior Secured Incurrence Test” means, with respect to the most recent Test
Period in any fiscal year of the Borrower set forth below, the Senior Secured
Leverage Ratio (calculated on a Pro Forma Basis) shall be no greater than the
ratio set forth below opposite such date:
 
 
 
 
 
 
Fiscal Year
  
Senior Secured Leverage Ratio
 
2,007


  
 
5.00 to 1.00
  
2,008


  
 
4.75 to 1.00
  
2009 and thereafter
  
 
4.50 to 1.00
  


54

--------------------------------------------------------------------------------




“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower for such Test Period.
“Senior Secured Leverage Test” means, with respect to the most recent Test
Period in any fiscal year of the Borrower set forth below, the Senior Secured
Leverage Ratio (calculated on a Pro Forma Basis) shall be no greater than the
ratio set forth below opposite such date:
 
 
 
 
 
 
Fiscal Year
  
Senior Secured Leverage Ratio
 
2,007


  
 
5.25 to 1.00
  
2,008


  
 
5.00 to 1.00
  
2009 and thereafter
  
 
4.75 to 1.00
  

“Senior Subordinated Notes” means $250,000,000 in aggregate principal amount of
the Borrower’s senior subordinated notes due 2017.
“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of April 2, 2007.
“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Contract Rights” means certain intellectual property licenses,
agreements or other contracts giving rise to not more than $10,000,000 of annual
accounts receivable, royalty or other intellectual property revenue streams or
other rights to payment.
“Specified Existing Revolving Credit Commitment Class” has the meaning specified
in Section 2.15(a).
“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan,

55

--------------------------------------------------------------------------------




Revolving Commitment Increase, Other Term Loan or Other Revolving Credit
Commitment that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”; provided
that a Revolving Commitment Increase, for purposes of this “Specified
Transaction” definition, shall be deemed to be fully drawn.
“Sponsor” means The Blackstone Group and its Affiliates and funds or
partnerships managed by The Blackstone Group or any of its Affiliates, but not
including, however, any portfolio companies of The Blackstone Group or any of
its Affiliates.
“Sponsor Management Agreement” means the management agreement between the
management company associated with the Sponsor or its advisors and the Borrower.
“Sponsor Termination Fees” means the one time payment under the Sponsor
Management Agreement of a termination fee to the Sponsor and its Affiliates in
the event of either a Change of Control or the completion of a Qualifying IPO.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary,
necessary or advisable in a Securitization Financing.
“Step-Down Conditions” means, as of any date, that both (a) a Qualifying IPO has
been consummated and (b) the Total Leverage Ratio as of the most recently ended
Test Period is less than or equal to 5.00:1.00 as set forth in the Compliance
Certificate delivered pursuant to Section 6.02(a) for such Test Period.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.
“Successor Borrower” has the meaning specified in Section 7.04(d).
“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor

56

--------------------------------------------------------------------------------




transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04(a).
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means Barclays Bank PLC, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
“Taxes” has the meaning specified in Section 3.01(a).
“Tender Offer” means the offer by PFGI to purchase any and all outstanding
Existing Notes.

57

--------------------------------------------------------------------------------




“Term Borrowing” means a borrowing consisting of Term Loans of the same Type,
Class and currency and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the applicable Term Lenders pursuant to
Section 2.01.
“Term Commitment” means, as to any Term Lender, its Initial Term Commitment
and/or Tranche E Term Commitment, as applicable.
“Term Extension Agreement” has the meaning specified in Section 2.16(c).
“Term Extension Election” has the meaning specified in Section 2.16(b).
“Term Extension Series” shall mean all Post-Restatement Date Extended Term Loans
that are established pursuant to the same Term Extension Agreement (or any
subsequent Term Extension Agreement to the extent such Term Extension Agreement
expressly provides that the Post-Restatement Date Extended Term Loans provided
for therein are intended to be a part of any previously established Term
Extension Series) and that provide for the same interest margins, extension
fees, if any, and amortization schedule.
“Term Lender” means, any Initial Term Lender, Extending Initial Term Lender
and/or any Tranche E Term Lender, as applicable.
“Term Loan Class” has the meaning specified in Section 2.16(a).
“Term Loan E Arrangers” means Barclays Bank PLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, J.P. Morgan Securities LLC and Macquarie Capital (USA) Inc.,
in their capacities as Term Loan E Arrangers under this Agreement.
“Term Loan Extension Request” has the meaning specified in Section 2.16(a).
“Term Loans” means, Initial Term Loans, Extended Initial Term Loans and/or
Tranche E Term Loans, as applicable.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b); provided that, prior to the first
date that financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b), the Test Period in effect shall be the
period of four consecutive fiscal quarters of PFGI ended December 31, 2007. A
Test Period may be designated by reference to the last day thereof (i.e., the
“March 31, 2007 Test Period” refers to the period of four consecutive fiscal
quarters of the Borrower ended March 31, 2007), and a Test Period shall be
deemed to end on the last day thereof.

58

--------------------------------------------------------------------------------




“Threshold Amount” means $25,000,000.
“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b).
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Tranche D Term Lender” has the meaning set forth in the Original Credit
Agreement.
“Tranche D Term Loan” has the meaning set forth in the Original Credit
Agreement.
“Tranche E Term Commitment” means, as to each Tranche E Term Lender, its
obligation to make a Tranche E Term Loan to the Borrower pursuant to
Section 2.01(a)(iii) in an aggregate amount not to exceed the amount set forth
below such Lender’s name next to the caption “Tranche E Term Commitment” on its
signature page to the Fifth Amendment, or, as the case may be, in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. As of the Restatement Date, the initial aggregate amount of the
Tranche E Term Commitments shall be $400,000,000.
“Tranche E Term Lender” means, at any time, any Lender that has a Tranche E Term
Commitment or a Tranche E Term Loan at such time.
“Tranche E Term Loan” means a Loan made pursuant to Section 2.01(a)(iii).
“Transaction” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the issuance of the High Yield Notes, (d) the funding of the Term Loans and
the Initial Revolving Borrowing on the Closing Date, (e) the repayment of the
Existing Credit Agreement and other existing indebtedness of PFGI, including the
Tender Offer and Consent Solicitation, (f) the consummation of any other
transactions in connection with the foregoing, and (g) the payment of the fees
and expenses incurred in connection with any of the foregoing.
“Transaction Expenses” means any fees or expenses incurred or paid by Parent,
Holdings, the Borrower or any Restricted Subsidiary in connection with the
Transaction, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

59

--------------------------------------------------------------------------------




“Unaudited Financial Statements” has the meaning specified in Section 4.01(f).
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B, (ii) each Securitization Subsidiary, (iii) any Subsidiary of the
Borrower designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date and (iv) any
Subsidiary of an Unrestricted Subsidiary.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
“U.S. Lender” has the meaning specified in Section 10.15(b).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

60

--------------------------------------------------------------------------------




(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
(iii) The term “including” is by way of example and not limitation.
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e) References in this Agreement to a particular date as the fiscal quarter or
year end of the Borrower or any of its Subsidiaries or direct or indirect parent
companies shall be deemed to be a reference to the quarter or year end, as the
case may be, ending on or about such date.
SECTION 1.03. Accounting Terms.
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio, Net
First Lien Leverage Ratio and Senior Secured Leverage Ratio shall be calculated
with respect to such period and such Specified Transaction on a Pro Forma Basis.
SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

61

--------------------------------------------------------------------------------




SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
SECTION 1.08. Currency Equivalents Generally.
(a) Any amount specified in this Agreement (other than in Articles II, IX and X
or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

62

--------------------------------------------------------------------------------




(b) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating net income in the Borrower’s
annual financial statements delivered pursuant to Section 6.01(a); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.
ARTICLE II
The Commitments and Credit Extensions
SECTION 2.01. The Loans.
(a) The Term Borrowings.
(i) The parties hereto acknowledge and agree that the Initial Term Loans were
made to the Borrower on the Closing Date and shall either remain outstanding as
set forth in this Section 2.01(a)(i) or shall be converted into Extended Initial
Term Loans as set forth in Section 2.01(a)(ii). The Initial Term Loans that are
not converted into Extended Initial Term Loans as set forth in
Section 2.01(a)(ii) shall, on and after the Restatement Date constitute, and
have all of the rights and benefits of, Initial Term Loans as set forth in this
Agreement and the other Loan Documents.
(ii) Subject to the terms and conditions hereof and of the Fifth Amendment, each
Extending Initial Term Lender severally agrees, pursuant to the Fifth Amendment,
to be deemed to have made an Extended Initial Term Loan on the Restatement Date
to the Borrower in the amount of the Extended Initial Term Commitment of such
Extending Initial Term Lender. Subject to the terms and conditions hereof and of
the Fifth Amendment, each Extending Initial Term Lender agrees that the
principal amount of Initial Term Loans made by such Lender under the Original
Credit Agreement equal to such Extending Initial Term Lender’s Extended Initial
Term Commitment shall remain outstanding on and after the Restatement Date as,
and shall be converted into, Extended Initial Term Loans deemed made pursuant to
this Agreement. The conversion of an Initial Term Loan of an Extending Initial
Term Lender shall be deemed to satisfy, dollar for dollar, such Extending
Initial Term Lender’s obligation to make Extended Initial Term Loans on the
Restatement Date. Such converted Initial Term Loans of the Extending Initial
Term Lenders shall, on and after the Restatement Date, constitute, and have all
of the rights and benefits of, Extended Initial Term Loans as set forth in this
Agreement and the other Loan Documents. Each Extending Initial Term Lender’s
Extended Initial Term Commitment shall terminate immediately and without further
action on the Restatement Date after giving effect to the conversion of such
Lender’s Initial Term Loan on such date. Notwithstanding anything herein to the
contrary, all Extended Initial Term Loans of Extending Initial Term Lenders
deemed to be made hereunder on the Restatement Date pursuant to this
Section 2.01(a)(ii) that are Eurocurrency Rate Loans will have initial Interest
Periods ending on the same dates as the Interest Periods applicable to the
Initial Term Loans of such Extending Initial Term Lenders under the Original
Credit Agreement.

63

--------------------------------------------------------------------------------




(iii) Subject to the terms and conditions set forth herein, each Tranche E Term
Lender either (a) severally agrees to make to the Borrower on the Restatement
Date a single loan denominated in Dollars in an amount equal to such Tranche E
Term Lender’s Tranche E Term Commitment or (b) to the extent such Tranche E Term
Lender was a Tranche D Term Lender and opted to do so as set forth on its
signature page to the Fifth Amendment, severally agrees, pursuant to the Fifth
Amendment, to be deemed to have made a Tranche E Term Loan on the Restatement
Date to the Borrower in the amount of its Tranche E Term Commitment.
(iv) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrower as elected by the Borrower pursuant to
Section 2.02 (each such loan, a “Restatement Revolving Credit Loan”) from time
to time, on any Business Day after the Restatement Date until the Maturity Date,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. Notwithstanding anything to
the contrary herein, the Initial Revolving Credit Commitments shall be
terminated in full on the Restatement Date.
SECTION 2.02. Borrowings, Conversions and Continuations of Loans.
(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York, New York time) (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $500,000 in excess thereof in the case of Term Loans. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans

64

--------------------------------------------------------------------------------




shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, the Class of each such Term Borrowing or Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month. The requested Borrowing shall be in Dollars.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings, second, to the payment
in full of any such Swing Line Loans, and third, to the Borrower as provided
above.
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base

65

--------------------------------------------------------------------------------




Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Administrative Agent’s Prime Rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect.
(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrower’s consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Borrower at the rate per annum applicable
to Base Rate Loans under the relevant Facility, on demand, from the Borrower. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(g)
shall cease.
SECTION 2.03. Letters of Credit.
(a) The Letters of Credit.

66

--------------------------------------------------------------------------------




(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Restatement Date until the Letter of Credit Expiration Date
applicable to Letters of Credit issued under the Revolving Credit Facility, to
issue Letters of Credit for the account of the Borrower (provided, that any
Letter of Credit may be for the benefit of any Subsidiary of the Borrower) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (y) to honor drafts under the Letters of Credit and (2) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit, if as
of the date of such L/C Credit Extension the Revolving Credit Exposure of any
Lender would exceed such Lender’s Revolving Credit Commitment or the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the
Restatement Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Restatement Date (for which such
L/C Issuer is not otherwise compensated hereunder);
(B) subject to Section 2.03(b)(iii), the expiration date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiration date;
(C) the expiration date of such requested Letter of Credit would occur after
applicable Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiration date; or
(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer.

67

--------------------------------------------------------------------------------




(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv) The Borrower, the Revolving Credit Lenders and the L/C Issuers acknowledge
the issuance of the Existing Letters of Credit prior to the Restatement Date and
agree that such Existing Letters of Credit are hereby deemed to be Letters of
Credit issued hereunder.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiration date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be presented by such beneficiary in case of any drawing thereunder; (f) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.
(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Pro Rata Share of the Revolving Credit
Facility times the amount of such Letter of Credit.

68

--------------------------------------------------------------------------------




(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued; and, provided further, that no
commercial Letter of Credit may be an Auto-Renewal Letter of Credit. Unless
otherwise directed by the relevant L/C Issuer, the Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the applicable
Lenders shall be deemed to have authorized (but may not require) the relevant
L/C Issuer to permit the renewal of such Letter of Credit at any time to an
expiration date not later than the applicable Letter of Credit Expiration Date;
provided that the relevant L/C Issuer shall not permit any such renewal if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent or any Revolving Credit Lender, as applicable, or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(v) Unless otherwise expressly agreed by the L/C Issuer and the Borrower at the
time of issuance of a commercial Letter of Credit (including any such agreement
applicable to an Existing Letter of Credit), the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.
(vi) Effective with respect to the Existing Letters of Credit upon the
occurrence of the Restatement Date, and otherwise effective immediately upon the
issuance by an L/C Issuer in accordance with the terms and conditions of this
Agreement, the applicable L/C Issuer shall be deemed to have sold and
transferred to each Lender and each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Existing Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Pro Rata Share of the Revolving Credit
Facility times the amount of such Letter of Credit.
(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. On the Business Day
on which the Borrower shall have received notice of any payment by an L/C Issuer
under a Letter of Credit (or, if the Borrower

69

--------------------------------------------------------------------------------




shall have received such notice later than 10:00 a.m. on any Business Day, on
the immediately following Business Day) (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent, or
directly to the applicable L/C Issuer in the case of commercial Letters of
Credit, in an amount equal to the amount of such drawing. If the Borrower fails
to so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Appropriate Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Borrower shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans, in
each case to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Eurocurrency Rate Loans or Base Rate
Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and Revolving Credit Lenders, and
subject to the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.
(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer a L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute a L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.
(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be

70

--------------------------------------------------------------------------------




affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
relevant L/C Issuer, the Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default; or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.
(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.
(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

71

--------------------------------------------------------------------------------




(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or Guarantor may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party or Guarantor in
respect of such Letter of Credit; or
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or
Guarantor;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.
(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in

72

--------------------------------------------------------------------------------




connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of any L/C Issuer,
shall be liable or responsible for any of the matters described in clauses
(i) through (iii) of this Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) or (g) occurs and is
continuing, then the Borrower shall Cash Collateralize then Outstanding Amount
of all L/C Obligations (in an amount equal to such Outstanding Amount determined
as of the date of such Event of Default), and shall do so not later than 2:00
p.m., New York City time, on (x) in the case of the immediately preceding clause
(i), (1) the Business Day that the Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 Noon, New York City time, or
(2) if clause (1) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice and (y) in the case of the
immediately preceding clause (ii), the Business Day on which an Event of Default
set forth under Section 8.01(f) or (g) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. For purposes hereof,
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Revolving Credit Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Revolving Credit
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers
and the Revolving Credit Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked accounts at Administrative Agent (or
another Lender to be agreed upon by the Borrower and the Administrative Agent)
and may be invested in readily available Cash

73

--------------------------------------------------------------------------------




Equivalents. If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent (on behalf of the Secured Parties) or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at Administrative Agent (or such other Lender) as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds then Outstanding Amount of such
L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower. If such Event of
Default is cured or waived and no other Event of Default is then occurring and
continuing, the amount of any Cash Collateral shall be refunded to the Borrower.
(g) Letter of Credit Fees.
The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance with its Pro Rata Share a Letter of Credit
fee for each Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate times the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such letter of credit fees
shall be computed on a quarterly basis in arrears. Such letter of credit fees
shall be due and payable in Dollars on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date relating to Letters of Credit and thereafter on demand. If there
is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit issued by it,
at the rate of 0.125%, computed on the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit, at a rate separately agreed between the Borrower
and such L/C Issuer, computed on the amount of such increase, and payable upon
the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit issued by it equal to 0.125% per annum of the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit). Such fronting fees described in clause (iii) shall be computed on a
quarterly basis in arrears. Such fronting fees described in clause (iii) shall
be due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer

74

--------------------------------------------------------------------------------




for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.
(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(j) Addition of an L/C Issuer.
Any Revolving Credit Lender and any Affiliate thereof may become an additional
L/C Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and each such Revolving Credit Lender or Affiliate.
SECTION 2.04. Swing Line Loans.
(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day (other than the
Restatement Date) until the Maturity Date in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided that, after giving effect to any Swing
Line Loan, the aggregate Outstanding Amount of all Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect; provided further that, the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Swing Line Loans shall only be denominated in Dollars. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share of the Revolving Credit
Facility times the amount of such Swing Line Loan. Notwithstanding anything to
the contrary herein, the Swing Line Lender shall not be obligated to make any
Swing Line Loans at a time when (i) there is a Defaulting Lender or (ii) if the
Swing Line Lender, in its reasonable discretion, determines that there may be a
risk of one or more Revolving Credit Lenders becoming a Defaulting Lender,
unless, in either case, the Swing Line Lender has entered into arrangements
satisfactory to it to eliminate the Swing Line Lender’s risk with respect to the
relevant Lender(s), including by cash collateralizing such Lender’s Pro Rata
Share of the Revolving Credit Exposure of the outstanding Swing Line Loans.

75

--------------------------------------------------------------------------------




(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
(c) Refinancing of Swing Line Loans.
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in

76

--------------------------------------------------------------------------------




the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d) Repayment of Participations.
(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each

77

--------------------------------------------------------------------------------




Revolving Credit Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
SECTION 2.05. Prepayments.
(a) Optional.
(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty (except to the extent provided in
Section 2.05(d) and Section 2.05(e)); provided that (1) such notice must be
received by the Administrative Agent not later than 12:00 p.m. (New York, New
York time) (A) two (2) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
(x) $2,500,000 or a whole multiple of $500,000 in excess thereof in the case of
Term Loans; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Subject to the pro rata application within any Class of Loans,
the Borrower may allocate each prepayment of the Loans pursuant to this
Section 2.05(a) in its sole discretion among the Class or Classes of Loans as
the Borrower may specify, subject only to the following limitations: the
Borrower may not prepay any Post-Restatement Date Extended Loan of any Extension
Series pursuant to this Section 2.05(a)(i) unless such prepayment is accompanied
by at least a pro rata prepayment of loans of the existing class as to which
such Post-Restatement Date Extended Loans were extended (or such existing class
has otherwise been paid in full). For the avoidance of doubt, the Borrower may
prepay loans of an existing Class without any requirement to prepay
Post-Restatement Date Extended Loans that were extended from such existing
Class.
(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of

78

--------------------------------------------------------------------------------




$100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. All Swing Line
Loans shall be denominated in Dollars only.
(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of
Indebtedness, which refinancing shall not be consummated or shall otherwise be
delayed.
(b) Mandatory.
(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate amount of Term Loans equal to (A) 50% (such percentage as it may be
reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if any,
for the fiscal year covered by such financial statements (commencing with the
fiscal year ended December 31, 2008) minus (B) the sum of (i) all voluntary
prepayments of Term Loans during such fiscal year and (ii) all voluntary
prepayments of Revolving Credit Loans during such fiscal year to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (i) and (ii),
to the extent such prepayments are not funded with the proceeds of Indebtedness;
provided that (x) the ECF Percentage shall be 25% if the Total Leverage Ratio
for the fiscal year covered by such financial statements was less than 5.50 to
1.00 and greater than or equal to 4.50 to 1.00 and (y) the ECF Percentage shall
be 0% if the Total Leverage Ratio for the fiscal year covered by such financial
statements was less than 4.50 to 1.00.
(ii) (A) If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to a Loan Party), (e), (f)(A), (g), (h), (k), (m), (n), (o) or (p))
or (y) any Casualty Event occurs, which in the aggregate results in the
realization or receipt by the Borrower or such Restricted Subsidiary of Net Cash
Proceeds, the Borrower shall cause to be prepaid on or prior to the date which
is ten (10) Business Days after the date of the realization or receipt of such
Net Cash Proceeds an aggregate amount of Term Loans equal to 100% of all such
Net Cash Proceeds realized or received; provided that no such prepayment shall
be required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion
of such Net Cash Proceeds that the Borrower shall have, on or prior to such
date, given written notice to the Administrative Agent of its intent to reinvest
in accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if
no Event of Default has occurred and is then continuing), and no such prepayment
shall be required under this Section 2.05(b)(ii)(A) if no Event of Default shall
have occurred and be continuing and the Senior Secured Leverage Ratio is less
than 3.25 to 1.00.
(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application

79

--------------------------------------------------------------------------------




of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of the Borrower,
the Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business within (x) fifteen (15) months following receipt of such
Net Cash Proceeds or (y) if the Borrower enters into a legally binding
commitment to reinvest such Net Cash Proceeds within fifteen (15) months
following receipt thereof, within the later of (1) fifteen (15) months following
receipt thereof or (2) one hundred and eighty (180) days of the date of such
legally binding commitment; provided that (i) so long as an Event of Default
shall have occurred and be continuing, the Borrower shall not be permitted to
make any such reinvestments (other than pursuant to a legally binding commitment
that the Borrower entered into at a time when no Event of Default is continuing)
and (ii) if any Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Cash Proceeds shall be applied within five
(5) Business Days after the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 2.05.
(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate amount of Term
Loans equal to 100% of all Net Cash Proceeds received therefrom on or prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds; provided that if the Borrower incurs or issues any Indebtedness
consisting of Permitted Other Debt in compliance with the terms of this
Agreement, including Section 7.01 and Section 7.03, then the Borrower shall
prepay Term Loans on a dollar-for-dollar basis in connection with such Permitted
Other Debt that has been incurred or issued or prepay Permitted Other Debt that
was itself initially issued to refinance Term Loans on a dollar-for-dollar
basis.
(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.
(v) (X) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied at the Borrower’s sole discretion subject to clause (vi) of this
Section 2.05 and in direct order of maturity to repayments thereof required
pursuant to Section 2.07(a); and (Y) each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares subject to clause
(vi) of this Section 2.05(b).
(vi) (A) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such

80

--------------------------------------------------------------------------------




Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to clauses (i) through (iii) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. (New York time) one Business Day after the date
of such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory prepayment of Term Loans to be rejected by
such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans. Any Declined Proceeds shall be retained by
the Borrower (“Retained Declined Proceeds”).
(B) Subject to the pro rata application within any Class of Term Loans, the
Borrower may allocate such prepayment in its sole discretion among the Class or
Classes of Term Loans as the Borrower may specify, subject only to the following
limitations: (x) the Borrower shall not allocate to Post-Restatement Date
Extended Term Loans of any Term Extension Series any mandatory prepayment made
pursuant to this Section 2.05(b), unless such prepayment is accompanied by at
least a pro rata prepayment of Term Loans of the Existing Term Loan Class, if
any, from which such Post-Restatement Date Extended Term Loans were extended (or
such Term Loans of the Existing Term Loan Class have otherwise been paid in
full) and (y) the Borrower may not allocate to Extended Initial Term Loans any
mandatory prepayment pursuant to this Section 2.05(b) unless such prepayment is
accompanied by at least a pro rata prepayment of Initial Term Loans.
Notwithstanding any other provisions of this Section 2.05(b), (i) to the extent
that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess
Cash Flow would have a material adverse tax cost consequence with respect to
such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary; provided
that, in the case of this clause (ii), on or before the date

81

--------------------------------------------------------------------------------




on which any Net Cash Proceeds so retained would otherwise have been required to
be applied to reinvestments or prepayments pursuant to this Section 2.05(b) (or
such Excess Cash Flow would have been so required if it were Net Cash Proceeds),
(x) the Borrower applies an amount equal to such Net Cash Proceeds or Excess
Cash Flow to such reinvestments or prepayments as if such Net Cash Proceeds or
Excess Cash Flow had been received by the Borrower rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Cash Proceeds or Excess Cash Flow had been
repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that would
be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Foreign Subsidiary.
(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05, so long as no Event
of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor and less than three months are
remaining in such Interest Period, in lieu of making any payment pursuant to
this Section 2.05 in respect of any such Eurocurrency Rate Loan prior to the
last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05.
(d) Any (i) amendment, amendment and restatement or other modification of this
Agreement consummated on or prior to the first anniversary of the Restatement
Date or (ii) voluntary prepayment of the Tranche E Term Loans consummated on or
prior to the first anniversary of the Restatement Date with the proceeds of any
other Indebtedness, including a substantially concurrent issuance or incurrence
of new bank term loans under this Agreement (which voluntary prepayment shall be
deemed to have occurred even if a portion of the Tranche E Term Loans are
replaced, converted or re-evidenced with, into or by such new loans) the effect
of which, in the case of either clause (i) or clause (ii), is to decrease the
Applicable Rate (or otherwise decrease the interest rate) with respect to any of
the Tranche E Term Loans (including by virtue of any such replacement,
conversion or re-evidencing but excluding as a result of the Step-Down Condition
being satisfied), shall be accompanied by a fee payable to the Tranche E Term
Lenders (which shall include any Tranche E Term Lender that is repaid in
connection with any such amendment, amendment and restatement or other
modification) in an amount equal to 1.0% of the aggregate principal amount of
such amended, amended and restated, modified or prepaid Tranche E Term Loans.

82

--------------------------------------------------------------------------------




(e) Any (i) amendment, amendment and restatement or other modification of this
Agreement consummated on or prior to the first anniversary of the Restatement
Date or (ii) voluntary prepayment of the Extended Initial Term Loans consummated
on or prior to the first anniversary of the Restatement Date with the proceeds
of any other Indebtedness, including a substantially concurrent issuance or
incurrence of new bank term loans under this Agreement (which voluntary
prepayment shall be deemed to have occurred even if a portion of the Extended
Initial Term Loans are replaced, converted or re-evidenced with, into or by such
new loans) the effect of which, in the case of either clause (i) or clause (ii),
is to decrease the Applicable Rate (or otherwise decrease the interest rate)
with respect to any of the Extended Initial Term Loans (including by virtue of
any such replacement, conversion or re-evidencing but excluding as a result of
the Step-Down Condition being satisfied), shall be accompanied by a fee payable
to the Extended Initial Term Lenders (which shall include any Extended Initial
Term Lender that is repaid in connection with any such amendment, amendment and
restatement or other modification) in an amount equal to 1.0% of the aggregate
principal amount of such amended, amended and restated, modified or prepaid
Extended Initial Term Loans.
SECTION 2.06. Termination or Reduction of Commitments.
(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the aggregate
amount of the Revolving Credit Facility, such sublimit shall be automatically
reduced by the amount of such excess. The amount of any such Commitment
reduction shall not be applied to the Letter of Credit Sublimit or the Swing
Line Sublimit unless otherwise specified by the Borrower. Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of
Indebtedness, which refinancing shall not be consummated or shall otherwise be
delayed.
(b) Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term Lender’s Term Loans
pursuant to Section 2.01(a). The Revolving Credit Commitments shall terminate on
the applicable Maturity Date for each such Facility.
(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

83

--------------------------------------------------------------------------------




SECTION 2.07. Repayment of Loans.
(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of (i) the Initial Term Lenders (A) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of September 2007, an aggregate amount equal to 0.25% of the aggregate amount of
all Initial Term Loans outstanding on the Closing Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (B) on the Maturity Date for
the Initial Term Loans, the aggregate principal amount of all Initial Term Loans
outstanding on such date; (ii) the Extending Initial Term Lenders (A) on the
last Business Day of each March, June, September and December, commencing with
the last Business Day of June 2012, an aggregate amount equal to 0.25% of the
aggregate amount of all Extended Initial Term Loans outstanding on the
Restatement Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05) and (B) on the Maturity Date for the Extended Initial Term Loans,
the aggregate principal amount of all Extended Initial Term Loans outstanding on
such date; and (iii) the Tranche E Term Lenders (A) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of June 2012, an aggregate amount equal to 0.25% of the aggregate amount of all
Tranche E Term Loans outstanding on the Restatement Date (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (B) on the Maturity Date for
the Tranche E Term Loans, the aggregate principal amount of all Tranche E Term
Loans outstanding on such date.
(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.
(c) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.
(d) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made.
SECTION 2.08. Interest.
(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate;

84

--------------------------------------------------------------------------------




(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for
Revolving Credit Loans.
(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.
SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(g)
and (h):
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans and
(B) the Outstanding Amount of L/C Obligations; provided that any commitment fee
accrued with respect to any of the Revolving Credit Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided further that no commitment fee shall accrue on any of
the Revolving Credit Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. The commitment fees shall accrue at all times from
the Restatement Date until the Maturity Date for the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Restatement Date, and on the Maturity Date
for the Revolving Credit Facility. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

85

--------------------------------------------------------------------------------




(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).
SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of three hundred and sixty-five (365) days or three
hundred and sixty-six (366) days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
SECTION 2.11. Evidence of Indebtedness.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

86

--------------------------------------------------------------------------------




(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
SECTION 2.12. Payments Generally.
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the

87

--------------------------------------------------------------------------------




Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the applicable Overnight Rate from
time to time in effect; and
(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative

88

--------------------------------------------------------------------------------




Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.04. If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties and Guarantors under or
in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the sum of (a) the Outstanding Amount of all Loans outstanding at such
time and (b) the Outstanding Amount of all L/C Obligations outstanding at such
time, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.
SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
SECTION 2.14. Incremental Credit Extensions.
(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly

89

--------------------------------------------------------------------------------




deliver a copy to each of the Lenders), request (a) one or more additional
tranches of term loans (the “Incremental Term Loans”) or (b) one or more
increases in the amount of the Revolving Credit Commitments (each such increase,
a “Revolving Commitment Increase”); provided that both at the time of any such
request and upon the effectiveness of any Incremental Amendment referred to
below, no Default or Event of Default shall exist and at the time that any such
Incremental Term Loan is made (and after giving effect thereto) no Default or
Event of Default shall exist. Each tranche of Incremental Term Loans and each
Revolving Commitment Increase shall be in an aggregate principal amount that is
not less than $25,000,000 (provided that such amount may be less than
$25,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Term Loans and the Revolving
Commitment Increases shall not exceed $200,000,000 (the “Incremental
Availability”); provided, that the Borrower may incur additional Incremental
Term Loans hereunder and effect additional Revolving Commitment Increases
hereunder (the “Incremental Acquisition Loans”), so long as, after giving effect
to the incurrence of such Incremental Term Loan or borrowing under such
Revolving Commitment Increase, the Senior Secured Incurrence Test (on a Pro
Forma Basis) would be satisfied (it being understood that Incremental
Acquisition Loans may be effected by the Borrower whether or not there is any
unused Incremental Availability (subject to satisfaction of the Senior Secured
Incurrence Test (on a Pro Forma Basis))); provided, further, that the
Incremental Availability shall be reduced on a dollar-for-dollar basis by the
aggregate amount of all Indebtedness incurred pursuant to Section 7.03(v). The
Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Credit Loans and the Term Loans, (b) shall not
mature earlier than the Maturity Date with respect to the Term Loans, (c) shall
be “Loans” hereunder and (d) shall be treated substantially the same as the Term
Loans (in each case, including with respect to mandatory and voluntary
prepayments); provided that (i) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
to the extent such differences are reasonably acceptable to the Administrative
Agent and (ii) the interest rates and amortization schedule applicable to the
Incremental Term Loans shall be determined by the Borrower and the lenders
thereof. Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”); provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases if, in the case of an
existing Lender, such consent would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender. Commitments in respect of Incremental Term Loans and Revolving
Commitment Increases shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing Revolving Credit Lender, an
increase in such Lender’s applicable Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments

90

--------------------------------------------------------------------------------




to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. The effectiveness of (and,
in the case of any Incremental Amendment for an Incremental Term Loan, the
borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree. The
Borrower will use the proceeds of the Incremental Term Loans and Revolving
Commitment Increases for any purpose not prohibited by this Agreement. No Lender
shall be obligated to provide any Incremental Term Loans or Revolving Commitment
Increases, unless it so agrees. Upon each increase in the Revolving Credit
Commitments pursuant to this Section, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Revolving Commitment
Increase (each a “Revolving Commitment Increase Lender”) in respect of such
increase, and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.
SECTION 2.15. Maturity Date Extensions for Revolving Credit Loans.
(a) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments and any previous extension of
Post-Restatement Date Extended Revolving Credit Commitments existing at such
time (each, an “Existing Revolving Credit Commitment” and any related Revolving
Credit Loans then outstanding under any such facility, “Existing Revolving
Credit Loans”) be converted into revolving credit commitments and revolving
credit loans with a maturity date later than the then applicable

91

--------------------------------------------------------------------------------




Maturity Date for such Existing Revolving Credit Loans (any such Existing
Revolving Credit Commitments that are so extended, “Post-Restatement Date
Extended Revolving Credit Commitments” and any Revolving Credit Loans
outstanding thereunder, “Post-Restatement Date Extended Revolving Credit Loans”)
and to provide for other terms consistent with this Section 2.15. Prior to
entering into any Revolver Extension Agreement with respect to any
Post-Restatement Date Extended Revolving Credit Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the applicable Revolving Credit Lenders) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Post-Restatement
Date Extended Revolving Credit Commitments to be established thereunder, which
terms shall be identical to those applicable to the Existing Revolving Credit
Commitments from which they are to be extended (the “Specified Existing
Revolving Credit Commitment Class”) except that (x) all or any of the final
maturity dates of such Post-Restatement Date Extended Revolving Credit
Commitments may be extended to dates beyond the Maturity Dates then applicable
to the Existing Revolving Credit Commitments of the Specified Existing Revolving
Credit Commitment Class, (y) the “all-in” pricing (including, without
limitation, margins, fees and premiums) with respect to the Post-Restatement
Date Extended Revolving Credit Commitments may be higher or lower than the
“all-in” pricing (including, without limitation, margins, fees and premiums) for
the Existing Revolving Credit Commitments of the Specified Existing Revolving
Credit Commitment Class and (z) the revolving credit commitment fee rate with
respect to the Post-Restatement Date Extended Revolving Credit Commitments may
be higher or lower than the revolving credit commitment fee rate for Existing
Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class, in each case, to the extent provided in the applicable
Revolver Extension Agreement; provided that, notwithstanding anything to the
contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Post-Restatement Date Extended Revolving Credit Loans under
any Post-Restatement Date Extended Revolving Credit Commitments shall be made on
a pro rata basis with any borrowings and repayments of the Existing Revolving
Credit Loans (the mechanics for which shall be implemented through the
applicable Revolver Extension Agreement and may include technical changes
related to the borrowing and repayment procedures of the Revolving Credit
Facility), (2) assignments and participations of Post-Restatement Date Extended
Revolving Credit Commitments and Post-Restatement Date Extended Revolving Credit
Loans shall be governed by the assignment and participation provisions set forth
in Section 10.07 and (3) no termination of Post-Restatement Date Extended
Revolving Credit Commitments and no repayment of Post-Restatement Date Extended
Revolving Credit Loans accompanied by a corresponding permanent reduction in
Post-Restatement Date Extended Revolving Credit Commitments shall be permitted
unless such termination or repayment (and corresponding reduction) is
accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of the Existing
Revolving Credit Loans and Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class not extended pursuant to
the terms of this Section 2.15(a) (or all Existing Revolving Credit Commitments
of such Class and related Existing Revolving Credit Loans shall have otherwise
been terminated and repaid in full). Any Post-Restatement Date Extended
Revolving Credit Commitments of any Post-Restatement Date Extension Series shall
constitute a separate class of revolving credit commitments (each, an “Existing
Revolving Credit Commitment Class”) from Existing Revolving Credit

92

--------------------------------------------------------------------------------




Commitments of the Specified Existing Revolving Credit Commitment Class and from
any other Existing Revolving Credit Commitments (together with any other
Post-Restatement Date Extended Revolving Credit Commitments so established on
such date); provided that any Post-Restatement Date Extended Revolving Credit
Commitments or Post-Restatement Date Extended Revolving Credit Loans extended
may, to the extent provided in the applicable Revolver Extension Agreement, be
designated as an increase to any previously established Post-Restatement Date
Extension Series of Post-Restatement Date Extended Revolving Credit Commitments;
provided, further that in no event shall there be more than four Classes of
revolving credit commitments outstanding at any one time.
(b) Except as contemplated by the penultimate sentence of this Section 2.15(b),
the Borrower shall provide a Revolving Credit Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing
Revolving Credit Commitment Class are requested to respond. Except as
contemplated by the penultimate sentence of this Section 2.15(b), any Lender (an
“Post-Restatement Date Extending Revolving Credit Lender”) wishing to have all
or a portion of its Revolving Credit Commitments (or any earlier extended
Post-Restatement Date Extended Revolving Credit Commitments) of an Existing
Revolving Credit Commitment Class subject to such Revolving Credit Extension
Request exchanged into Post-Restatement Date Extended Revolving Credit
Commitments shall notify the Administrative Agent (an “Revolver Extension
Election”) on or prior to the date specified in such Revolving Credit Extension
Request of the amount of its Revolving Credit Commitments (and/or any earlier
extended Post-Restatement Date Extended Revolving Credit Commitments) which it
has elected to convert into Post-Restatement Date Extended Revolving Credit
Commitments. In the event that the aggregate amount of Revolving Credit
Commitments (and any earlier extended Post-Restatement Date Extended Revolving
Credit Commitments) subject to Revolver Extension Elections exceeds the amount
of Post-Restatement Date Extended Revolving Credit Commitments requested
pursuant to the Revolving Credit Extension Request, Revolving Credit Commitments
(and any earlier extended Post-Restatement Date Extended Revolving Credit
Commitments) subject to Revolver Extension Elections shall be exchanged to
Post-Restatement Date Extended Revolving Credit Commitments on a pro rata basis
based on the amount of Revolving Credit Commitments (and any earlier extended
Post-Restatement Date Extended Revolving Credit Commitments) included in each
such Revolver Extension Election. Notwithstanding the foregoing, the Borrower
shall be permitted to specify in the Revolving Credit Extension Request any
Lender or Lenders as Post-Restatement Date Extending Revolving Credit Lenders
(subject to the consent of such Lender or Lenders) and any Lenders not so
specified in such Revolving Credit Extension Request shall not have the right to
make an Revolver Extension Election with respect to such Revolving Credit
Extension Request. Notwithstanding the conversion of any Existing Revolving
Credit Commitment into an Post-Restatement Date Extended Revolving Credit
Commitment, such Post-Restatement Date Extended Revolving Credit Commitment
shall be treated identically to all Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class not so extended for
purposes of the obligations of a Revolving Credit Lender in respect of Swing
Line Loans under Section 2.04 and Letters of Credit under Section 2.03, except
that the applicable Revolver Extension Agreement may provide that the Swing Line
maturity date and/or the last day for issuing Letters of Credit may be extended
and the related obligations to make Swing Line Loans and issue Letters of Credit
may be continued and/or modified (pursuant to mechanics set forth in the
applicable Revolver Extension Agreement) so long as the Swing Line Lender and/or
the applicable L/C Issuer, as applicable, have consented to such extensions (it
being understood that no consent of any other Lender shall be required in
connection with any such extension).

93

--------------------------------------------------------------------------------




(c) Post-Restatement Date Extended Revolving Credit Commitments shall be
established pursuant to an amendment (an “Revolver Extension Agreement”) to this
Agreement (which, except to the extent expressly contemplated by the next
sentence of this Section 2.15(c) and notwithstanding anything to the contrary
set forth in Section 10.01, shall not require the consent of any Lender other
than the Post-Restatement Date Extending Revolving Credit Lenders with respect
to the Post-Restatement Date Extended Revolving Credit Commitments established
thereby) executed by the Loan Parties, the Administrative Agent and the
Post-Restatement Date Extending Revolving Credit Lenders and shall be subject to
the conditions precedent set forth in Section 4.02. Notwithstanding anything to
the contrary in this Section 2.15 and without limiting the generality or
applicability of Section 10.01 to any Section 2.15 Additional Agreements, any
Revolver Extension Agreement may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.15 Additional Agreement”) to this Agreement
and the other Loan Documents; provided that such Section 2.15 Additional
Agreements do not become effective prior to the time that such Section 2.15
Additional Agreements have been consented to (including, without limitation,
pursuant to (1) consents applicable to holders of Revolving Commitment Increases
provided for in any Incremental Amendment and (2) consents applicable to holders
of any Post-Restatement Date Extended Revolving Credit Commitments provided for
in any Revolver Extension Agreement) by such of the Lenders, Loan Parties and
other parties (if any) as may be required in order for such Section 2.15
Additional Agreements to become effective in accordance with Section 10.01. It
is understood and agreed that each Lender that has consented to this Agreement
has consented and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement and the other Loan Documents authorized by this
Section 2.15 and the arrangements described above in connection therewith except
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Section 2.15 Additional Agreement. In connection with any Revolver
Extension Agreement, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent (i) as to the enforceability of such
Revolver Extension Agreement, the Credit Agreement as amended thereby, and such
of the other Loan Documents (if any) as may be amended thereby (in the case of
such other Loan Documents as contemplated by the immediately preceding sentence)
and (ii) to the effect that such Revolver Extension Agreement, including without
limitation, the Post-Restatement Date Extended Revolving Credit Commitments
provided for therein, does not conflict with or violate the terms and provisions
of Section 10.01 of this Agreement.
(d) This Section 2.15 supersedes any provision in Section 2.13 or Section 10.01
to the contrary.
SECTION 2.16. Maturity Date Extensions for Term Loans.
(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted into term loans with a maturity date later than the then applicable
Maturity Date (any such Term

94

--------------------------------------------------------------------------------




Loans that are so extended, “Post-Restatement Date Extended Term Loans”) and to
provide for other terms consistent with this Section 2.16. Prior to entering
into any Term Extension Agreement, the Borrower shall provide written notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
applicable Term Lenders) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Post-Restatement Date Extended Term Loans to be
established thereunder, which terms shall be identical to the Term Loans of the
Existing Term Loan Class from which they are to be extended except that (x) the
scheduled final maturity date shall be extended to dates beyond the Maturity
Dates then applicable to the Existing Term Loan Class and all or any of the
scheduled amortization payments of all or a portion of any principal amount of
such Post-Restatement Date Extended Term Loans may be delayed to later dates
than the scheduled amortization of principal of the Term Loans of such Existing
Term Loan Class (with any such delay resulting in a corresponding adjustment to
the scheduled amortization payments reflected in Section 2.07 or in the
Incremental Amendment, as the case may be, with respect to the Existing Term
Loan Class from which such Post-Restatement Date Extended Term Loans were
extended, in each case as more particularly set forth in Section 2.16(c) below),
(y) the “all-in” pricing (including, without limitation, margins, fees and
premiums) with respect to the Post-Restatement Date Extended Term Loans may be
higher or lower than the “all-in” pricing (including, without limitation,
margins, fees and premiums) for the Term Loans of such Existing Term Loan Class,
in each case, to the extent provided in the applicable Term Extension Agreement
and (z) the voluntary and mandatory prepayment rights of the Post-Restatement
Date Extended Term Loans will be subject to the provisions set forth in
Section 2.05. No Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Class exchanged into Post-Restatement Date
Extended Term Loans pursuant to any Term Loan Extension Request. Any
Post-Restatement Date Extended Term Loans of any Term Extension Series shall
constitute a separate class of Term Loans (each, a “Term Loan Class”) from the
Existing Term Loan Class of Term Loans from which they were extended; provided
that any Post-Restatement Date Extended Term Loans extended may, to the extent
provided in the applicable Term Extension Agreement, be designated as an
increase to any previously established Term Loan Class; provided that in no
event shall there be more than eight Term Loan Classes outstanding at any time.
(b) The Borrower shall provide the applicable Term Loan Extension Request at
least ten (10) Business Days prior to the date on which Lenders under the
Existing Term Loan Class are requested to respond. Except as provided in the
last sentence of this Section 2.16(b), any Lender (an “Post-Restatement Date
Extending Term Lender”) wishing to have all or a portion of its Term Loans of an
Existing Term Loan Class subject to such Term Loan Extension Request exchanged
into Post-Restatement Date Extended Term Loans shall notify the Administrative
Agent (an “Term Extension Election”) on or prior to the date specified in such
Term Loan Extension Request of the amount of its Term Loans which it has elected
to convert into Post-Restatement Date Extended Term Loans. In the event that the
aggregate amount of Term Loans subject to Term Extension Elections exceeds the
amount of Post-Restatement Date Extended Term Loans requested pursuant to the
Term Loan Extension Request, Term Loans subject to Term Extension Elections
shall be exchanged to Post-Restatement Date Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Term Extension
Election. Notwithstanding the foregoing, the Borrower shall be permitted to
specify in the Term Loan Extension Request, any Lender or Lenders as
Post-Restatement Date Extending Term Lenders (subject to the consent of such
Lender or Lenders) and any Lenders not so specified in such Term Loan Extension
Request shall not have the right to make a Term Extension Election with respect
to such Term Loan Extension Request.

95

--------------------------------------------------------------------------------




(c) Post-Restatement Date Extended Term Loans shall be established pursuant to
an amendment (a “Term Extension Agreement”) to this Agreement (which, except to
the extent expressly contemplated by the next sentence of this Section 2.16(c)
and notwithstanding anything to the contrary set forth in Section 10.01, shall
not require the consent of any Lender other than the Post-Restatement Date
Extending Term Lenders with respect to the Post-Restatement Date Extended Term
Loans established thereby) executed by the Loan Parties, the Administrative
Agent and the Post-Restatement Date Extending Term Lenders and shall be subject
to the conditions precedent set forth in Section 4.02. Notwithstanding anything
to the contrary in this Section 2.16 and without limiting the generality or
applicability of Section 10.01 to any Section 2.16 Additional Agreements, any
Term Extension Agreement may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.16 Additional Agreement”) to this Agreement
and the other Loan Documents; provided that such Section 2.16 Additional
Agreements do not become effective prior to the time that such Section 2.16
Additional Agreements have been consented to (including, without limitation,
pursuant to (1) consents applicable to holders of Incremental Term Loans
provided for in any Incremental Amendment and (2) consents applicable to holders
of any Post-Restatement Date Extended Term Loans provided for in any Term
Extension Agreement) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Section 2.16 Additional Agreements to
become effective in accordance with Section 10.01. It is understood and agreed
that each Lender that has consented to this Agreement has consented and shall at
the effective time thereof be deemed to consent to each amendment in this
Agreement and the other Loan Documents authorized by this Section 2.16 and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Section 2.16 Additional Agreement. In connection with any Term Extension
Agreement, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent (i) as to the enforceability of such Term
Extension Agreement, the Credit Agreement as amended thereby, and such of the
other Loan Documents (if any) as may be amended thereby (in the case of such
other Loan Documents as contemplated by the immediately preceding sentence) and
(ii) to the effect that such Term Extension Agreement, including without
limitation, the Post-Restatement Date Extended Term Loans provided for therein,
does not conflict with or violate the terms and provisions of Section 10.01 of
this Agreement.
SECTION 2.17. Refinancing Amendments.
(a) On one or more occasions after the Restatement Date, the Borrower may
obtain, from any Lender or any Additional Refinancing Lender, Indebtedness to
refinance or replace on a dollar-for-dollar basis all or any portion of the Term
Loans or the Revolving Credit Loans (or unused Revolving Credit Commitments)
then outstanding under this Agreement (which for all purposes of this clause
(a) will be deemed to include any then outstanding Other Term Loans, Incremental
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans),
in the form of Other Term Loans, Other Term Loan Commitments,

96

--------------------------------------------------------------------------------




Other Revolving Credit Commitments, or Other Revolving Credit Loans pursuant to
a Refinancing Amendment; provided that notwithstanding anything to the contrary
in this Section 2.17 or otherwise, (i) the Other Term Loans and Other Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Term Loans and Revolving Credit Loans, respectively, (ii) the Other Term Loans
shall not mature earlier than the Maturity Date with respect to the Term Loans
being refinanced and shall have a Weighted Average Life to Maturity not shorter
than the remaining Weighted Average Life to Maturity of the Term Loans being
refinanced and (iii) the other terms and conditions of such Other Term Loan
Commitments, Other Term Loans, Other Revolving Credit Commitments and Other
Revolving Credit Loans (excluding pricing, fees, rate floors and optional
prepayment terms) shall, taken as a whole, not be materially more favorable to
the lenders providing such Other Term Loan Commitments, Other Term Loans, Other
Revolving Credit Commitments and Other Revolving Credit Loans, as applicable,
than, those applicable to the Term Loans or Revolving Credit Commitments being
refinanced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date). For the avoidance of doubt, Indebtedness
incurred pursuant to Section 7.03(y) shall not be incurred pursuant to a
Refinancing Amendment.
(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents (which may be on a
post-closing basis if agreed to by the Administrative Agent in its sole
discretion) as may be reasonably requested by the Administrative Agent in order
to ensure that such Indebtedness is provided with the benefit of the applicable
Loan Documents.
(c) Each issuance of Indebtedness under Section 2.17(a) shall be in an aggregate
principal amount that is (x) not less than $10,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof.
(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Indebtedness incurred pursuant
thereto and (ii) make such other changes to this Agreement and the other Loan
Documents consistent with the provisions and intent of the third paragraph of
Section 10.01 (without the consent of the Required Lenders called for therein)
and (iii) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.17, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.
(e) The Borrower may approach any Lender or any other Person (subject to the
consent of such Lender or Person in such Lender or Person’s sole discretion)
that would be a permitted Assignee pursuant to Section 10.07 to provide all or a
portion of the Other Term Loan

97

--------------------------------------------------------------------------------




Commitments, Other Term Loans, Other Revolving Credit Commitments or Other
Revolving Credit Loans and any other Lender not so approached by the Borrower,
shall not have the right to make such loans or provide such commitments.
ARTICLE III
Taxes, Increased Costs Protection and Illegality
SECTION 3.01. Taxes.
(a) Except as provided in this Section 3.01, any and all payments by or on
behalf of the Borrower (the term the Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, (x) in the case of
each Agent and each Lender, net income taxes (including branch profits taxes),
and franchise (and similar) taxes imposed on it in lieu of net income taxes, by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such Agent or such Lender, as the case may be, is organized or maintains a
Lending Office, and all liabilities (including additions to tax, penalties and
interest) with respect thereto and (y) any U.S. federal withholding tax imposed
under FATCA (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If any Taxes or Other Taxes are required by
law to be deducted or withheld from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (i) the sum payable by the Borrower or
any Guarantor shall be increased as necessary so that after making all required
deductions or withholdings (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make or cause to be made such deductions, (iii) the
Borrower shall pay or cause to be paid the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within thirty (30) days after the date of such payment (or, if receipts or
evidence are not available within thirty (30) days, as soon as possible
thereafter), the Borrower shall furnish or cause to be furnished to such Agent
or Lender (as the case may be) the original or a facsimile copy of a receipt
evidencing payment thereof to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. If the Borrower fails to remit to any Agent or any Lender
the required receipts or other required documentary evidence (to the extent such
information is reasonably available to the Borrower), the Borrower shall
indemnify such Agent and such Lender for any incremental taxes, interest or
penalties that may become payable by such Agent or such Lender arising out of
such failure.
(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan

98

--------------------------------------------------------------------------------




Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, such amounts that result from an Assignment and Assumption, grant of
a Participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested or required in writing by
the Borrower (all such non-excluded taxes described in this Section 3.01(b)
being hereinafter referred to as “Other Taxes”).
(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts. Payment under this
Section 3.01(c) shall be made within ten (10) days after the date such Lender or
such Agent makes a demand therefor.
(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization or place
of doing business of such Lender or Agent or a change in the lending office of
such Lender, except to the extent that any such change is requested or required
in writing by the Borrower (and provided that nothing in this clause (d) shall
be construed as relieving the Borrower from any obligation to make such payments
or indemnification in the event of a change in lending office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).
(e) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first becomes
a party to this Agreement, U.S. federal withholding tax (including additions to
tax, penalties and interest imposed with respect to such U.S. federal
withholding tax which is excluded from Taxes under this clause (e)) at such rate
shall be considered excluded from Taxes unless such Lender or Agent, as the case
may be, is subject to a lesser rate of withholding and provides the appropriate
forms certifying that a lesser rate applies, whereupon U.S. federal withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms for which such lesser rate applies; provided that, if at
the date of the Assignment and Acceptance pursuant to which a Lender becomes a
party to this Agreement, the Lender’s assignor was entitled to payments under
clause (a) of this Section 3.01 in respect of U.S. federal withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include the U.S. federal withholding tax, if any, applicable with respect
to such Lender on such date.
(f) If any Lender or Agent determines, in its reasonable discretion, that it is
entitled to receive a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall use

99

--------------------------------------------------------------------------------




its reasonable best efforts to receive such refund and upon receipt of any such
refund shall promptly remit such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such refund
plus any interest included in such refund by the relevant taxing authority
attributable thereto) to the Borrower, net of all reasonable out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to make
available its tax returns or disclose any information relating to its tax
affairs or any computations in respect thereof or require any Lender or Agent to
do anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.
(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(g) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (c).
SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency

100

--------------------------------------------------------------------------------




Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due, if any, in connection with such prepayment or
conversion under Section 3.05. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.
(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Closing
Date, or such Lender’s compliance therewith, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
covered by Section 3.01, (ii) the imposition of, or any change in the rate of,
any taxes payable by such Lender, or (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction. For the
avoidance of doubt, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to

101

--------------------------------------------------------------------------------




Basel III, shall in each case be deemed to be a “change in Law” with respect to
this clause (a) and Section 3.04(b) below, regardless of the date enacted,
adopted, issued or implemented; provided that the increased costs associated
with a change in Law based on the foregoing may only be imposed to the extent
the applicable Lender imposes the same charges on other similarly situated
borrowers under comparable facilities.
(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.
(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate

102

--------------------------------------------------------------------------------




another Lending Office for any Loan or Letter of Credit affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.04(a), (b), (c) or
(d).
SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a) (i) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan;
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c) any replacement of a Lender made pursuant to Section 3.07(a), excluding
Section 3.07(a)(ii);
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
SECTION 3.06. Matters Applicable to All Requests for Compensation.
(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.
(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, no the Borrower shall be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving

103

--------------------------------------------------------------------------------




rise to such claim is retroactive, then such 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. If any
Lender requests compensation by the Borrower under Section 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.
(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:
(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.
(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.
SECTION 3.07. Replacement of Lenders under Certain Circumstances.
(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender

104

--------------------------------------------------------------------------------




becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement (or, with respect to clause (iii) above, all of its rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to the applicable departure, waiver or
amendment of the Loan Documents.
(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.
(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.
(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

105

--------------------------------------------------------------------------------




SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
Conditions Precedent to Credit Extensions
SECTION 4.01. Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder on the Closing Date was
subject to satisfaction of the following conditions precedent except as
otherwise agreed between the Borrower and the Administrative Agent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or Guarantor, as applicable, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:
(i) executed counterparts of this Agreement and each Guaranty;
(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;
(iii) the Security Agreement and each Collateral Document set forth on Schedule
1.01A required to be executed on the Closing Date as indicated on such schedule,
duly executed by each Loan Party or Guarantor, as applicable, thereto, together
with:
(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,
(B) to the extent required under the Collateral and Guarantee Requirement,
opinions of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and
(C) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;

106

--------------------------------------------------------------------------------




(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party and each
Guarantor as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party or such Guarantor is a party or is to be
a party on the Closing Date;
(v) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the Loan
Parties substantially in the form of Exhibit H;
(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that since December 31, 2006, there has been no Closing Date Material Adverse
Effect;
(vii) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) on the Closing Date after giving effect to the Transaction, from the
Chief Financial Officer of the Borrower;
(viii) evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee and additional
insured under each insurance policy with respect to such insurance as to which
the Administrative Agent shall have requested to be so named;
(ix) certified copies of the Merger Agreement, duly executed by the parties
thereto, together with all material agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall reasonably
request, each including certification by a Responsible Officer of the Borrower
that such documents are in full force and effect as of the Closing Date;
(x) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension;
(xi) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Collateral Agent with respect to the Loan Parties; and
(xii) a Lender Addendum executed and delivered by each Lender and accepted by
the Borrower.
(b) All fees and expenses required to be paid hereunder and invoiced on or
before the Closing Date shall have been paid in full in cash.
(c) Prior to or substantially simultaneously with the initial Credit Extension,
(i) the Equity Contribution shall have been funded in full in cash; (ii) the
Borrower shall

107

--------------------------------------------------------------------------------




have received (whether directly as a result of the Equity Contribution or as a
result of an equity contribution by Holdings) cash proceeds from the Equity
Contribution in an aggregate amount equal to at least 18% of the aggregate pro
forma capitalization of the Borrower on the Closing Date; and (iii) the Merger
shall be consummated in accordance with the terms of the Merger Agreement
(without giving effect to any amendments or waivers thereto that are materially
adverse to the Lenders without the reasonable consent of the Agents) and in
compliance with applicable material Laws.
(d) Prior to or substantially simultaneously with the initial Credit Extensions,
the Borrower shall have received at least $575,000,000 in gross cash proceeds
from the issuance of the High Yield Notes.
(e) Prior to or simultaneously with the initial Credit Extensions, the Borrower
shall have terminated the Existing Credit Agreement and any other existing
indebtedness of PFGI (other than Indebtedness set forth on Schedule 7.03(c)),
the Consent Solicitation shall have been effected and the supplemental indenture
amending the indenture governing the Existing Notes contemplated thereby shall
have been executed and delivered by the trustee thereunder and each other party
thereto, and the Borrower shall have taken all other necessary actions such
that, after giving effect to the Transaction, (i) Holdings and its Subsidiaries
shall have outstanding no Indebtedness or preferred Equity Interests other than
(A) the Loans and L/C Obligations, (B) the High Yield Notes, (C) Indebtedness
listed on Schedule 7.03(c) and (D) Existing Notes not tendered in connection
with the Tender Offer and (ii) the Borrower shall have outstanding no Equity
Interests (or securities convertible into or exchangeable for Equity Interests
or rights or options to acquire Equity Interests) other than common stock owned
by Holdings and preferred stock owned by Holdings, with terms and conditions
reasonably acceptable to the Initial Arrangers to the extent material to the
interests of the Lenders.
(f) The Administrative Agent shall have received (i) the Audited Financial
Statements and the audit report for such financial statements (which shall not
be subject to any qualification) and (ii) unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of PFGI
and its Subsidiaries for each subsequent fiscal quarter ended at least
forty-five (45) days before the Closing Date (the “Unaudited Financial
Statements”), which financial statements shall be prepared in accordance with
GAAP.
(g) The Initial Arrangers shall have received all documentation and other
information reasonably requested in writing by them in order to allow the
Initial Arrangers and the Lenders to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

108

--------------------------------------------------------------------------------




SECTION 4.02. Conditions to All Credit Extensions, Revolver Extension Agreements
and Term Extension Agreements. The obligation of each Lender to honor any
Request for Credit Extension (other than a Committed Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans), Revolver Extension Agreement or Term Extension Agreement, as applicable,
is subject to the following conditions precedent:
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (except, in the case of the
initial Credit Extensions, the representations contained in Sections 5.03, 5.05,
5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12, 5.14, 5.15 and 5.16 and in any other
Loan Document) shall be true and correct in all material respects on and as of
the date of such Credit Extension, Revolver Extension Agreement or Term
Extension Agreement, as applicable; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
(b) Except in the case of the initial Credit Extensions, no Default shall exist,
or would result from such proposed Credit Extension, Revolver Extension
Agreement or Term Extension Agreement, as applicable, or from the application of
the proceeds therefrom.
(c) With respect to any Credit Extension, the Administrative Agent and, if
applicable, the relevant L/C Issuer or the Swing Line Lender shall have received
a Request for Credit Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans), Revolving Credit Extension Request or Term Loan Extension Request,
as applicable, submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
Representations and Warranties
The Borrower represents and warrants to the Agents and the Lenders that:
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

109

--------------------------------------------------------------------------------




SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than as permitted by Section 7.01), or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.
SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party and each Guarantor that is
party thereto. This Agreement and each other Loan Document constitutes a legal,
valid and binding obligation of such Loan Party or Guarantor, as the case may
be, enforceable against each Loan Party and each Guarantor that is party thereto
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

110

--------------------------------------------------------------------------------




SECTION 5.05. Financial Statements; No Material Adverse Effect.
(a) (i) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of PFGI and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein. During
the period from December 31, 2006 to and including the Closing Date, there has
been (i) no sale, transfer or other disposition by PFGI or any of its
Subsidiaries of any material part of the business or property of PFGI or any of
its Subsidiaries, taken as a whole and (ii) no purchase or other acquisition by
PFGI or any of its Subsidiaries of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of PFGI and its Subsidiaries taken as a whole, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto or has not otherwise been disclosed in writing to the Administrative
Agent prior to the Closing Date.
(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2006 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2006 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction, each material acquisition by the Borrower or any of its
Subsidiaries consummated after December 31, 2006 and prior to the Closing Date
and all other transactions that would be required to be given pro forma effect
by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis the estimated
financial position of the Borrower and its Subsidiaries as at December 31, 2006
and their estimated results of operations for the periods covered thereby,
assuming that the events specified in the preceding sentence had actually
occurred at such date or at the beginning of the periods covered thereby.
(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date until the seventh anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date in a form reasonably satisfactory to it, have been prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.
(d) As of the Closing Date, neither the Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under this Agreement and (iii) liabilities incurred in the ordinary course of
business) that, either individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

111

--------------------------------------------------------------------------------




SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
SECTION 5.07. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
SECTION 5.09. Environmental Compliance.
(a) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, or proceedings alleging potential liability or
responsibility for violation of, or otherwise relating to, any Environmental Law
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, to the knowledge of the Borrower,
(i) there are no and never have been any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries or on any property formerly owned or operated by any Loan Party or
any of its Subsidiaries; (ii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Subsidiaries; and (iii) Hazardous Materials have not been released,
discharged or disposed of by any Person on any property currently or formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries and
Hazardous Materials have not otherwise been released, discharged or disposed of
by any of the Loan Parties and their Subsidiaries at any other location.

112

--------------------------------------------------------------------------------




(c) To the knowledge of the Borrower, the properties currently or formerly
owned, leased or operated by the Borrower and the Subsidiaries do not contain
any Hazardous Materials in amounts or concentrations which (i) constitute a
violation of, (ii) require remedial action under, or (iii) could give rise to
liability under, Environmental Laws, which violations, remedial actions and
liabilities, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
(d) Neither the Borrower nor any of its Subsidiaries is undertaking, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(e) To the knowledge of the Borrower, all Hazardous Materials transported by or
on behalf of any Loan Party or any of its Subsidiaries from any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries for off-site disposal have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.
(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.
(g) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Subsidiaries and their respective businesses, operations and properties are and
have been in compliance with all Environmental Laws.
SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 or except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, the Borrower and its Subsidiaries have timely
filed all Federal and state and other tax returns and reports required to be
filed, and have timely paid all Federal and state and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
SECTION 5.11. ERISA Compliance.
(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other Federal or state Laws.

113

--------------------------------------------------------------------------------




(b) (i) No ERISA Event has occurred; (ii) no Pension Plan has an “accumulated
funding deficiency” (as defined in Section 412 of the Code), whether or not
waived and, on and after the effectiveness of the Pension Act, no Pension Plan
has failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
(c) Except where noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders, and neither a Loan Party nor any
Subsidiary have incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended fiscal
year of a Loan Party or Subsidiary (based on the actuarial assumptions used for
purposes of the applicable jurisdiction’s financial reporting requirements), did
not exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.
SECTION 5.12. Subsidiaries; Equity Interests. As of the Closing Date, neither
the Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests in the Borrower and the Material Subsidiaries have been validly
issued, are fully paid and nonassessable and all Equity Interests owned by
Holdings or any other Loan Party are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any nonconsensual Lien
that is permitted under Section 7.01. As of the Closing Date, Schedule 5.12
(a) sets forth the name and jurisdiction of each Subsidiary, Schedule
5.12(b) sets forth the ownership interest of Holdings, the Borrower and any of
their Subsidiaries in each of their Subsidiaries, including the percentage of
such ownership and Schedule 5.12 (c) identifies each Person the Equity Interests
of which are required to be pledged on the Closing Date pursuant to the
Collateral and Guarantee Requirement.

114

--------------------------------------------------------------------------------




SECTION 5.13. Margin Regulations; Investment Company Act.
(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.
(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.
SECTION 5.15. Intellectual Property; Licenses, Etc. To the knowledge of the
Borrower, each of the Loan Parties and their Subsidiaries own, license or
possess the right to use, all of the trademarks, service marks, trade names,
domain names, copyrights, patents, patent rights, technology, software, know-how
database rights, design rights, trade secrets, and other intellectual property
rights including any applications or registrations relating thereto
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, without conflict with
the rights of any Person, except to the extent such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction the Loan Parties, on a consolidated basis, are Solvent.

115

--------------------------------------------------------------------------------




SECTION 5.17. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.
SECTION 5.18. Patriot Act. To the extent applicable, each Loan Party and each
Subsidiary of each Loan Party is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE VI
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:
SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
(a) as soon as available, but in any event within one hundred and twenty
(120) days after the end of the 2007 fiscal year and within ninety (90) days
after the end of each fiscal year of the Borrower, beginning with the 2008
fiscal year a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of PricewaterhouseCoopers LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;
(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended on or about June 30, 2007), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and

116

--------------------------------------------------------------------------------




the related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes;
(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and
(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s (or any direct or
indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such information relates to a parent of the Borrower, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to the
Borrower (or such parent), on the one hand, and the information relating to the
Borrower and the Restricted Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of PricewaterhouseCoopers LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

117

--------------------------------------------------------------------------------




SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, setting forth, among other
things, computations in reasonable detail demonstrating compliance with the
covenant contained in Section 7.14;
(b) with respect to the Borrower, promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which any Loan Party files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries having an
aggregate outstanding principal amount greater than the Threshold Amount or
pursuant to the terms of any High Yield Notes Documentation or Junior Financing
Documentation, in each case, so long as the aggregate outstanding principal
amount thereunder is greater than the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;
(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report, (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) and (iii) a list of each Subsidiary that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Closing Date or the date of
the last such list;
(e) (i) promptly following any request by a Lender therefor, on and after the
effectiveness of the Pension Act, copies of (i) any documents described in
Section 101(k)(1) of ERISA that the Borrower and any of its ERISA Affiliates
have received with respect to any Multiemployer Plan and (ii) any notices
described in Section 101(l)(1) of ERISA that the Borrower or any of its ERISA
Affiliates have received with respect to any Plan or Multiemployer Plan;
provided that if the Borrower or any of its ERISA Affiliates have not received
such documents or notices from the administrator or sponsor

118

--------------------------------------------------------------------------------




of the applicable Plan or Multiemployer Plan, the Borrower or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.
SECTION 6.03. Notices. Promptly after obtaining actual knowledge thereof, notify
the Administrative Agent:
(a) of the occurrence of any Default; and
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including such matters arising out of or resulting
from (i) breach or non-performance of, or any default or event of default under,
a Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation or proceeding between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.

119

--------------------------------------------------------------------------------




Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.
SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.
SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.
SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.
SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.
SECTION 6.08. Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, other than such orders, writs, injunctions and
decrees as to which an appeal has been timely and properly taken in good faith,
except if the failure to comply therewith could not reasonably be expected to
have a Material Adverse Effect.

120

--------------------------------------------------------------------------------




SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.
SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Subsidiary) and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.
SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
(a) upon the formation or acquisition of any new direct or indirect wholly owned
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Subsidiary as a Restricted
Subsidiary or any Subsidiary becoming a Material Subsidiary:
(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its discretion:
(A) cause each such Domestic Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

121

--------------------------------------------------------------------------------




(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) the
Guaranty, Mortgages, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement;
(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and
instruments evidencing the intercompany Indebtedness held by such Restricted
Subsidiary and required to be pledged pursuant to the Collateral Documents,
indorsed in blank to the Collateral Agent;
(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including, in
the case of Domestic Subsidiaries, the recording of Mortgages, the filing of
Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates) may be necessary in the reasonable opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in equity or at law),
(ii) within thirty (30) days after the request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its sole
discretion), deliver to the Administrative Agent a signed copy of

122

--------------------------------------------------------------------------------




an opinion, addressed to the Administrative Agent and the other Secured Parties,
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent as to such matters set forth in this Section 6.11(a) as the Administrative
Agent may reasonably request, and
(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports.
(b) (i) the Borrower shall obtain the security interests and Guarantees set
forth on Schedule 1.01A on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01A; and
(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party, and if such Material Real Property shall not already
be subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, the Borrower shall give notice thereof to the Administrative Agent
and promptly thereafter shall cause such real property to be subjected to a Lien
to the extent required by the Collateral and Guarantee Requirement and will
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including, as applicable, the actions referred to
in Section 6.13(b).
SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations and properties; and, (c) in
each case to the extent required by applicable Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws.
SECTION 6.13. Further Assurances.
(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

123

--------------------------------------------------------------------------------




(b) In the case of any Material Real Property, provide the Administrative Agent
with Mortgages with respect to such owned real property within thirty (30) days
(or such longer period as the Administrative Agent may agree in its sole
discretion) of the acquisition of, or, if requested by the Administrative Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:
(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;
(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;
(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and
(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.
SECTION 6.14. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation, the Borrower
shall be in compliance with the Senior Secured Leverage Test (calculated on a
Pro Forma Basis) (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations

124

--------------------------------------------------------------------------------




demonstrating satisfaction of such test) and (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of the High Yield Notes or any Junior Financing, as applicable. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the net book value of the Borrower’s investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.
ARTICLE VII
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly:
SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the Closing Date and listed on Schedule 7.01(b);
(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;
(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the Borrower or the applicable Restricted Subsidiary, as the case may be, to
the extent required in accordance with GAAP;
(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

125

--------------------------------------------------------------------------------




(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;
(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any Material Subsidiary and any exception on
the title polices issued in connection with the Mortgaged Property;
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
(i) (x) Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and (y) Liens on assets of
Restricted Subsidiaries that are not Loan Parties securing Indebtedness
permitted pursuant to Section 7.03(o);
(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any material Subsidiary, taken as a whole, or
(ii) secure any Indebtedness;
(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

126

--------------------------------------------------------------------------------




(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (o) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
(n) Liens on property of any Foreign Subsidiary securing Indebtedness incurred
pursuant to Section 7.03(i) or Section 7.03(w) in an aggregate amount
outstanding not exceeding $50,000,000;
(o) Liens securing Indebtedness incurred pursuant to Section 7.03(h);
(p) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) other than Indebtedness owed to a
Person that is not a Loan Party;
(q) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) and the replacement, extension
or renewal of any Lien permitted by this clause (q) upon or in the same property
previously subject thereto in connection with the replacement, extension or
renewal (without increase in the amount or any change in any direct or
contingent obligor) of the amount or value secured thereby; provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(f) or (h);
(r) any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;
(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;
(t) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

127

--------------------------------------------------------------------------------




(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;
(v) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(w) [Reserved];
(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
(y) Liens arising from precautionary Uniform Commercial Code financing statement
filings;
(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(aa) Liens on the Collateral (but not any other assets) securing Indebtedness
under a Second Lien Facility or Permitted Other Debt (or any Permitted
Refinancing in respect thereof); provided such Liens are subject to a First Lien
Intercreditor Agreement or a Second Lien Intercreditor Agreement, as applicable
(or, in the case of any Permitted Refinancing thereof, another intercreditor
agreement containing terms that are at least as favorable to the Secured Parties
as those contained in the Second Lien Intercreditor Agreement);
(bb) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;
(cc) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Material Subsidiary;
(dd) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(ee) Liens securing letters of credit in a currency other than Dollars permitted
under Section 7.03(q) in an aggregate amount not to exceed $15,000,000 at any
time outstanding;

128

--------------------------------------------------------------------------------




(ff) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i), (q) and (aa) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property (x) covered by such
Lien or (y) financed by Indebtedness permitted under Section 7.03(c)(1),
(f) (h) or (v), as applicable, and (B) proceeds and products thereof, and
(ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03; and
(gg) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $75,000,000 at any time outstanding.
SECTION 7.02. Investments. Make or hold any Investments, except:
(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;
(b) loans or advances to officers, directors and employees of the Borrower (or
any direct or indirect parent thereof) and the Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of the Borrower (or any direct or indirect parent
thereof or after a Qualifying IPO any Intermediate Holding Company) (provided
that the amount of such loans and advances shall be contributed to the Borrower
in cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$10,000,000;
(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;
(d) Investments (i) by any Loan Party in any other Loan Party (other than
Holdings or any Intermediate Holding Company), (ii) by any Non-Loan Party in any
other Non-Loan Party that is a Restricted Subsidiary, (iii) by any Non-Loan
Party in any Loan Party, (iv) by any Loan Party in any Non-Loan Party that is a
Restricted Subsidiary; provided that all such Investments pursuant to this
clause (iv) shall be in the form of intercompany loans and evidenced by notes
that have been pledged (individually or pursuant to a global note) to the
Collateral Agent for the benefit of the Lenders (provided that in order to
comply with the laws and regulations of a jurisdiction where such Non-Loan Party
is located or organized, Investments in an aggregate amount not to exceed
$50,000,000 may be structured as an equity contribution or otherwise in a form
other than an intercompany loan (with unused amounts in any calendar year being
carried over to the next succeeding calendar year only, subject to a maximum of
$100,000,000 in any calendar year)); provided, further that to the extent that
the amount of intercompany loans outstanding to any Non-Loan Party pursuant to
this clause (iv) exceeds $30,000,000, such Non-Loan Party shall not be entitled
to incur secured Indebtedness in excess of 50% of the aggregate amount of all
such intercompany loans outstanding to such Non-Loan Party;

129

--------------------------------------------------------------------------------




(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;
(g) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(g) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of any
Investment permitted pursuant to this Section 7.02(g) is not increased from the
amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date or as otherwise permitted by this
Section 7.02;
(h) Investments in Swap Contracts permitted under Section 7.03;
(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;
(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of the Borrower (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):
(A) subject to clause (B) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the avoidance of doubt, this clause (A) shall
not override any provisions of the Collateral and Guarantee Requirement);
(B) the aggregate amount of consideration paid in respect of acquisitions of
Persons that do not become Loan Parties (giving effect to any Investments
permitted under Section 7.02(r)) shall not exceed the greater of $30,000,000 and
1.5% of Total Assets at the time of each such

130

--------------------------------------------------------------------------------




Investment (with the fair market value of each such Investment being measured at
the time made and without giving effect to subsequent changes in value) (net of
any return representing a return of capital in respect of any such Investment);
(C) the acquired property, assets, business or Person is in the same or
complimentary line of business as the Borrower and the Subsidiaries, taken as a
whole;
(D) the board of directors (or similar governing body) of the person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);
(E) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Senior Secured Leverage Ratio (calculated on a Pro Forma Basis)
shall be no greater than 5.25 to 1.00 and, satisfaction of such requirement
shall be evidenced by a certificate from the Chief Financial Officer or
Treasurer of the Borrower demonstrating such satisfaction calculation in
reasonable detail; and
(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
(k) the Transaction;
(l) Investments in the ordinary course of business consisting of Article III
endorsements for collection or deposit and Article IV customary trade
arrangements with customers consistent with past practices;
(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(n) loans and advances to the Borrower (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to the Borrower (or such direct or
indirect parent) in accordance with Section 7.06(f) or (g);

131

--------------------------------------------------------------------------------




(o) so long as immediately after giving effect to any such Investment no Default
has occurred and is continuing, other Investments that do not exceed the greater
of (i) $100,000,000 and (ii) 4% of Total Assets in the aggregate, net of any
return representing return of capital in respect of any such investment and
valued at the time of the making thereof; provided that, such amount shall be
increased by (i) the Net Cash Proceeds of Permitted Equity Issuances contributed
to the Borrower that are Not Otherwise Applied and (ii) without duplication of
clause (i) above, if as of the last day of the immediately preceding Test
Period, the Borrower shall have been in compliance with the Senior Secured
Leverage Test (calculated on a Pro Forma Basis), the Available Amount that is
Not Otherwise Applied;
(p) advances of payroll payments to employees in the ordinary course of
business;
(q) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or by any Intermediate Holding
Company or direct or indirect parent of Holdings after a Qualifying IPO of
Holdings, such Intermediate Holding Company or such direct or indirect parent of
Holdings);
(r) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(s) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(t) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;
(u) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05; and
(v) Investments in, and solely to the extent contemplated by the organizational
documents (as in existence on the Closing Date) of, joint ventures to which the
Borrower or the Restricted Subsidiaries are a party on the Closing Date;

132

--------------------------------------------------------------------------------




provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of any Junior
Financing.
SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a) Unsecured Indebtedness of the Borrower or any Restricted Subsidiary;
provided that both immediately prior and after giving Pro Forma Effect to such
incurrence no Default or Event of Default shall exist or result therefrom;
(b) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;
(c) Indebtedness (i) outstanding on the Closing Date and listed on
Schedule 7.03(c) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the Closing Date;
(d) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder (except that a Restricted Subsidiary that is a Non-Loan Party may not,
by virtue of this Section 7.03(d), Guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 7.03); provided that
(A) no Guarantee by any Restricted Subsidiary of any High Yield Note, Second
Lien Facility or Junior Financing shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;
(e) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not a Loan Party shall be subject to
the subordination terms set forth in Section 5.03 of the Security Agreement;
(f) so long as the aggregate amount of Indebtedness incurred pursuant to this
clause (f) does not exceed the greater of $100,000,000 and 4% of Total Assets,
(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(f) and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);

133

--------------------------------------------------------------------------------




(g) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;
(h) Indebtedness of any Restricted Subsidiary assumed in connection with any
Permitted Acquisition; provided that (x) such Indebtedness (i) was not incurred
in contemplation of such Permitted Acquisition, (ii) is secured only by the
assets acquired in the applicable Permitted Acquisition (including any acquired
Equity Interests), (iii) the only obligors with respect to any Indebtedness
incurred pursuant to this paragraph shall be those Persons who were obligors of
such Indebtedness prior to such Permitted Acquisition (and any owner of any
Equity Interests of a Subsidiary acquired in such Permitted Acquisition, which
owner may provide only a non-recourse pledge of such Equity Interests to support
such Indebtedness), and (y) both immediately prior and after giving effect
thereto no Default shall exist or result therefrom;
(i) (i) Indebtedness of any Restricted Subsidiary (A) assumed in connection with
any Permitted Acquisition; provided that such Indebtedness is not incurred in
contemplation of such Permitted Acquisition, or (B) incurred to finance a
Permitted Acquisition and (ii) any Permitted Refinancing of the foregoing;
provided, that in the case of each of (i) and (ii) above, such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof (w) is
unsecured or is subordinated to the Obligations on terms no less favorable to
the Lenders than the subordination terms set forth in the Senior Subordinated
Notes Indenture as of the Closing Date, (x) both immediately prior and after
giving effect thereto, no Default shall exist or result therefrom, (y) matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the Maturity Date of the Term Loans (it being
understood that such Indebtedness may have mandatory prepayment, repurchase or
redemptions provisions satisfying the requirement of clause (z) hereof) and
(z) has terms and conditions (other than interest rate and redemption premiums),
taken as a whole, that are not materially less favorable to the Borrower as the
terms and conditions of the Senior Subordinated Notes as of the Closing Date;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees); provided further that
notwithstanding anything contained in the Loan Documents to the contrary,
(a) the only obligors with respect to any Indebtedness incurred pursuant to
clause (A) of this paragraph or any Permitted Refinancing of Indebtedness in
respect thereof shall be those Persons who were obligors of such Indebtedness
immediately prior to such Permitted Acquisition and (b) Restricted Subsidiaries
that are Non-Loan Parties may not incur Indebtedness pursuant to this clause
(i) in an aggregate outstanding amount in excess of 5% of Foreign Subsidiary
Total Assets;

134

--------------------------------------------------------------------------------




(j) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;
(k) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower (or any direct or
indirect parent of the Borrower) permitted by Section 7.06;
(l) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;
(m) Indebtedness consisting of obligations of the Borrower or any of the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
(n) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;
(o) Indebtedness in an aggregate principal amount not to exceed $75,000,000 at
any time outstanding;
(p) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(q) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;
(r) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(s) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is non recourse (except for Standard
Securitization Undertakings) to the Borrower or any of its Restricted
Subsidiaries;

135

--------------------------------------------------------------------------------




(t) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;
(u) Indebtedness in respect of the High Yield Notes and any Permitted
Refinancing thereof;
(v) (i) Indebtedness under a Second Lien Facility in an aggregate principal
amount not to exceed $100,000,000 at any time outstanding; provided that at the
time of the incurrence of such Indebtedness and after giving Pro Forma Effect
thereto, no Default exists or would result therefrom, and (ii) Permitted
Refinancings in respect thereof; provided that the amount of Indebtedness
incurred pursuant to this clause (v) shall reduce on a dollar-for-dollar basis
the Incremental Availability; and
(w) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(w) and then outstanding, does not exceed 5% of Foreign Subsidiary Total Assets,
which Indebtedness shall be secured only to the extent permitted by
Section 7.01(n);
(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above; and
(y) Indebtedness in respect of (i) any Permitted Other Debt, including any
Permitted Other Debt issued or incurred in exchange for, or which modifies,
extends, refinances, renews, replaces or refunds existing Permitted Other Debt
that was itself initially issued to refinance Term Loans pursuant to this
Agreement and (ii) any Permitted Refinancing thereof.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.
For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness

136

--------------------------------------------------------------------------------




described in clauses (a) through (x) above, the Borrower shall, in its sole
discretion, classify and reclassify or later divide, classify or reclassify such
item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one or more of the above
clauses; provided that (i) all Indebtedness outstanding under the Loan Documents
will be deemed to have been incurred on such date in reliance only on the
exception in clause (b) of Section 7.03, and (ii) all Indebtedness outstanding
under the High Yield Notes will be deemed to have been incurred on such date in
reliance only on the exception of clause (u) of Section 7.03.
SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a) Any Intermediate Holding Company or any Restricted Subsidiary may merge with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that (x) the Borrower shall be the
continuing or surviving Person and (y) such merger does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia, or (ii) any Intermediate Holding Company or
any one or more other Restricted Subsidiaries other than the Borrower; provided
that when any Restricted Subsidiary that is a Loan Party or any Intermediate
Holding Company is merging with another Restricted Subsidiary, a Loan Party
(other than any Intermediate Holding Company) shall be the continuing or
surviving Person;
(b) (i) any Subsidiary that is a Non-Loan Party may merge or consolidate with or
into any other Subsidiary that is a Non-Loan Party and (ii) any Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form if
the Borrower determines in good faith that such action is in the best interests
of the Borrower and its Subsidiaries and if not materially disadvantageous to
the Lenders (for the avoidance of doubt, any Domestic Subsidiary of the Borrower
that is a corporation may convert to a limited liability company and such
conversion shall not be deemed to be materially disadvantageous to the Lenders);
(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;
(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the

137

--------------------------------------------------------------------------------




Successor Borrower shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent (including a Security Agreement Supplement (as
defined in the Security Agreement)), (C) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Guaranty confirmed that its Guarantee shall apply to the Successor Borrower’s
obligations under this Agreement, (D) each Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;
(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary (other than the Borrower) may merge with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11;
(f) so long as no Default exists or would result therefrom and no material
assets have been transferred to such Subsidiaries from the Borrower or any
Subsidiary thereof from the Closing Date to the date of such dissolution or
liquidation, the Subsidiaries listed on Schedule 7.04(f) may be dissolved or
liquidated;
(g) the Merger may be consummated; and
(h) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;

138

--------------------------------------------------------------------------------




(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);
(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);
(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;
(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;
(f) (A) Dispositions of property pursuant to the Jackson Transaction and
(B) Dispositions of property pursuant to sale-leaseback transactions; provided
that (i) with respect to such property owned by the Borrower and the Restricted
Subsidiaries on the Closing Date, the fair market value of all property so
Disposed of after the Closing Date (taken together with the aggregate book value
of all property Disposed of pursuant to Section 7.05(j)) shall not exceed five
percent (5%) of Total Assets per year (with unused amounts in any calendar year
being carried over to the next succeeding calendar year only) and (ii) with
respect to such property acquired by the Borrower or any Restricted Subsidiary
after the Closing Date, the applicable sale-leaseback transaction occurs within
two hundred and seventy (270) days after the acquisition or construction (as
applicable) of such property;
(g) Dispositions in the ordinary course of business of Cash Equivalents;
(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;
(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed five
percent (5%) of Total Assets per year (with unused amounts in any calendar year
being carried over to the next succeeding calendar year only) and (iii) with

139

--------------------------------------------------------------------------------




respect to any Disposition pursuant to this clause (j) for a purchase price in
excess of $20,000,000, the Borrower or a Restricted Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents (in
each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(l) and clauses (i) and (ii) of Section 7.01(t));
provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Restricted
Subsidiary from such transferee that are converted by such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition and (C) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of 2.5% of Total Assets at the time of the receipt of such Designated
Non-Cash Consideration, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;
(k) Dispositions listed on Schedule 7.05(k) (“Scheduled Dispositions”);
(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(m) any Disposition of Securitization Assets to a Securitization Subsidiary;
(n) Dispositions of accounts receivable in connection with the collection or
compromise thereof;
(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; and
(p) the unwinding of any Swap Contract;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and (i) and except for Dispositions from a
Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than the Borrower or any Restricted Subsidiary, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
or the Collateral Agent, as applicable, shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

140

--------------------------------------------------------------------------------




SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
(b) the Borrower may (i) redeem in whole or in part any of its Equity Interests
for another class of Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests; provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Equity Interests are at least as advantageous to the Lenders as those
contained in the Equity Interests redeemed thereby or (ii) the Borrower and each
Restricted Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;
(c) Restricted Payments made on the Closing Date to consummate the Transaction;
(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 or 7.08 other than
Section 7.08(f);
(e) repurchases of Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
(f) the Borrower or any Restricted Subsidiary may pay (or make Restricted
Payments to allow any direct or indirect parent thereof (including Holdings) to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of the Borrower or any such direct or indirect parent
thereof (including Holdings) by any future, present or former employee, director
or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower or any such direct or indirect parent thereof (including Holdings) or
any of its Subsidiaries pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director or consultant of the Borrower or any such
direct or indirect parent thereof (including Holdings) or any of its
Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this clause (f) shall not exceed $15,000,000 in any calendar year
(which shall increase to $30,000,000 subsequent to the

141

--------------------------------------------------------------------------------




consummation of a Qualifying IPO of Holdings or any direct or indirect parent
thereof, as the case may be) (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $20,000,000 in any calendar year (which
shall increase to $40,000,000 subsequent to the consummation of a Qualifying IPO
of Holdings or any direct or indirect parent thereof, as the case may be));
provided, further that such amount in any calendar year may be increased by an
amount not to exceed:
(i) the Net Cash Proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of the Borrower and, to the extent contributed to
the Borrower, Equity Interests of any of the Borrower’s direct or indirect
parent companies, in each case to members of management, directors or
consultants of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the Closing Date; plus
(ii) the Net Cash Proceeds of key man life insurance policies received by
Holdings (to the extent contributed to the Borrower), the Borrower or its
Restricted Subsidiaries; less
(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);
and provided further that cancellation of Indebtedness owing to Holdings or the
Borrower from members of management of the Borrower, any of the Borrower’s
direct or indirect parent companies or any of the Restricted Subsidiaries in
connection with a repurchase of Equity Interests of the Borrower or any of its
direct or indirect parent companies will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Agreement; provided, further, that the value of any Equity Interests
repurchased, retired or acquired pursuant to this clause (f) shall be determined
based on the imputed per share (or interest) price of any such Equity Interest
as of the Closing Date.
(g) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower:
(i) so long as the Borrower is treated as a pass-through entity of which such
direct or indirect parent is a owner or a partner, or is a member of a
consolidated or combined group that includes such direct or indirect parent, for
U.S. federal, state or local income tax purposes, the Borrower may pay to such
direct or indirect parent the amount of U.S. federal, state and local income
taxes, as the case may be, incurred by such direct or indirect parent but only
to the extent such income taxes are attributable to the income of the Borrower
and its Subsidiaries (excluding any Subsidiaries that are neither a pass-through
entity nor a member of a consolidated or a combined group that includes a direct
or indirect parent); provided that the amount of such payments in any fiscal
year does not exceed the amount that the Borrower and such Subsidiaries would
have been required to pay in respect of such federal, state and local taxes for
such fiscal year if the Borrower and such Subsidiaries were members of a
consolidated or combined group of which the Borrower was the common parent
corporation.

142

--------------------------------------------------------------------------------




(ii) the proceeds of which shall be used to pay its operating costs and expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, attributable to the ownership or operations of
the Borrower and its Subsidiaries (including any reasonable and customary
indemnification claims made by directors or officers of any direct or indirect
parent of the Borrower attributable to the ownership or operations of the
Borrower and its Subsidiaries);
(iii) the proceeds of which shall be used to pay the Borrower’s pro rata share
of any franchise taxes and other fees, taxes and expenses required to maintain
its (or so long as its direct or indirect parents directly or indirectly own no
other assets than the Equity Interest in the Borrower any of its direct or
indirect parents’) corporate existence;
(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be held by it or contributed to a
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into a Restricted Subsidiary in
order to consummate such Permitted Acquisition, in each case, in accordance with
the requirements of Section 6.11;
(v) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and
(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of the Borrower to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;
(h) the Borrower or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;
(i) [Reserved;]

143

--------------------------------------------------------------------------------




(j) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;
(k) the declaration and payment of dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Closing Date, of up to
6% per annum of the net proceeds received by or contributed to the Borrower in
or from any such public offering, other than public offerings with respect to
the Borrower’s common stock registered on Form S–4 or Form S–8;
(l) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options;
(m) Restricted Payments in an amount equal to any reduction in taxes actually
realized by the Borrower and the Restricted Subsidiaries in the form of refunds
or credits or from deductions when applied to offset income or gain as a direct
result of (i) Transaction Expenses, (ii) commitment and other financing fees or
(iii) severance, change in control and other compensation expense incurred in
connection with the exercise, repurchase, rollover or payout of stock options or
bonuses, in each case in connection with the Transaction;
(n) the redemption in full of the Senior Subordinated Notes on the Restatement
Date; and
(o) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom and the Senior
Secured Leverage Ratio (after giving Pro Forma Effect to such additional
Restricted Payments) shall be no greater than 4.25 to 1.00, the Borrower may
make additional Restricted Payments in an aggregate amount, together with the
aggregate amount of (1) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(v) and (2) loans and advances to any direct or indirect parent
of the Borrower made pursuant to Section 7.02(n) in lieu of Restricted Payments
permitted by this clause (o), not to exceed the sum of (i) greater of
$50,000,000 and two percent (2%) of Total Assets, (ii) the aggregate amount of
the Net Cash Proceeds of Permitted Equity Issuances contributed to the Borrower
that are Not Otherwise Applied and (iii) without duplication of clause
(ii) above, the amount of the Available Amount that is Not Otherwise Applied.
Notwithstanding anything to the contrary herein, the Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, make any
Restricted Payment consisting of any proceeds from a Qualified Securitization
Transaction.

144

--------------------------------------------------------------------------------




SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.
SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with Parent or any Affiliate of Parent, whether or not in the ordinary
course of business, other than (a) transactions between or among the Borrower or
any Restricted Subsidiary or any entity that becomes a Restricted Subsidiary as
a result of such transaction, (b) transactions on terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the
Transaction and the payment of fees and expenses related to the Transaction,
(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Borrower or any of its Subsidiaries or any direct or indirect
parent of the Borrower in connection with the Transaction, (e) the payment of
management and monitoring fees to the Sponsor in an aggregate amount in any
fiscal year not to exceed the amount permitted to be paid pursuant to the
Sponsor Management Agreement as in effect on the Closing Date and any Sponsor
Termination Fees not to exceed the amount set forth in the Sponsor Management
Agreement as in effect on the Closing Date and related indemnities and
reasonable expenses, (f) equity issuances, repurchases, retirements or other
acquisitions or retirements of Equity Interests by the Borrower permitted under
Section 7.06, (g) loans and other transactions by the Borrower and the
Restricted Subsidiaries to the extent permitted under this Article VII,
(h) employment and severance arrangements between the Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements, (i) payments by the Borrower (and any
direct or indirect parent thereof) and the Restricted Subsidiaries pursuant to
the tax sharing agreements among the Borrower (and any such direct or indirect
parent thereof) and the Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries, (j) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers, employees
and consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries, (k) transactions pursuant to permitted agreements in existence on
the Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(l) dividends, redemptions and repurchases permitted under Section 7.06,
(m) customary payments by the Borrower and any Restricted Subsidiaries to the
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of the Borrower in good faith
and (n) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing.

145

--------------------------------------------------------------------------------




SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is a Non-Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which (i) (x) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 7.09) are listed on
Schedule 7.09 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Restricted Subsidiary; provided
further that this clause (ii) shall not apply to Contractual Obligations that
are binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14, (iii) represent Indebtedness of a Restricted Subsidiary which is a
Non-Loan Party which is permitted by Section 7.03, (iv) arise in connection with
any Lien permitted by Section 7.01(v) or any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(f), 7.03(g), 7.03(o) or
7.03(v) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or, in the case of Indebtedness incurred
pursuant to Section 7.03(h) only, to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness (ix) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) are customary
restrictions contained in the Second Lien Facility, The Senior Notes Indenture
or the Senior Subordinated Notes Indenture and (xiii) arise in connection with
cash or other deposits permitted under Section 7.01.
SECTION 7.10. Use of Proceeds. Use the proceeds of (i) the Initial Term Loans,
together with the proceeds of the issuance of the High Yield Notes and Equity
Contribution for any purpose other than to finance the repayment of all amounts
outstanding under the Existing Credit Agreement and certain other existing
Indebtedness of PFGI and pay the Purchase Price and the Transaction Expenses on
the Closing Date, (ii) the Restatement Revolving Credit Loans for any purpose
other than to refinance the

146

--------------------------------------------------------------------------------




Initial Revolving Credit Loans (if any) and, with any other Revolving Credit
Loan, for any purpose other than for working capital and other general corporate
purposes of the Borrower and its Subsidiaries, including the financing of
Permitted Acquisitions; (iii) Swing Line Loans (as well as Letters of Credit)
for any purpose other than for general corporate purposes of the Borrower and
its Subsidiaries, or (iv) the Tranche E Term Loans, together with cash on the
balance sheet of the Loan Parties, for any purpose other than to finance the
prepayment in full of the Tranche D Term Loans and the Senior Subordinated Notes
on the Restatement Date, and to pay related fees, costs and expenses.
SECTION 7.11. Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.
SECTION 7.12. Prepayments, Etc. of Indebtedness.
(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments (with respect
to the Second Lien Facility) shall be permitted) the Senior Subordinated Notes
(except as set forth in clause (iv) below), the Second Lien Facility, any
subordinated Indebtedness incurred under Sections 7.03(a), 7.03(h) or 7.03(n) or
any other Indebtedness that is or is required to be subordinated to the
Obligations pursuant to the terms of the Loan Documents (collectively, “Junior
Financing”) or make any payment in violation of any subordination terms of any
Junior Financing Documentation, except (i) the refinancing thereof with the Net
Cash Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if applicable, is permitted pursuant to
Section 7.03(h)), to the extent not required to prepay any Loans or Facility
pursuant to Section 2.05(b) or the prepayment thereof with Declined Proceeds,
(ii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary to the extent permitted
by the Collateral Documents, (iv) the prepayment of Senior Subordinated Notes on
the Restatement Date and (v) if, as of the last day of the immediately preceding
Test Period (after giving Pro Forma Effect to such prepayments, redemptions,
purchases, defeasances and other payments) the Borrower is in compliance with
the Senior Secured Leverage Test, prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to Section 7.06(o) and (2) loans and
advances to Holdings made pursuant to Section 7.02(n), not to exceed the sum of
(A) the greater of $50,000,000 or 2% of Total Assets, (B) the amount of the Net
Cash Proceeds of Permitted Equity Issuances contributed to the Borrower that are
Not Otherwise Applied, (C) without duplication of clause (B) above, the
Available Amount that is Not Otherwise Applied and

147

--------------------------------------------------------------------------------




(D) Declined Proceeds; provided, that the restrictions in this clause (a) shall
not apply to any prepayment, redemption, purchase, defeasance or any other
satisfaction of any Junior Financing consummated within a period of 12 months
prior to the scheduled maturity thereof, so long as such Junior Financing is
scheduled to mature prior to the Maturity Date.
(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation or
Second Lien Facility Documentation without the consent of the Arrangers.
SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries. Permit any
wholly owned Domestic Subsidiary that is a Restricted Subsidiary to become a
non-wholly owned Subsidiary, except (other than with respect to the Borrower) to
the extent such Restricted Subsidiary continues to be a Guarantor or in
connection with a Disposition of all or substantially all of the assets or all
of the Equity Interests of such Restricted Subsidiary permitted by Section 7.05
or the designation of such Restricted Subsidiary as an Unrestricted Subsidiary
pursuant to Section 6.14.
SECTION 7.14. Net First Lien Leverage Ratio. Permit the Net First Lien Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower (or, if less, the number of full fiscal quarters subsequent to the
Restatement Date) ending with the last day of any fiscal quarter to exceed
5.25:1.00.
ARTICLE VIII
Events of Default and Remedies
SECTION 8.01. Events of Default. Any of the following events referred to in any
of clauses (a) through (m) inclusive of this Section 8.01 shall constitute an
“Event of Default”:
(a) Non-Payment. Any Loan Party or any other Guarantor fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or
(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII; or
(c) Other Defaults. Any Loan Party or any other Guarantor fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after receipt by the
Borrower of written notice thereof by the Administrative Agent to the Borrower;
or

148

--------------------------------------------------------------------------------




(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; provided that, those representations
and warranties in Section 5.09 (b), (c) and (e) (other than those regarding
formerly owned, leased or operated properties) that are qualified by the
knowledge of Holdings or the Borrower shall be deemed not so qualified for the
purpose of determining the occurrence of an Event of Default; or
(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that such failure is unremedied and is not waived by the holders of such
Indebtedness; or
(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant

149

--------------------------------------------------------------------------------




of attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or
(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan that could
reasonably be expected to result in a Material Adverse Effect; or
(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
or any Guarantor contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party or any Guarantor denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or
(k) Change of Control. There occurs any Change of Control; or
(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to

150

--------------------------------------------------------------------------------




it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied or failed to
acknowledge coverage, or (ii) any of the Equity Interests of the Borrower
ceasing to be pledged pursuant to the Security Agreement free of Liens other
than Liens created by the Security Agreement or any nonconsensual Liens arising
solely by operation of Law; or
(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties and Guarantors under the Loan Documents for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) or “Senior Secured Financing” (or
any comparable term) under, and as defined in any Junior Financing
Documentation, (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
Junior Financing, if applicable, or (iii) if applicable, the Second Lien
Intercreditor Agreement (or, with respect to any Permitted Refinancing in
respect of any Second Lien Facility, any other intercreditor agreement as
described in clause (e) of the definition of the term “Permitted Refinancing”)
shall, in whole or in part, cease to be effective or otherwise cease to be
legally valid, binding and enforceable against the holders of any Indebtedness
under the Second Lien Facility or such Permitted Refinancing, as the case may
be.
SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

151

--------------------------------------------------------------------------------




SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that is not a Material
Subsidiary (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).
SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent in
their respective capacities as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Sixth, to the payment of all other Obligations of the Loan Parties and
Guarantors that are due and payable to the Administrative Agent and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date; and

152

--------------------------------------------------------------------------------




Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
SECTION 8.05. Borrower’s Right to Cure.
(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event of any Event of Default resulting from a violation of the covenant set
forth in Section 7.14 and until the expiration of the tenth (10th) day after the
date on which financial statements are required to be delivered with respect to
the applicable fiscal quarter hereunder, Holdings and any direct or indirect
parent thereof (or, after a Qualifying IPO, any Intermediate Holding Company)
may engage in a Permitted Equity Issuance to any of the Equity Investors and
apply the amount of the Net Cash Proceeds thereof to increase Consolidated
EBITDA with respect to such applicable quarter; provided that such Net Cash
Proceeds (i) are actually received by the Borrower through capital contribution
of such Net Cash Proceeds by Holdings or any direct or indirect parent thereof
(or, after a Qualifying IPO, any Intermediate Holding Company) to the Borrower
no later than ten (10) days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder, (ii) are
Not Otherwise Applied and (iii) do not exceed the aggregate amount necessary to
cure such Event of Default from a violation of the covenant set forth in
Section 7.14, for any applicable period. The parties hereby acknowledge that
this Section 8.05(a) may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 7.14 and shall not result
in any adjustment to any amounts other than the amount of the Consolidated
EBITDA referred to in the immediately preceding sentence.
(b) In each period of four consecutive fiscal quarters, there shall be at least
one fiscal quarter in which no cure set forth in Section 8.05(a) is made.
ARTICLE IX
Administrative Agent and Other Agents
SECTION 9.01. Appointment and Authorization of Agents.
(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are

153

--------------------------------------------------------------------------------




expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The

154

--------------------------------------------------------------------------------




Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).
SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party, any Guarantor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
SECTION 9.04. Reliance by Agents.
(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party or Guarantor), independent
accountants and other experts selected by such Agent. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to,

155

--------------------------------------------------------------------------------




approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.
SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

156

--------------------------------------------------------------------------------




SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall severally indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of any Loan Party and without limiting the obligation of any Loan Party to do
so), pro rata, and hold harmless each Agent-Related Person from and against any
and all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Agent-Related Person’s own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction; provided that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower;
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.
SECTION 9.08. Agents in their Individual Capacities. Barclays Bank PLC and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties, the Guarantors and their respective Affiliates as though
Barclays Bank PLC were not the Administrative Agent or an L/C Issuer hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Barclays Bank PLC or its Affiliates may receive
information regarding any Loan Party, any Guarantor or any of their Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party, such Guarantor or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Barclays Bank PLC and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include Barclays Bank PLC in its individual capacity.
SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for

157

--------------------------------------------------------------------------------




the Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under
Section 8.01(f) or (g) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent,” shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement. If no successor agent has accepted appointment as
the Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.
SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

158

--------------------------------------------------------------------------------




(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:
(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Borrower or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;
(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);
(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the High Yield Notes or any Junior Financing;

159

--------------------------------------------------------------------------------




(d) if any Subsidiary Guarantor shall cease to be a Material Subsidiary, as
certified in writing by a Responsible Officer, (i) such Subsidiary shall be
automatically released from its obligations under any Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released; provided that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of the High
Yield Notes or any Junior Financing; and
(e) the Collateral Agent may, without any further consent of any Lender, enter
into (i) a First Lien Intercreditor Agreement with the collateral agent or other
representatives of holders of Permitted Other Debt that is intended to be
secured on a pari passu basis with the Obligations and/or (ii) a Second Lien
Intercreditor Agreement with the collateral agent or other representatives of
the holders of Indebtedness permitted under Section 7.03, where such
Indebtedness is secured by Liens permitted under Section 7.01. The Collateral
Agent may rely exclusively on a certificate of a Responsible Officer of the
Borrower as to whether any such other Liens are permitted. Any First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement entered into by
the Collateral Agent in accordance with the terms of this Agreement shall be
binding on the Secured Parties.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.
SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent”, “joint bookrunner” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
SECTION 9.13. Appointment of Supplemental Administrative Agents.
(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of

160

--------------------------------------------------------------------------------




banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).
(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.
SECTION 9.14. Withholding Tax. To the extent required by any applicable law, any
Agent may withhold from any payment to any Lender an amount equivalent to any
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that any Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify such Agent of a change
in circumstances which rendered the exemption

161

--------------------------------------------------------------------------------




from or reduction withholding tax ineffective), such Lender shall indemnify such
Agent fully for all amounts paid, directly or indirectly, by such Agent as tax
or otherwise, including any penalties or interest and together with any expenses
incurred.
ARTICLE X
Miscellaneous
SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such amendment,
waiver or consent shall:
(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);
(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate of interest; provided that, only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;
(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.05(b)(v)(Y), 2.06(c), 8.04 or 2.13
without the written consent of each Lender affected thereby;
(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

162

--------------------------------------------------------------------------------




(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender; or
(g) change the currency in which any Loan is denominated of any Loan without the
written consent of the Lender holding such Loans;
(h) amend the definition of the term “Interest Period” so as to permit intervals
in excess of six (6) months without regard to availability to all Lenders,
without the consent of (i) with respect to the Term Loans, each Term Lender and
(ii) with respect to the Revolving Credit Loans, each Revolving Credit Lender.
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders). Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) in accordance with, and to give effect to, Sections 2.14
through 2.17.
Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.
 

163

--------------------------------------------------------------------------------




SECTION 10.02. Notices and Other Communications; Facsimile Copies.
(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document or under
any Lender Addendum shall be in writing (including by facsimile transmission).
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its signature page to the Fifth
Amendment, its Administrative Questionnaire or on Schedule 1 to the Lender
Addendum to which such Lender is a party or, to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the Borrower, the Administrative Agent, the L/C
Issuers and the Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.
(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents and any
Lender Addenda may be transmitted and/or signed by facsimile or other electronic
communication. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on all Loan Parties, the Guarantors, the Agents
and the Lenders.
(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on

164

--------------------------------------------------------------------------------




behalf of the Borrower in the absence of gross negligence or willful misconduct.
All telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the
Arrangers for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Latham & Watkins LLP and one local and
foreign counsel in each relevant jurisdiction, and (b) to pay or reimburse the
Administrative Agent, the Arrangers and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent). The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees related thereto, and other (reasonable, in the case
of Section 10.04(a)) and documented out-of-pocket expenses incurred by any
Agent. The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 10.04 shall be paid within ten (10) Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party or Guarantor fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party or such Guarantor
by the Administrative Agent in its sole discretion.
SECTION 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which

165

--------------------------------------------------------------------------------




may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (in the case of each of the following clauses (x),
(y) and (z), as finally determined by a non-appealable decision by a court of
competent jurisdiction) (x) the gross negligence or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee or agent of such
Indemnitee, (y) a material breach of the Loan Documents by such Indemnitee or of
any affiliate, director, officer, employee or agent of such Indemnitee or
(z) with respect to subparagraph (c) above, in the event the Lenders take
possession of any or all Mortgaged Properties, any act or omission by or on
behalf of any Lender with respect to such Mortgaged Property. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 10.05 shall be paid within ten
(10) Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

166

--------------------------------------------------------------------------------




SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
SECTION 10.07. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or an equal portion
of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed, it being understood that the Borrower shall
have the right to withhold its consent if the Borrower would be required to
obtain the consent of, or make a filing or registration with, a Governmental
Agency) of:
(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee;
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

167

--------------------------------------------------------------------------------




(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment of a Term Loan or any
assignment to an Agent or an Affiliate of an Agent; and
(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless each of the Borrower and the Administrative Agent
otherwise consents; provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any;
(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds; and
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.
(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

168

--------------------------------------------------------------------------------




(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Administrative Agent and any Lender (with respect to its interests only), at any
reasonable time and from time to time upon reasonable prior notice.
(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 10.15),
3.04 and 3.05 (through the applicable Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of he Treasury Regulations. The entries in the

169

--------------------------------------------------------------------------------




Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such

170

--------------------------------------------------------------------------------




obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).
SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g) or to any bona fide or
potential Eligible Assignee, transferee or Participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any Swap Contract or derivative
transaction relating to the Borrower and its obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National

171

--------------------------------------------------------------------------------




Association of Insurance Commissioners or any other similar organization)
regulating any Lender; (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); (j) disclosure on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loans;
(k) disclosures required or requested by any Governmental Authority or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify the Borrower of
any request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information; or (l) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, credit insurers
and service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from any Loan Party or its
Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to the Borrower or any of its
Subsidiaries or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08; provided that, in the case
of information received from a Loan Party after the Closing Date, such
information is clearly identified at the time of delivery as confidential or is
delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.
SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the

172

--------------------------------------------------------------------------------




case may be, to or for the credit or the account of any Subsidiary of a Loan
Party which is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code unless such Subsidiary is not a direct or
indirect subsidiary of the Borrower. Each Lender and L/C Issuer agrees promptly
to notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender or L/C Issuer, as the case may be; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Administrative Agent, each Lender and
each L/C Issuer under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender and such L/C Issuer may have.
SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

173

--------------------------------------------------------------------------------




SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
SECTION 10.15. Tax Forms.
(a) (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it may lawfully do so, deliver to the Borrower and the Administrative
Agent, on or prior to the Closing Date (or upon accepting an assignment of an
interest herein), two duly signed, properly completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from, or reduction of, United States withholding tax on all
payments to be made to such Foreign Lender by the Borrower or any other Loan
Party pursuant to this Agreement or any other Loan Document) or IRS Form W-8ECI
or any successor thereto (relating to all payments to be made to such Foreign
Lender by the Borrower or any other Loan Party pursuant to this Agreement or any
other Loan Document) or such other evidence reasonably satisfactory to the
Borrower and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, United States federal withholding tax,
including any exemption pursuant to Section 871(h) or 881(c) of the Code, and in
the case of a Foreign Lender claiming such an exemption under Section 881(c) of
the Code, a certificate that establishes in writing to the Borrower and the
Administrative Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall, to the
extent it may lawfully do so, (A) promptly submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Borrower and the Administrative Agent of any available

174

--------------------------------------------------------------------------------




exemption from, or reduction of, United States federal withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of a change in
the Lender’s circumstances requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Borrower and the
Administrative Agent and (3) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (B) promptly notify
the Borrower and the Administrative Agent of any change in the Lender’s
circumstances which would modify or render invalid any claimed exemption or
reduction.
(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender is required to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.
(iii) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.
(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9, or any successor thereto, certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax (i) on or
prior to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before the date that such form expires or becomes
obsolete, (iii) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent. If such U.S.
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any payment to such U.S. Lender an amount equivalent to the applicable
backup withholding tax imposed by the Code.
(c) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as

175

--------------------------------------------------------------------------------




applicable, on the date such Lender became a Lender or ceased to act for its own
account with respect to any payment under any of the Loan Documents, nothing in
this Section 10.15(a) or Section 10.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate. Nothing in Section 10.15(a)
shall relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that the requirements of 10.15(a)(ii) have not been
satisfied if the Borrower is entitled, under applicable Law, to rely on any
applicable forms and statements that have been provided under this Section 10.15
by the Foreign Lender that does not act or has ceased to act for its own account
under any of the Loan Documents.
(d) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
SECTION 10.16. GOVERNING LAW.
(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).
(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER

176

--------------------------------------------------------------------------------




CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.
SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so

177

--------------------------------------------------------------------------------




due in the Judgment Currency, the Administrative Agent may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from the Borrower in the
Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).
SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.
SECTION 10.22. Agent for Service of Process. The Borrower agrees that promptly
following request by the Administrative Agent it shall cause each Material
Foreign Subsidiary or for whose account a Letter of Credit is issued to appoint
and maintain an agent reasonably satisfactory to the Administrative Agent to
receive service of process in New York City on behalf of such Material Foreign
Subsidiary.
SECTION 10.23. Delivery of Lender Addenda. Each Initial Term Lender, Extending
Initial Term Lender, Post-Restatement Date Extending Lender, Tranche E Lender, a
Lender of Incremental Term Loans and Revolving Commitment Increase Lender shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrower and the
Administrative Agent.
SECTION 10.24. Amendment and Restatement. It is the intention of each of the
parties hereto that the Original Credit Agreement be amended and restated in its
entirety pursuant hereto so as to preserve and continue the perfection and

178

--------------------------------------------------------------------------------




priority of all Liens securing Indebtedness and Obligations under the Original
Credit Agreement and that all Indebtedness and Obligations of the Borrower and
the Guarantors hereunder shall be secured by the Liens evidenced under the
Collateral Documents and that the Fifth Amendment and this Agreement do not
constitute a novation or termination of the Indebtedness and Obligations
existing under the Original Credit Agreement (or serve to terminate
Section 10.04 of the Original Credit Agreement or any of the Borrower’s
obligations thereunder with respect to the existing Lenders). In addition,
unless specifically amended hereby, each of the Loan Documents shall continue in
full force and effect and that, from and after the Restatement Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to this Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



179

--------------------------------------------------------------------------------






Exhibit B
Schedule 2.03
Existing Letters of Credit
 
Issuing Bank
 
Beneficiary
 
Number
 
Current Amount
 
Effective Date
 
Expiration Date
Barclays Bank PLC
 
Fidelity and Deposit Company of Maryland
 
SB01401
 
$
100,000.00


 
March 26, 2010
 
May 1, 2012
Barclays Bank PLC
 
Arrowood Indemnity Company, On Behalf of Itself and Its Affiliated Companies
 
SB01402
 
$
129,000.00


 
March 26, 2010
 
May 1, 2012
Barclays Bank PLC
 
Woodcrest Road Associates, L.P., A Pennsylvania limited partnership d/b/a WRAAP,
L.P. in New Jersey
 
SB01424
 
$
1,000,000.00


 
May 4, 2010
 
June 15, 2012
Barclays Bank PLC
 
Zurich American Insurance Company
 
SB01425
 
$
2,850,000


 
May 4, 2010
 
May 1, 2012
Barclays Bank PLC
 
Worker’s Compensation Board -State of NY
 
SB01432
 
$
8,907,284.00


 
May 17, 2010
 
May 14, 2012
Barclays Bank PLC
 
General Electric Capital Corporation
 
SB01436
 
$
80,140.00


 
May 21, 2010
 
May 21, 2012
Barclays Bank PLC
 
Zurich American Insurance Company
 
SB01448
 
$
1,500,000.00


 
June 17, 2010
 
June 17, 2012
Barclays Bank PLC
 
Old Republic Insurance Company
 
SB01460
 
$
3,800,000.00


 
August 3, 2010
 
August 3, 2012
Barclays Bank PLC
 
Travelers Casualty and Surety Company of America, for itself, and on behalf of
its Parents, Affiliates and Subsidiaries
 
SB01465
 
$
1,295,088.00


 
September 1, 2010
 
August 26, 2012
Barclays Bank PLC
 
Department of Energy, Labor and Economics Growth, Workers’ Compensation Agency,
Self-Insured Programs
 
SB01468
 
$
100,000.00


 
October 22, 2010
 
September 16, 2012
Barclays Bank PLC
 
Worker’s Compensation Board -State of NY
 
SB01472
 
$
624,000.00


 
October 22, 2010
 
September 12, 2012
Barclays Bank PLC
 
General Electric Capital Corporation
 
SB01476
 
$
722,131.60


 
September 16, 2010
 
September 12, 2012
 
 
ACE Group
 
SB01490
 
$
818,016.00


 
October 14, 2010
 
October 13, 2012
Barclays Bank PLC
 
Zurich American Insurance Company
 
SB01491
 
$
7,030,000.00


 
October 18, 2010
 
October 18, 2012




--------------------------------------------------------------------------------






Exhibit D to Credit Agreement
FORM OF COMPLIANCE CERTIFICATE
Reference is made to the Amended and Restated Credit Agreement dated as of April
[17], 2012 (as further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Pinnacle Foods Finance LLC (the
“Borrower”), Peak Finance Holdings LLC (“Holdings”), Barclays Bank PLC, as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, and each lender from time to time party thereto (capitalized
terms used herein have the meanings attributed thereto in the Credit Agreement
unless otherwise defined herein). Pursuant to Section 6.02 of the Credit
Agreement, the undersigned, in his/her capacity as a Responsible Officer of
Holdings, certifies as follows:
1
[Attached hereto as Exhibit [A] is the consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.]

2
[Attached hereto as Exhibit [B] is the consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes.]

3
Attached hereto as Annex A are computations demonstrating compliance with the
covenant contained in Section 7.14 of the Credit Agreement.

4
To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, at no time during the period between
[    ] and [    ] (the “Certificate Period”) did a Default or an Event of
Default exist. [If unable to provide the foregoing certification, fully describe
the reasons therefor and circumstances thereof and any action taken or proposed
to be taken with respect thereto (including the delivery of a “Notice of Intent
to Cure” concurrently with delivery of this Compliance Certificate) on Annex B
attached hereto.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this      day of
            .
 
 
 
 
PINNACLE FOODS FINANCE LLC, as Borrower,
 
 
By:
 
 
 
 
Name:
 
 
Title:

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------




ANNEX A TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].
 
 
 
 
 
 
 
 
1.
 
Consolidated EBITDA: (i) (ii) =
  
$[    ,    ,    ]
 
 
 
 
 
 
(i)
  
(a) Consolidated Net Income:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(b) provisions for taxes based on income:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(c) Consolidated Interest Expense:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(d) Consolidated Depreciation and Amortization Expense:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(e) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition, or
recapitalization or the incurrence of Indebtedness:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(f) the amount of any restructuring charges, integration costs or other business
optimization expenses, costs associated with new facilities up to the point of
commercial production or reserves deducted (and not added back) in such period
in computing Consolidated Net Income:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(g) any other non-cash charges:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(h) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(i) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor and deducted (and not added back) in such
period in computing Consolidated Net Income:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(j) the amount of net cost savings projected by the Borrower in good faith to be
realized as a result of specified actions taken or initiated during or prior to
such period (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions:
  
$[    ,    ,    ]




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
(k) the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(l) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are Not Otherwise
Applied
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(m) any net loss from disposed or discontinued operations:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(n) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non- cash gains relating to such income were deducted
in the calculation of Consolidated EBITDA pursuant to paragraph (ii) below for
any previous period and not added back:
  
$[    ,    ,    ]
 
 
 
 
 
 
(ii)
  
(a) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(b) any net income from disposed or discontinued operations:
  
$[    ,    ,    ]
 
 
 
2.
 
Consolidated Net Income: (i) (ii) =
  
$[    ,    ,    ]
 
 
 
 
 
 
(i)
  
the net income (or loss) of Holdings and its Restricted Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP:
  
$[    ,    ,    ]
 
 
 
 
 
 
(ii)
  
(a) after-tax effect of extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses (including relating to
the Transaction Expenses or any multi-year strategic initiatives), severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans:
  
$[    ,    ,    ]




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
(b) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(c) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(f) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(g) any after-tax effect of income (loss) from the early extinguishment of (i)
Indebtedness, (ii) obligations under any Swaps Contracts or (iii) other
derivative instruments:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(h) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
  
(i) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights:
  
$[    ,    ,    ]




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(j) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
 
(k) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
 
(l) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
 
(m) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk:
  
$[    ,    ,    ]
 
 
 
3.
 
Consolidated Senior Secured Debt:
  
$[    ,    ,    ]
 
 
 
4.
 
Net First Lien Secured Debt:
  
$[    ,    ,    ]
 
 
 
5.
 
Consolidated Total Debt:
  
$[    ,    ,    ]
 
 
 
6.
 
Secured Leverage Ratio: (i)/(ii) =
  
 
 
 
 
 
 
 
(i)
 
Consolidated Senior Secured Debt
  
$[    ,    ,    ]
 
 
 
 
 
 
(ii)
 
Consolidated EBITDA for the four Fiscal Quarter period then ended:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
 
 
  
.    :1.00
 
 
 
7.
 
Net First Lien Leverage Ratio: (i)/(ii) =
  
 
 
 
 
 
 
 
(i)
 
Net First Lien Secured Debt
  
$[    ,    ,    ]
 
 
 
 
 
 
(ii)
 
Consolidated EBITDA for the four Fiscal Quarter period then ended:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
 
Actual:                               .    :1.00
  
 
 
 
 
 
Required:                           .    :1.00
  
 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
8.
 
Total Leverage Ratio: (i)/(ii) =
  
 
 
 
 
 
 
 
(i)
 
Consolidated Total Debt
  
$[    ,    ,    ]
 
 
 
 
 
 
(ii)
 
Consolidated EBITDA
for the four Fiscal Quarter period then ended:
  
$[    ,    ,    ]
 
 
 
 
 
 
 
 
 
  
.    :1.00




--------------------------------------------------------------------------------




ANNEX B TO
COMPLIANCE CERTIFICATE
INTENT TO CURE



--------------------------------------------------------------------------------




EXHIBIT A TO
COMPLIANCE CERTIFICATE
ANNUAL FINANCIAL STATEMENTS



--------------------------------------------------------------------------------




EXHIBIT B TO
COMPLIANCE CERTIFICATE
QUARTERLY FINANCIAL STATEMENT



--------------------------------------------------------------------------------




Exhibit J to Credit Agreement
FORM OF
LENDER ADDENDUM
LENDER ADDENDUM, dated as of [            ] (this “Lender Addendum”), to the
Amended and Restated Credit Agreement, dated as of April 17, 2012 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
among Pinnacle Foods Finance LLC (the “Borrower”), Peak Finance Holdings LLC
(“Holdings”), Barclays Bank PLC, as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Swing Line Lender, and each lender
from time to time party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.23 of the Credit Agreement, the undersigned hereby
becomes a party to the Credit Agreement with all the rights and obligations of a
Lender thereunder having the Commitments set forth in Schedule 1 hereto,
effective as of the Restatement Date.
THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 
 
 
[LENDER]
 
 
By:
 
 
 
 
Name:
 
 
Title:

Accepted this      day of
 
 
 
 
PINNACLE FOODS FINANCE LLC,
as Borrower
 
 
By:
 
 
 
 
Title:
 
BARCLAYS BANK PLC,
as Administrative Agent
 
 
By:
 
 
 
 
Title:




--------------------------------------------------------------------------------




Schedule 1
COMMITMENTS AND NOTICE ADDRESS
 
 
 
 
 
 
 
 
1.
  
Name of Lender:
 
 
  
 
 
  
Notice Address:
 
 
  
 
 
  
 
 
 
  
 
 
  
 
 
 
  
 
 
  
Attention:
 
 
  
 
 
  
Telephone:
 
 
  
 
 
  
Facsimile:
 
 
  
 
 
 
 
2.
  
Restatement Revolving Credit Commitment:
  
 
 
 
 
3.
  
Initial Term Commitment:
  
 
 
 
 
4.
  
Extended Initial Term Commitment:
  
 
 
 
 
5.
  
Tranche E Term Commitment:
  
 




